Exhibit 10.98

 

EQUIPMENT SCHEDULE

SCHEDULE NO. SBC-1

DATED THIS DECEMBER 20, 2004

TO MASTER LEASE AGREEMENT

DATED AS OF DECEMBER 20, 2004

 

Lessor & Mailing Address:

 

Lessee & Mailing Address:

 

 

 

AMERITECH CREDIT CORPORATION, DBA

 

SMITH & WOLLENSKY OF BOSTON, LLC

SBC CAPITAL SERVICES

 

ARMORY CASTLE

2000 W. SBC CENTER DRIVE

 

101 ARLINGTON STREET

HOFFMAN ESTATES, IL 60196

 

BOSTON, MA 02116

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”).  This Schedule, incorporating by reference the Agreement, constitutes
a separate instrument of lease.

 

A.                  Equipment:  Subject to the terms and conditions of the
Lease, Lessor agrees to Lease to Lessee the Equipment described below (the
“Equipment”).

 

Number
of Units

 

Capitalized
Lessor’s Cost

 

Manufacturer

 

Serial Number

 

Model and Type of Equipment

 

 

 

 

 

 

 

 

 

 

 

SEE ATTACHED ANNEX “A”

 

 

 

 

 

 

 

 

 

 

Equipment immediately listed above is located at: 101 Arlington Street, Boston
,   County, MA  02116

 

B.                  Financial Terms

 

1.

Advance Rent (if any):  $ 12,660.98

5.

Basic Term Commencement Date :  December 20, 2004

2.

Capitalized Lessor’s Cost:  $ 661,391.75

6.

Lessee Federal Tax ID No.:  74-3114425

3.

Basic Term (No. of Months):  60 Months.

7.

Last Delivery Date: November 24, 2004

4.

Basic Term Lease Rate Factor: .01914294

8.

Daily Lease Rate Factor:  .00063810 

 

9.                     First Termination Date:  Thirty-seven (37) months after
the Basic Term Commencement Date.

 

10.                  Interim Rent:  For the period from and including the Lease
Commencement Date to but not including the Basic Term Commencement Date
(“Interim Period”), Lessee shall pay as rent (“Interim Rent”) for each unit of
Equipment, the product of the Daily Lease Rate Factor times the Capitalized
Lessor’s Cost of such unit times the number of days in the Interim Period. 
Interim Rent shall be due on NA.

 

11.                  Basic Term Rent.  Commencing on December 20, 2004 and on
the same day of each month thereafter (each, a “Rent Payment Date”) during the
Basic Term, Lessee shall pay as rent (“Basic Term Rent”) the product of the
Basic Term Lease Rate Factor times the Capitalized Lessor’s Cost of all
Equipment on this Schedule.

 

12.                  Secondary Term Rent.  Unless the Schedule has been earlier
terminated as provided therein, commencing on December 20, 2004 (the “Renewal
Term Commencement Date”) and on the same day of each month thereafter (each, a
“Rent Payment Date”) for the renewal period (as hereinafter defined), Lessee
shall pay as rent the Fair Market Rental Value (as defined hereafter).

 

C.                  Tax Benefits                                            
Depreciation Deductions:

 

1.                                      Depreciation method is the 200 %
declining balance method, switching to straight line method for the 1st taxable
year for which using the straight line method with respect to the adjusted basis
as of the beginning of such year will yield a larger allowance., taking into
account the 50% special depreciation allowance and basis adjustment under
Section 168(k)(1) of the Code, whichever is applicable.

 

2.                                       Recovery Period:  Five (5) Years.

 

3.                                       Basis: 100 % of the Capitalized
Lessor’s Cost.

 

--------------------------------------------------------------------------------


 

D.                  Property Tax

 

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN MA.

 

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

E.                    Article 2A Notice

 

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS TRIMARK UNITED EAST (THE “SUPPLIER(S)”), (B) LESSEE
IS ENTITLED TO THE PROMISES AND WARRANTIES, INCLUDING THOSE OF ANY THIRD PARTY,
PROVIDED TO THE LESSOR BY SUPPLIER(S), WHICH IS SUPPLYING THE EQUIPMENT IN
CONNECTION WITH OR AS PART OF THE CONTRACT BY WHICH LESSOR ACQUIRED THE
EQUIPMENT AND (C) WITH RESPECT TO SUCH EQUIPMENT, LESSEE MAY COMMUNICATE WITH
SUPPLIER(S) AND RECEIVE AN ACCURATE AND COMPLETE STATEMENT OF SUCH PROMISES AND
WARRANTIES, INCLUDING ANY DISCLAIMERS AND LIMITATIONS OF THEM OR OF REMEDIES. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE HEREBY WAIVES ANY AND ALL RIGHTS
AND REMEDIES CONFERRED UPON A LESSEE IN ARTICLE 2A AND ANY RIGHTS NOW OR
HEREAFTER CONFERRED BY STATUTE OR OTHERWISE WHICH MAY LIMIT OR MODIFY ANY OF
LESSOR’S RIGHTS OR REMEDIES UNDER THE DEFAULT AND REMEDIES SECTION OF THE
AGREEMENT.

 

F.                    Stipulated Loss and Termination Value Table*

 

# OF BASE
PMTS

 

TERM
VAL/% OF
COST

 

STIP LOSS/%
OF COST

 

1

 

0

 

109.6543379

 

2

 

0

 

108.5219487

 

3

 

0

 

107.3798371

 

4

 

0

 

106.2279741

 

5

 

0

 

105.0637961

 

6

 

0

 

103.8872738

 

7

 

0

 

102.6983779

 

8

 

0

 

101.4970789

 

9

 

0

 

100.2858815

 

10

 

0

 

99.06222137

 

11

 

0

 

97.82606854

 

12

 

0

 

96.57992735

 

13

 

0

 

95.32123297

 

14

 

0

 

94.04995493

 

15

 

0

 

92.76859712

 

16

 

0

 

91.47712877

 

17

 

0

 

90.17642523

 

18

 

0

 

88.86645541

 

19

 

0

 

87.54718804

 

20

 

0

 

86.21859171

 

21

 

0

 

84.87972849

 

22

 

0

 

83.53147295

 

23

 

0

 

82.17379319

 

24

 

0

 

80.8057508

 

25

 

0

 

79.42821986

 

26

 

0

 

78.04116795

 

27

 

0

 

76.64365618

 

28

 

0

 

75.23565179

 

29

 

0

 

73.82009269

 

30

 

0

 

72.3969458

 

31

 

0

 

70.96617786

 

32

 

0

 

69.52775544

 

33

 

0

 

68.07867411

 

34

 

0

 

66.62187093

 

35

 

0

 

65.15731193

 

36

 

0

 

63.68199218

 

37

 

50.3343098

 

62.1988482

 

38

 

48.6293295

 

60.7078455

 

39

 

46.9134851

 

59.20597861

 

40

 

45.1867416

 

57.69321269

 

41

 

43.4520349

 

56.17248356

 

42

 

41.7093298

 

54.64375601

 

43

 

39.9585909

 

53.10699466

 

44

 

38.1997826

 

51.56216396

 

45

 

36.4298984

 

50.00625734

 

46

 

34.6518732

 

48.4422097

 

47

 

32.8656709

 

46.86998491

 

48

 

31.0682842

 

45.28657587

 

49

 

29.2626477

 

43.69491689

 

50

 

27.4487246

 

42.09497131

 

51

 

25.6235071

 

40.48373145

 

52

 

23.7869583

 

38.86116023

 

53

 

21.9534154

 

37.24159487

 

54

 

20.1188543

 

35.62101137

 

55

 

18.2748219

 

33.99095652

 

56

 

16.4212693

 

32.35138144

 

57

 

14.5581472

 

30.70223696

 

58

 

12.6854064

 

29.0434737

 

59

 

10.8029971

 

27.37504198

 

60

 

8.91086947

 

25.6968919

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor’s Cost of such unit multiplied by the appropriate
percentage derived from the above table.  In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

 

G.                  Modifications and Additions for This Schedule Only

 

For purposes of this Schedule only, the Agreement is amended as follows:

 

1. The LEASING Section subsection (b) of the Lease is hereby deleted in its
entirety and the following substituted in its stead:

b)  The obligation of Lessor to purchase the Equipment from Lessee and to lease
the same to Lessee shall be subject to receipt by Lessor, on or prior to the
earlier of the Lease Commencement Date or Last Delivery Date therefor, of each
of the following documents in form and substance satisfactory to Lessor: (i) a
Schedule for the Equipment (ii) evidence of insurance which complies with the
requirements of the INSURANCE Section of the Lease, and (iii) such other
documents as Lessor may reasonably request.  Once the Schedule is signed, the
Lessee may not cancel the Lease.

 

2. The DELIVERY, USE AND OPERATION Section subsection (a) of the Lease shall be
deleted and the following substituted in its stead:

The parties acknowledge that this is a sale/leaseback transaction and the
Equipment is in Lessee’s possession as of the Lease Commencement Date.

 

3.  RENT ADJUSTMENT:

 

(a)               If, solely as a result of Congressional enactment of any law
(including, without limitation, any modification of, or amendment or addition
to, the Internal Revenue Code of 1986, as amended, (“Code”)), the maximum
effective corporate income tax rate (exclusive of any minimum tax rate) for
calendar-year taxpayers (“Effective Rate”) is higher than thirty-five percent
(35%) for any year during the lease term, then Lessor shall have the right to
increase such rent payments by requiring payment of a single additional sum. 
The additional sum shall be equal to the product of (i) the Effective Rate
(expressed as a decimal) for such year less .35 (or, in the event that any
adjustment has been made hereunder for any previous year, the Effective Rate
(expressed as a decimal) used in calculating the next previous adjustment) times
(ii) the adjusted Termination Value (defined below), divided by (iii) the
difference between the new Effective Rate (expressed as a decimal) and one (1). 
The adjusted Termination Value shall be the Termination Value (calculated as of
the first rent due in the year for which the adjustment is being made) minus the
Tax Benefits that would be allowable under Section 168 of the Code (as of the
first day of the year for which such adjustment is being made and all future
years of the lease term).  The Termination Values and Tax Benefits are defined
on the Schedule.  Lessee shall pay to Lessor the full amount of the additional
rent payment on the later of (i) receipt of notice or (ii) the first day of the
year for which such adjustment is being made.

 

(b)              If, solely as a result of Congressional enactment of any law
(including, without limitation, any modification of, or amendment or addition
to, the Code, the Effective Rate is lower than thirty-five percent (35%) for any
year during the lease term, then Lessor shall upon request reduce such rent
payments by a single sum.  The reduction shall be equal to the product of
(i) the Effective Rate (expressed as a decimal) for such year less .35 (or, in
the event that any adjustment has been made hereunder for any previous year, the
Effective Rate (expressed as a decimal) used in calculating the next previous
adjustment) times (ii) the adjusted Termination Value (defined below), divided
by (iii) the difference between the new Effective Tax Rate (expressed as a
decimal) and one (1).  The adjusted Termination Value shall be the Termination
Value (calculated as of the first rent due in the year for which the adjustment
is being made) minus the Tax Benefits that would be allowable under Section 168
of the Code (as of the first day of the year for which such adjustment is being
made and all future years of the lease term).  The Termination Values and Tax
Benefits are defined on the Schedule.  Lessor shall pay to Lessee the full
amount of the rent reduction on the later of (i) receipt of notice or (ii) the
first day of the year for which such adjustment is being made.

 

(c)               Lessee’s obligations under this Section 3 shall survive any
expiration or termination of this Agreement.

 

4.  BILL OF SALE

 

Lessee, in consideration of the Lessor’s payment of the amount set forth in B 2.
above, which includes any applicable sales taxes (which payment Lessee
acknowledges), hereby grants, sells, assigns, transfers and delivers to Lessor
the Equipment along with whatever claims and rights Seller may have against the
manufacturer and/or Supplier of the Equipment, including but not limited to all
warranties and representations.  At Lessors request Lessee will cause Supplier
to deliver to Lessor a written statement wherein the Supplier (i) consents to
the assignment to Lessor of whatever claims and rights Lessee may have against
the Supplier, (ii) agrees not to retain any security interest, lien or other
encumbrance in or upon the Equipment at any time, and to execute such documents
as Lessor may request to evidence the release of any such encumbrance, and
(iii) represents and warrants to Lessor (x) that Supplier has previously
conveyed full title to the Equipment to Lessee, (y) that the Equipment was
delivered to Lessee and installation completed, and (z) that the final purchase
price of the Equipment (or a specified portion of such purchase price) has been
paid by Lessee.

 

Lessor is purchasing the Equipment for leasing back to Lessee pursuant to the
Lease.  Lessee represents and warrants to Lessor that (i) Lessor will acquire by
the terms of this Bill of Sale good title to the Equipment free from all liens
and encumbrances whatsoever; (ii) Lessee has the right to sell the Equipment;
and (iii) the Equipment has been delivered to Lessee in good order and
condition, and conforms to the specifications, requirements and standards
applicable thereto; and (iv) the equipment has been accurately labeled,
consistent with the requirements of 40 CFR part 82 Subpart E, with respect to
products manufactured with a controlled (ozone-depleting) substance.

 

--------------------------------------------------------------------------------


 

Lessee agrees to save and hold harmless Lessor from and against any and all
federal, state, municipal and local license fees and taxes of any kind or
nature, including, without limiting the generality of the foregoing, any and all
excise, personal property, use and sales taxes, and from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions and suits
resulting therefrom and imposed upon, incurred by or asserted against Lessor as
a consequence of the sale of the Equipment to Lessor.

 

5.  ACCEPTANCE

 

Pursuant to the provisions of the Lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above has been
delivered and installed (if applicable); (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease, the purchase documents and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct on the date hereof and
(iii) Lessee has reviewed and approves of the purchase documents for the
Equipment, if any.

 

6.  EQUIPMENT SPECIFIC PROVISIONS

 

MAINTENANCE PROVISIONS:  In addition to the provisions provided for in the
MAINTENANCE Section of the Lease, Lessee shall, at its expense:

 

(a) maintain the Equipment in a manner and frequency suggested by the
manufacturer.

 

(b) maintain the Equipment in an operable state and shall not discontinue
operation of the Equipment throughout the Lease term.

 

(c) maintain the Equipment to industry standards.

 

(d) maintain the Equipment in a similar manner and fashion as if the Equipment
were owned by the Lessee.

 

(e) maintain the Equipment under a preventive maintenance program by qualified
professionals who possess a working knowledge of the mechanical operation of the
Equipment including electrical systems, motors, drives, controls, accessories,
lubricants and all other items necessary to make the machine operate to its
original manufacturer’s specifications.

 

(f) have the Equipment meet all local, state, and federal laws, regulations and
codes that regulate the use and operation of such Equipment and will not
contribute to or be used in any way as to directly or indirectly violate any
local, state or federal law including Food and Drug Administration and
Environmental Protection Agency.

 

(g) maintain a maintenance log on the Equipment showing all routine and
non-routine maintenance and repairs.  Said log shall list in summary form
maintenance, repairs or modifications performed on the Equipment, the date any
and all of such service and by whom the service was performed.  This log shall
be made available to the Lessor at its request during normal working hours or
the Lessee.

 

INSPECTION:  The REPORTS Section subsection (c) of the Lease is deleted and
replaced with the following:

 

(c) Lessor at its sole discretion, may from time to time, inspect the Equipment
at the Lessors sole expense.  If any discrepancies are found as they pertain to
the general condition of the Equipment as required hereunder, the Lessor will,
communicate these discrepancies to the Lessee in writing.  The Lessee shall have
thirty (30) days to rectify these discrepancies at his sole expense.  The Lessee
should pay all expenses for a re-inspection by a Lessor appointed expert if
corrective measures are required.

 

RETURN PROVISIONS :  In addition to the provisions provided for in the RETURN OF
EQUIPMENT Section of the Lease, and provided that Lessee has elected not to
exercise its option to purchase the Equipment, Lessee shall, at its expense:

 

(A) At least one hundred eighty (180) days, but not more than two hundred forty
(240) days, prior to Lease termination, provide to Lessor written notification
of intent to return all, but not less than all, of the equipment covered under
this Lease schedule;

 

(B)   At least thirty (30) days, but not more than sixty (60) days, prior to
Lease termination:

 

(i)  Ensure all Equipment has been properly maintained in accordance with the
manufacturers’ recommended maintenance procedures and is operating within
manufacturers’ specifications;

 

(ii)  Cause manufacturers’ representatives or other qualified maintenance
providers, acceptable to Lessor, to perform a physical inspection and test of
all the components and capabilities of the Equipment and provide a full
inspection report to Lessor.  The Equipment must be free of all large scratches,
marks, gouges, dents, discoloration or stains; all drawers, runners, and locks
will be in good working condition and include keys; all seat cushions shall be
free of cuts, tears, rips, scratches, burns, stains or discoloration; there
shall be no evidence of extreme use or overloading, i.e. bowed or sagging
shelves or seats; there shall be no missing screws, bolts, fasteners, etc.  If
during such inspection the Equipment is found not to be in compliance with the
above, then Lessee shall remedy all items not in compliance and provide for a
follow-up inspection to verify the Equipment meets these return provisions;

 

--------------------------------------------------------------------------------


 

(C)  Upon Lease termination, Lessee shall have the manufacturers’
representatives, or other persons acceptable to Lessor, de-install all
Equipment, including all wire, cable, and mounting hardware and ensure:

 

(i)  All kitchen related equipment is clean and free of dirt, grease, rust,
corrosion and must be in such condition so as to be immediately capable of being
installed and used in a similar working environment.

(ii)  All fryers are drained of their cooking oil and properly cleaned;

(iii)  The Equipment shall be packed properly and in accordance to the
manufacturers’ recommendations;

(iv)  All necessary permits and labor are obtained to perform the required work;

 

(D)  At Lessor’s choice, either (1) allow Lessor, at Lessor’s expense, and
provided Lessor has provided reasonable notice to Lessee, to arrange for an
on-site auction of the Equipment which will be conducted in a manner that will
not interfere with the Lessee’s normal business operations, or (2) Lessee shall
provide free, safe storage and insurance for the Equipment for a period not to
exceed ninety (90) days from the Lease expiration at a location satisfactory and
accessible to Lessor;

 

(E)  Lessee shall provide for the transportation of the Equipment in a manner
consistent with the manufacturers’ recommendations and practices to any
location(s) within the continental United States as Lessor shall direct; and
shall have the Equipment unloaded at such location(s).  Lessee shall be
responsible for ensuring all necessary permits and labor are obtained to deliver
the Equipment to Lessor;

 

(F)  Lessee shall obtain and pay for a policy of transit insurance for the
redelivery period in an amount equal to the replacement value of the Equipment
and Lessor shall be named as the loss payee on all such policies of insurance.

 

7.  LEASE TERM OPTIONS

 

Early Lease Term Options

 

The Lease is hereby amended by adding the following to the end thereof:

 

CANCELLATION OPTION:

 

(a)   So long as no default exists hereunder and expressly provided that all of
the terms and conditions of this Provision are fulfilled, Lessee may cancel the
Agreement as to all (but not less than all) of the Equipment on this Schedule as
of  the Cancellation Date set forth below (the “Cancellation Date”) upon at
least 90 days prior written notice (the “Notice Date”) to Lessor (which notice
shall be irrevocable and shall be sent to the attention of Lessor’s Asset
Management Organization, 2000 W. SBC Center Drive, Hoffman Estates, IL  
60196).  Such notice shall state the Cancellation Date which shall apply.  If
all of the terms and conditions of this Provision are not fulfilled, this Lease
shall continue in full force and effect and Lessee shall continue to be liable
for all obligations thereunder, including, without limitation, the obligation to
continue paying rent.

 

(b)   Prior to the Cancellation Date, Lessee shall

 

(i)   pay to Lessor, as additional rent, (A) the Cancellation Value (set forth
below for the Cancellation Date) for the Equipment, plus (B) all rent and all
other sums due and unpaid as of the Cancellation Date (including, but not
limited to, any Rent payment due and payable on the Cancellation Date and any
sales taxes and property taxes); and

 

(ii)   return the Equipment in full compliance with the RETURN OF EQUIPMENT
Section of the Lease, such compliance being independently verified by an
independent appraiser selected by Lessor (reasonably acceptable to Lessee) to
determine that the Equipment is in such compliance, which determination shall be
final, binding and conclusive.  Lessee shall bear all costs associated with such
appraiser’s determination and such costs, if any, to cause the Equipment to be
in full compliance with the RETURN OF EQUIPMENT Section of the Lease on or prior
to the Cancellation Date.

 

(c)   The Cancellation Date and the applicable Cancellation Value are as set
forth below:

 

January , 2008

 

$

233,008.31

 

 

(d)   Lessee shall, from the applicable Notice Date through the Cancellation
Date,

 

(i)   continue to comply with all of the terms and conditions of the Lease,
including, but not limited to, Lessee’s obligation to pay rent, and

 

(ii)   make the Equipment available to Lessor in such a manner as to allow
Lessor to market and demonstrate the Equipment to potential purchasers or
lessees from such premises at no cost to Lessor; provided, however, that,
subject to Lessor’s right to market and demonstrate the Equipment to potential
purchasers or lessees from time to time, Lessee may still use the Equipment
until the Cancellation Date.

 

(e)   Lessee shall, from the Cancellation Date through the earlier of the date
the Equipment is sold by Lessor to a third party or 30 days following the
Cancellation Date, comply with the following terms and conditions:

 

(i)   Continue to provide insurance for the Equipment, at Lessee’s own expense,
in compliance with the terms found in the INSURANCE Section of the Lease, and

 

(ii)   Make the Equipment available to Lessor and/or allow Lessor to store the
Equipment at Lessee’s premises, in such a manner as to allow Lessor to market
and demonstrate the Equipment to potential purchasers or lessees from such
premises at no cost to Lessor.

 

(f)   The proceeds of any sale or re-lease of the Equipment after Lessee has
exercised its Cancellation Option shall be for the sole benefit of Lessor and
Lessee shall have no interest in or any claim upon any of such proceeds.

 

--------------------------------------------------------------------------------


 

The Lease is amended by adding the following thereto:

 

EARLY PURCHASE OPTION:

 

(a)  Provided that the Lease has not been earlier terminated and provided
further that Lessee is not in default under the Lease or any other agreement
between Lessor and Lessee, Lessee may, UPON AT LEAST 30 DAYS BUT NO MORE THAN
270 DAYS PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S IRREVOCABLE ELECTION TO
EXERCISE SUCH OPTION, purchase on an AS IS BASIS all (but not less than all) of
the Equipment listed and described in this Schedule on the rent payment date
(the “Early Purchase Date”) which is 49 months from the Basic Term Commencement
Date for a price equal to twenty-seven percent (27%) of the Capitalized Lessor’s
Cost (the “FMV Early Option Price”), plus all applicable sales taxes.

 

Lessor and Lessee agree that the FMV Early Option Price is a reasonable
prediction of the Fair Market Value (as such term is defined in the PURCHASE
OPTION Section subsection (b) of the Lease hereof) of the Equipment at the time
the option is exercisable.  Lessor and Lessee agree that if Lessee makes any
non-severable improvement to the Equipment which increases the value of the
Equipment and is not required or permitted by the MAINTENANCE Section or the
RETURN OF EQUIPMENT Section of the Lease prior to lease expiration, then at the
time of such option being exercised, Lessor and Lessee shall adjust the purchase
price to reflect any addition to the price anticipated to result from such
improvement.  (The purchase option granted by this subsection shall be referred
to herein as the “Early Purchase Option”.)

 

(b)  If Lessee exercises its Early Purchase Option with respect to the Equipment
leased hereunder, then on the Early Purchase Option Date, Lessee shall pay to
Lessor any Rent and other sums due and unpaid on the Early Purchase Option Date
and Lessee shall pay the FMV Early Option Price, plus all applicable sales
taxes, to Lessor in cash.

 

End of Basic Term Options

 

At the expiration of the Basic Term (the “Basic Term Expiration Date”), so long
as no default has occurred and is continuing hereunder and this Agreement has
not been earlier terminated, Lessee shall exercise one of the following options:

 

(1)   RENEWAL OPTION.  (i)  So long as no default exists hereunder and the Lease
has not been earlier terminated, Lessee may at expiration of the Basic Term,
upon at least 120 days but not more than 270 days prior written notice to
Lessor, extend the term of the Lease with respect to all (but not less than all)
of the Equipment in this Lease for a term to be agreed upon by Lessee and Lessor
(the “Renewal Period”) for a scheduled monthly rental equal to the monthly Fair
Market Rental Value thereof determined as of the end of the Renewal Term.

 

(ii)  “Fair Market Rental Value” shall mean the price which a willing lessee
would pay for the rental of the Equipment in an arms-length transaction to a
willing lessor under no compulsion to lease for a time period similar to the
Renewal Period; provided, however, that in such determination:  (i) the
Equipment shall be assumed to be in the condition in which it is required to be
maintained and returned under this Lease (ii) in the case of any installed
additions to the Equipment, same shall be valued on an installed basis; and
(iii) costs of removal of the Equipment from the current location shall not be a
deduction from such valuation.  If Lessor and Lessee are unable to agree on the
Fair Market Rental Value at least 135 days before Lease expiration, Lessor shall
appoint an independent appraiser (reasonably acceptable to Lessee) to determine
Fair Market Rental Value, and that determination shall be final, binding and
conclusive.  Lessee shall bear all costs associated with any such appraisal.

 

(iii)  Lessee shall be deemed to have waived this option unless it provides
Lessor with written notice of its irrevocable election to exercise the same
within 15 days after Fair Market Rental Value is determined (by agreement or
appraisal).

 

(2)            PURCHASE OPTION.  Pursuant to the purchase option section of the
lease, upon at least one hundred eighty (180) but not more than two hundred
seventy (270) days written notice to Lessor prior to the Basic Term Expiration
Date, Lessee may purchase all (but not less than all) of the Equipment covered
by this Schedule on an AS IS BASIS for cash equal to the then Fair Market Value
of the Equipment (plus all applicable sales taxes).

 

(3)            CANCELLATION OPTION.  Upon at least one hundred eighty (180) but
not more than two hundred seventy (270) days written notice to Lessor prior to
the Basic Term Expiration Date (the “Notice Date”), Lessee may cancel the
Agreement (the “Cancellation Option”) with respect to all (but not less than
all) of the Equipment on this Schedule.  If all of the terms and conditions of
this Section are not fulfilled, this Lease shall continue in full force and
effect and Lessee shall continue to be liable for all obligations thereunder,
including, without limitation, the obligation to continue paying rent.  Lessee
shall be deemed to have waived this option if it fails to timely provide Lessor
with the required written notice of its election to exercise the same.

 

(a)   Prior to the Basic Term Expiration Date, Lessee shall

 

(i)   pay to Lessor, as additional rent, three percent (3%) of the Capitalized
Lessor’s Cost of the Equipment, plus all rent and all other sums due and unpaid
as of the Basic Term Expiration Date (including, but not limited to, any rent
payment due and payable on the Basic Term Expiration Date and any sales taxes
and property taxes); and

 

(ii)   return the Equipment in full compliance with the RETURN OF EQUIPMENT
Section of the Lease, such compliance being independently verified by an
independent appraiser selected by Lessor (reasonably acceptable to Lessee) to
determine that the Equipment is in such compliance, which determination shall be
final, binding and conclusive.  Lessee shall bear all costs associated with such
appraiser’s determination and such costs, if any, to cause the Equipment to be
in full compliance with the RETURN OF EQUIPMENT Section of the Lease on or prior
to such Basic Term Expiration Date.

 

(b)   From the applicable Notice Date through the Basic Term Expiration Date,
Lessee shall:

 

(i)   continue to comply with all of the terms and conditions of the Lease,
including, but not limited to, Lessee’s obligation to pay rent, and

 

--------------------------------------------------------------------------------


 

(ii)   make the Equipment available to Lessor in such a manner as to allow
Lessor to market and demonstrate the Equipment to potential purchasers or
lessees from such premises at no cost to Lessor; provided, however, that,
subject to Lessor’s right to market and demonstrate the Equipment to potential
purchasers or lessees from time to time, Lessee may still use the Equipment
until the Basic Term Expiration Date.

 

(c)   Lessee shall, from the Basic Term Expiration Date through the earlier of
the date the Equipment is sold by Lessor to a third party or thirty (30) days
following the Basic Term Expiration Date, comply with the following terms and
conditions:

 

(i)   continue to provide insurance for the Equipment, at Lessee’s own expense,
in compliance with the terms found in the INSURANCE Section of the Lease, and

 

(ii)   make the Equipment available to Lessor and/or allow Lessor to store the
Equipment at Lessee’s premises, in such a manner as to allow Lessor to market
and demonstrate the Equipment to potential purchasers or lessees from such
premises at no cost to Lessor.

 

(d)   The proceeds of any sale or re-lease of the Equipment after Lessee has
exercised its Cancellation Option shall be for the sole benefit of Lessor and
Lessee shall have no interest in nor any claim upon any of such proceeds.

 

End of Secondary Term Options

 

So long as no default exists hereunder and the Lease has not been earlier
terminated, Lessee may at the expiration of the Renewal Period upon at least one
hundred eighty (180) days but not more than two hundred seventy (270) days
written notice to Lessor prior to the end of the Renewal Period, purchase all
(but not less than all) of the Equipment in this Schedule on an AS IS, WHERE IS
BASIS, without recourse to or warranty from Lessor, express or implied (“AS IS
BASIS”) for cash equal to its then Fair Market Value (plus all applicable sales
taxes).

 

8.  Exercise of early termination, early purchase option, cancellation option
and end of term options

 

Lessee hereby acknowledges and agrees that (i) Lessor is requiring that each of
Lessee, Smith and Wollensky of Boston, LLC, a Delaware Limited Liability
Company, Houston S&W, L.P., a Texas Limited Partnership and Houston S&W, L.P., a
Texas Limited Partnership (collectively, the “S&W Lessees”) be bound by the
terms of this Section G.7. as set forth in this Schedule and in each such
Schedule executed by an S&W Lessee that is designated as a Series SBC
Schedule (the “S&W Schedules”) and (ii) without the S&W Lessees agreeing to be
bound by such Section G.7. Lessor would not enter into this Schedule or such
other S&W Schedules.  Now, therefore, in consideration of the foregoing and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Lessee hereby agrees that Lessee shall exercise the same
early Termination, Early Purchase Option, Cancellation Option or End of Term
Option (collectively, the “Options”) that is exercised by any of the other S&W
Lessees under the S&W Schedules and in the event one of the other S&W Lessees
exercises any of the Options under any of the other S&W Schedules Lessee shall
automatically be deemed to exercise the same Option with respect to this
Schedule.  Neither Lessee nor the S&W Lessees may exercise a different Option
under this Schedule or the S&W Schedules.

 

H.                  Payment Authorization

 

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

Company Name

 

Address

 

Amount

 

The Smith & Wollensky Restaurant Group, Inc.

 

1114 1st Ave.

 

$

661,391.75

 

Fleet Bank

 

New York, NY 10021

 

 

 

ABA#021000322

 

 

 

 

 

Account #9405777935

 

 

 

 

 

 

 

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.

 

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all  Equipment listed above has been
delivered and installed (if applicable) as of the date and stated above, and
copies of the Bill(s) of Lading or other documentation acceptable to Lessor
which show the date delivery are attached hereto; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier, or the manufacturer; and (iii) Lessee accepts the Equipment
for all purposes of the Lease, the purchase documents and all attendant
documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the lease; (ii) the representation and warranties made by the
Lessee pursuant to or under the Lease are true and correct on the date hereof
and (iii) Lessee has reviewed and approves of the purchase documents for the
Equipment, if any.

 

Lessee hereby authorizes Lessor to file a financing statement and amendments
thereto describing the Equipment described in this Schedule and adding any other
collateral described herein and containing any other information required by the
applicable Uniform Commercial Code.  Further, Lessee is irrevocably grants to
Lessor the power to sign Lessee’s name and generally to act on behalf of Lessee
to execute and file financing statements and other documents pertaining to any
or all of the Equipment.

 

--------------------------------------------------------------------------------


 

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect.  This Schedule is not binding or
effective with respect to the Agreement or Equipment until executed on behalf of
Lessor and Lessee by authorized representatives of Lessor and Lessee,
respectively.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:

 

LESSEE:

 

 

 

AMERITECH CAPITAL CORPORATION, DBA

 

SMITH & WOLLENSKY OF BOSTON, LLC

SBC CAPITAL SERVICES

 

 

 

 

 

By:

/s/ JEFFREY R. MASON

 

By: THE SMITH & WOLLENSKY RESTAURANT GROUP, INC.

 

 

 

Name:

JEFFREY R. MASON

 

Title: Managing Member

 

 

 

Title:

VP, CFO

 

By:

/s/ ALAN M. MANDEL

 

 

 

 

 

 

Name:

ALAN M. MANDEL

 

 

 

 

 

 

Title:

C.F.O.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

SMITH & WOLLENSKY OF BOSTON, LLC

101 ARLINGTON ST.

BOSTON, MA

 

Quantity

 

Description

 

ITEM
No.

 

ADD

 

DED

 

TOTAL
DEDUCTION

 

TOTAL
ADDITIONS

 

TAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Add aluminum diamond plate to trash room, floor to ceiling price includes labor

 

 

 

ADD

 

 

 

 

 

$

4,788.00

 

 

 

4

 

ADD (4) 48X12 WALL SHELVES

 

 

 

ADD

 

 

 

 

 

$

675.36

 

 

 

2

 

ADD (2) 36X12 WALL SHELVES

 

 

 

ADD

 

 

 

 

 

$

330.96

 

 

 

2

 

ADD (2) SETS OF THREE CUSTOM SHELVES {1ST FL/ 2ND FL)

 

 

 

ADD

 

 

 

 

 

$

1,496.25

 

 

 

2

 

EXTEND (2) SHELVES 2ND FL. DESERT

 

 

 

ADD

 

 

 

 

 

$

819.00

 

 

 

1

 

CASTERS 2ND FL

 

 

 

ADD

 

 

 

 

 

$

157.50

 

 

 

 

 

LABOR

 

 

 

ADD

 

 

 

 

 

$

1,632.00

 

 

 

1

 

Delete PC2000 Ice crusher

 

7

 

 

 

DED

 

$

1,024.15

 

 

 

 

 

1

 

Add (1) Clawson HQ-C with stand

 

7

 

ADD

 

 

 

 

 

$

1,779.36

 

 

 

1

 

Add defrost clock to 3rd floor walk in

 

 

 

ADD

 

 

 

 

 

$

262.50

 

 

 

1

 

Rich-lite cutting board

 

 

 

ADD

 

 

 

 

 

$

2,772.00

 

 

 

1

 

Beverage counter 22x60 with drain trough and 2 under shelves

 

 

 

ADD

 

 

 

 

 

$

1,617.00

 

 

 

 

 

Add (3) Under shelves (1) 52 1/2”(1) 32 1/4” And (1) 24 1/4” all 24 1/4” deep

 

 

 

ADD

 

 

 

 

 

$

1,466.85

 

 

 

1

 

Change insulation on drain lines in meat walk-in cooler to PVC cleanable not in
original spec

 

 

 

ADD

 

 

 

 

 

$

1,005.90

 

 

 

1

 

Cut and re-weld beer area counter + under-shelf

 

358

 

ADD

 

 

 

 

 

$

862.00

 

 

 

 

 

Move fire suppression tank 1st floor

 

 

 

ADD

 

 

 

 

 

$

1,260.00

 

 

 

 

 

Add S/S cover guards and end CAPS Add S/S window Guard to 3rd Floor all
additional top. Not in original SO&C

 

 

 

ADD

 

 

 

 

 

$

5,250.00

 

 

 

1

 

Add one Two door

 

409

 

ADD

 

 

 

 

 

$

2,585.10

 

 

 

 

 

Manual labor to cap walk-in cooler Cement ADD to third floor kitchen. Labor rate
93.50/hr.1l’ 16 hrs. estimated

 

407

 

ADD

 

 

 

 

 

$

1,496.00

 

 

 

1

 

Change (1) sink to Model #7-ps-23

 

107

 

ADD

 

 

 

 

 

$

303.00

 

$

9.40

 

1

 

Deduct 1 sink Model # 7-ps-60

 

107

 

 

 

DED

 

$

115.00

 

 

 

 

 

1

 

3” Gas Valve Required to Firs Supp.

 

119A

 

ADD

 

 

 

 

 

$

335.00

 

 

 

1

 

3” Gas Valve Required to Firs Supp.

 

219A

 

ADD

 

 

 

 

 

$

335.00

 

$

50.25

 

1

 

3” Gas Valve Required to Firs Supp.

 

319A

 

ADD

 

 

 

 

 

$

335.00

 

 

 

1

 

Add ice deflectors for use with Follett bins

 

C10

 

ADD

 

 

 

 

 

$

208.00

 

$

10.40

 

1

 

Utility Counter

 

125

 

ADD

 

 

 

 

 

$

162.00

 

$

32.40

 

1

 

Beverage Counter

 

225

 

ADD

 

 

 

 

 

$

162.00

 

 

 

1

 

Beverage Counter

 

358

 

ADD

 

 

 

 

 

$

162.00

 

 

 

1

 

Service Counter

 

403

 

ADD

 

 

 

 

 

$

162.00

 

 

 

1

 

Revise length of over- shelf

 

110

 

 

 

 

 

$

159.00

 

 

 

 

 

1

 

Extend length of plate Cabinet

 

108

 

ADD

 

 

 

 

 

$

811.00

 

 

 

1

 

Extend length of Ref. Cabinet

 

123

 

ADD

 

 

 

 

 

$

2,417.00

 

$

153.95

 

2

 

Delete 2 54” wall shelves

 

124

 

 

 

 

 

$

342.00

 

 

 

$

3.45

 

1

 

Add 1 84” wall shelf

 

124A

 

ADD

 

 

 

 

 

$

254.00

 

 

 

1

 

Add 1 42” wallshelf

 

124B

 

ADD

 

 

 

 

 

$

157.00

 

 

 

1

 

Delete 48” Work Table

 

144

 

 

 

 

 

$

472.00

 

 

 

 

 

1

 

Delete Refrigerator/ Freezer

 

145

 

 

 

 

 

$

3,403.00

 

 

 

 

 

1

 

Delete qty. 1 of 2 Refrigerator

 

120

 

 

 

 

 

$

1,981.00

 

 

 

$

292.00

 

1

 

Increase stand-off add panels to 1st floor

 

119

 

ADD

 

 

 

 

 

$

993.00

 

$

49.65

 

 

--------------------------------------------------------------------------------


 

1

 

Floor Trough Grate

 

C8

 

ADD

 

 

 

 

 

$

1,244.00

 

 

 

1

 

Ice Bin Follett DEV132SSG-&1-7

 

C9

 

 

 

DED

 

$

3,101.00

 

 

 

 

 

2

 

Ice Bin Follett DEV1010SG-48-tca

 

C9

 

ADD

 

 

 

 

 

$

5,534.00

 

$

199.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAND
TOTAL

 

$

28,300.13

 

 

 

 

 

 

 

$

10,597.15

 

$

38,295.78

 

$

601.50

 

 

--------------------------------------------------------------------------------


 

 

Quantity

 

Description

 

TOTAL

 

FREIGHT

 

 

 

 

 

 

 

 

 

1

 

SHELVING, WIRE, FIVE TIER CORROSION RESISTANT FINISH, TO CONSIST OF: EAGLE METAL
MASTERS NO.: EAGLEGARD ESTIMATED FREIGHT:SHELVING, WIRE, FIVE TIER CORROSION
RESISTANT FINISH, TO CONSIST OF: EAGLE METAL MASTERS NO.: EAGLEGARD (30) 18”W X
48”L SHELVES (25) 18”W X 36”L SHELVES (44) 74” HIGH STATIONARY POSTS / ESTIMATED
FREIGHT

 

$

1,825.00

 

$

66.00

 

1

 

REMOTE BEER SYSTEM
DRAFT BEER SYSTEM TO CONSIST OF ONE AIR COOLED POWER PACK WITH LEGS, OVERFLOW
BOTTLE, CORD KIT, GLYCOL DOW FROST PRE MIX, COOLANT CONNECTOR KIT, TRUNK HOUSING
FOR EIGHT LINE BEER SYSTEM, HOUSING BRANCH CONNECTION, SINGLE BASE TEE TOWER AND
DRAINER, LOCKING REGULATOR PANEL, NITROGEN DRUM ANTI-MICROBIAL DRAIN TUBING,
ALUMINUM HOUSING HANGER, BRAIDED TUBING, AND EIGHT UNIVERSAL EMPTY KEG SENSORS
PERLICK CO., INC. NO.: CENTURY FREIGHT DELIVEREDNOTE: LOCATION OF TOWER IS NOT
SPECIFIED. FINAL LOCATION MAY AFFECT PRICE.

 

$

5,612.00

 

 

 

1

 

INSTALLATION OF BEER SYSTEM BY AUTHORIZED SERVICE AGENT, WITH WORK COMPLETED BY
UNION PERSONEL DURING NORMAL BUSINESS HOURS, AND INCLUDES START-UP, LEAK TEST,
AND ONE YEAR SERVICE AGREEMENT PERLICK CO., INC.

 

$

4,233.00

 

 

 

6

 

DUNNAGE RACK, TUBULAR SQUARE BAR, ONE TIER, 20llFRONT TO BACK X 4811 LONG X 1211
HIGH, ALL WELDED ALUMINUM CONSTRUCTION EAGLE METAL MASTERS NO.: WDR204812-A /
FREIGHT DELIVERED NOTE: DISCREPENCIES EXIST BETWEEN THIS ITEM AND ITEM # C3 AS
TO QUANTITIES AND LOCATIONS. PLEASE VERIFY.

 

$

366.00

 

 

 

1

 

SHELVING, WIRE, FIVE TIER BRIGHT ZINC FINISH, TO CONSIST OF: EAGLE METAL MASTERS
NO.: EAGLEBRITE (115) 18”W X 48”L SHELVES’ (15) 18”W X 36”L SHELVES (104)
86”HIGH POSTS FREIGHT INCLUDED IN ITEM #1

 

$

3,840.00

 

 

 

1

 

WALK-IN COOLER/FREEZER COMBO THREE COMPARTMENT, TWO COOLER, ONE FREEZER, INDOOR
BOX WITH SMOOTH ALUMINUM FLOOR WITH INTERNAL RAMP IN FREEZER COMPARTMENT ONLY,
29’9 1/2” WIDE X 6’9 1/2” DEEP S X 8’8” HIGH, 4” VINYL SCREED BASE IN COOLER
COMPARTMENTS, EMBOSSED ALUMINUM INTERIOR AND EXTERIOR FINISH, THREE 34”X 78”
LEFT HINGED DOORS WITH ALUMINUM TREADPLATE KICKPLATES ON DOOR INTERIOR AND
EXTERIOR, NON POSITIVE LATCH/CYLINDER LOCKS, TWO HINGES PER DOOR, DOOR FRAME
HEATERS, AND TOP ENCLOSURE PANELS W.A.BROWN

 

$

9,592.00

 

 

 

0

 

NO.: CUSTOM ESTIMATED FREIGHT:
*NOTE: IT IS THE OWNERS RESPONSIBILTY FOR PREPARING THE JOB SITE FOR NEW WALK-IN
BOXES, INCLUDING: FLASHING INSIDE & OUTSIDE OF NEW BOX TO BUILDING, AND ANY FORM
OF “CUTTING” (HOLES, OPENINGS., ETC...). CONTROL WIRING IF REQUIRED IS TO BE BY
OTHERS.

 

$

2,200.00

 

 

 

1

 

1 LOT
REFRIGERATION SYSTEMS TO CONSIST OF TWO R-22 MEDIUM TEMPERATURE/ PREASSEMBLED
REMOTE/ AIR COOLED INDOOR CONDENSING UNITS WITH TWO CEILING MOUNTED COOLER
EVAPORATOR COIL AND ONE R-404A LOW TEMPERATURE PRE-ASSEMBLED REMOTE/ AIR COOLED
INDOOR CONDENSING UNIT WITH ONE CEILING MOUNTED FREEZER EVAPORATOR COIL
COLD ZONE / NOTE: TRIMARK UNITED EAST/ INC MAKES NO WARRANTIES FOR THE THE
REFRIGERATION SYSTEM BEING SIZED PROPERLY AND BEING SUFFICIENT TO HANDLE THE
LOAD REQUIREMENTS OF THE WALK-IN UNITS. FURTHER INFORMATION IS REQUIRED
REGARDING SPECIFIC TEMPERATURE AND HUMIDITY REQUIREMENTS. ADJUSTMENTS TO
REFRIGERATION SYSTEMS PROPOSAL MAY BE NECESSARY.

 

$

7,107.00

 

 

 

1

 

INSTALLATION OF REFRIGERATION TO CONSIST OF PLACING UNITS ON BOX ROOFS/ HANG
EVAPORATOR COILS/ PROVIDE AND INSTALL REFRIGERATION LINES AND DRAINS WITH HEAT
TAPE ON FREEZER DRAIN/START-UP AND OPERATIONAL CHECK/ AND ONE YEAR SERVICE
AGREEMENT/ WITH LABOR BY UNION PERSONEL DURING NORMAL BUSINESS HOURS TRIMARK
UNITED EAST

 

$

18,638.00

 

 

 

1

 

ICE CRUSHER, CLAWSON “PRINCESS CHIPPER”, 4LB HOPPER CAPACITY, COUNTER MODEL,
20LBS PER MINUTE CAPACITY, 1/3 HP MOTOR, “V” BELT DRIVE, sis BLADES, HOPPER, AND
HOPPER LID CORRECT MODEL NUMBER
TRlMARK UNITED EAST NO.: PC-2000
NOTE: PLEASE VERIFYESTIMATED FREIGHT:

 

$

923.00

 

$

55.00

 

 

--------------------------------------------------------------------------------


 

1

 

EQUIPMENT STAND, STAINLESS 14 GAUGE TYPE 304 sis TOP, 18” WIDE X 20” DEEP X 32”
HIGH, WITH sis FRAME, LEGS, AND UNDERSHELF FABRICATE NO.: CUSTOM

 

$

267.00

 

 

 

1

 

FLOOR TROUGH AND GRATE 12”X 60”X 4”, 14 GAUGE ALL WELDED CONSTRUCTION, PITCHED
TO A 4” ID DRAIN WITH S/S REMOVABLE PERFORATED BASKET, WITH CGF MOLDED
FIBERGLASS GRATE WITH l”X 4” PATTERN ALL STATE FAB. CORP. / NO.: FDT-12A-CGF

 

$

1,244.00

 

 

 

1

 

ICE BIN, WITH SMART CART 75 CHUTED, ELEVATED BIN, 1325 LB ICE STORAGE CAPACITY,
ONE CART WITH HINGED POLY LID, 75 LB CART CAPACITY, THREE POLY TOTE PADDLE,
RAKE, POLY LINER, SMARTGATE, POLY LIFT DOOR WITH POWER HINGE, S/S EXTERIOR BASE
FOLLETT CORPORATION / NO.: DEV1325SG-60-7
ESTIMATED FREIGHT:

 

$

2,931.00

 

$

170.00

 

1

 

SCOOP HOLDER, PLASTIC WALL MOUNT, INCLUDES ONE POLYCARBONATE SCOOP CAL-MIL
PLASTIC PRODUCTS NO.: 631
ESTIMATED FREIGHT:

 

$

32.00

 

$

3.00

 

2

 

ICE MAKER, CUBE STYLE / AIR COOLED, SELF CONTAINED CONDENSER, UP TO 1370 LB
PRODUCTION PER 24 HOURS, S/S FINISH, HALF DICE SIZE CUBES - MANITOWOC ICE, INC.
NO.: QY-1304A @ $3,279.00 - $6,558.00 FREIGHT DELIVERED / STACKED ON ITEM NOTE:
HEADS TO BE #9 (C9). PLEASE VERIFY HEIGHT REQUIREMENT.

 

$

6,558.00

 

 

 

2

 

REFRIGERATION START & CHECK MANITOWOC ICE, INC.

 

$

308.00

 

 

 

2

 

WATER FILTER ASSEMBLY ARCTIC PURE, DOUBLE FILTER ASSEMBLY, GRADED DENSITY CARBON
BLOCK WITH SELF CONTAINED 80 GRAMS SILPHOS SCALE INHIBITOR, WITH WALL BRACKET
WITH PRESSURE GAUGE / MANITOWOC ICE, INC. NO.: AR - 40000
FREIGHT DELIVERED / NOTE: MODEL NUMBER SPECIFIED HAS BEEN DISCONTINUED AND
REPLACED WITH THE ABOVE UNIT.

 

$

668.00

 

 

 

1

 

ICE TRANSPORT CART - INCLUDED IN ITEM #9 FOLLETT CORPORATION

 

 

 

 

 

1

 

MOP SINK, FLOOR MOUNTED 16” FRONT TO BACK X 20” LONG X 12” HIGH WATER LEVEL, 2”
DRAIN S/S CONSTRUCTION, WITH SERVICE FAUCET ADVANCE TABCO - NO.: 9-0P-40

 

$

661.00

 

 

 

2

 

SHELF, S/S WALL MOUNTED 12” FRONT TO BACK X 72” WITH BRACKETS TO OFFSET 1” FROM
WALL FABRICATE - NO.: CUSTOM PREP TABLE WITH SINK - 14 GAUGE TYPE 304 S/S TOP
WITH 6” BACK AND RIGHT END SPLASH, ONE 21”X 21”X 10” DEEP SINK BOWL, 30” FRONT
TO BACK X 72” LONG, WITH S/S LEGS AND PARTIAL UNDER-SHELF FABRICATE NO.: CUSTOM
M LONG, SHELF

 

$

376.00

 

 

 

1

 

PREP TABLE WITH SINK 14 GAUGE TYPE 304 S/S TOP WITH 6” BACK AND RIGHT END
SPLASH, ONE 21”X 21”X 10” DEEP SINK BOWL, 30” FRONT TO BACK X 72” LONG, WITH S/S
LEGS AND PARTIAL UNDER-SHELF FABRICATE NO.: CUSTOM

 

$

805.00

 

 

 

1

 

FAUCET, 8” OC DECK MOUNT WITH SWIVEL GOOSENECK, 11 3/4” HIGH, LEVER HANDLES, AND
1/2” IPS CC MALE INLETS
T & S BRASS WORKS NO.: B-0321-CC / ESTIMATED FREIGHT:

 

$

83.00

 

$

5.00

 

1

 

LEVER WASTE, 3 1/2” OPENING 211 DRAIN OUTLET, CAST BRONZE, sis STRAINER, NICKEL
PLATED
T & S BRASS WORKS NO.: B-3 913 T: / ESTIMATED FREIGHT:

 

$

22.00

 

$

3.00

 

6

 

BUN PAN RACK, MOBILE FULL HEIGHT, OPEN SIDES, WITH SLIDES FOR (20) 18”X 26”
PANS, SLIDES ON 3” CENTERS, WELDED EXTRUDED ALUMINUM FRAME, SIDE LOADING, ON 4”
OVEN PLATE CASTERS
EAGLE METAL MASTERS NO.: ORS - 2 62 0 - 3

 

$

1,344.00

 

 

 

1

 

MEAT SAW, ELECTRIC VERTICAL BLADE, PUSH PULL SWITCH, S/S OPEN FRAME, DIRECT GEAR
TRANSMISSION, STATIONARY CUTTING TABLE, WITH ADJUSTABLE LEGS / HOBART CORP /
TROY NO.: 6614-1 FREIGHT DELIVERED

 

$

4,505.00

 

 

 

1

 

HAND SINK, sis WALL MOUNTED 14” WIDE X 10” FRONT TO BACK X 5” DEEP, 20 GAUGE S/S
CONSTRUCTION, WITH SPLASH MOUNT FAUCET AND BASKET DRAIN ADVANCE / TABCO NO.:
7-PS-60 / FREIGHT DELIVERED

 

$

115.00

 

 

 

1

 

WALK-IN MEAT AGING COOLER INDOOR BOX WITHOUT FLOOR, 4” VINYL SCREED BASE, CUSTOM
SIZE AND SHAPE, APPROXIMATELY 16’ 4 1/2” WIDE X 18’3 1/2” DEEP X 8’8” HIGH,
EMBOSSED ALUMINUM INTERIOR AND EXTERIOR, ONE LEFT HINGED DOOR WITH TWO HINGES,
NON POSITIVE LATCH/ CYLINDER LOCK, DOOR FRAME HEATER, DIAMOND ALUMINUM TREAD
PLATE KICK PLATE ON INTERIOR AND EXTERIOR OF DOOR W.A.BROWN NO.: CUSTOM FREIGHT
INCLUDED IN ITEM #6. SEE NOTE UNDER ITEM #6

 

$

8,179.00

 

 

 

1

 

GERMICIDAL LIGHT FIXTURES W.A.BROWN / FREIGHT INCLUDED IN ITEM #6

 

$

2,204.00

 

 

 

 

--------------------------------------------------------------------------------


 

1

 

SHELVING, PLASTIC, FIVE TIER POLYMER MATS WITH MICROBAN ANTIMICROBIAL
PROTECTION, TO CONSIST OF: INTERMETRO INDUSTRIES NO.: METROMAX Q ESTIMATED
FREIGHT: (95) 18”W X 36”L SHELVES (25) 18”W X 48”L SHELVES (96) 74” CASTER POSTS
(48) 5” CASTERS WITHOUT BRAKES (48) 5” CASTERS WITH BRAKES
FREIGHT INCLUDED IN ITEM #1

 

$

7,582.00

 

$

99.00

 

1

 

WALK-IN MEAT COOLER INDOOR BOX WITHOUT FLOOR, 4” VINYL SCREED BASE, APPROXIMATE
8’8 1/2” WIDE X 12’6 1/2”DEEP X 818” HIGH, EMBOSSED ALUMINUM INTERIOR AND
EXTERIOR 34” X 78” LEFT HINGED DOOR WITH TWO HINGES, NON POSITIVE LATCH/CYLINDER
LOCK, DOOR FRAME HEATER, AND DIAMOND ALUMINUM TREADPLATE KICKPLATE ON INTERIOR
AND EXTERIOR OF DOOR W.A.BROWN NO.: CUSTOM $4,077.00 / FREIGHT INCLUDED IN ITEM
#6 / SEE NOTE UNDER ITEM #6

 

$

4,077.00

 

 

 

1

 

REFRIGERATION SYSTEM FOR ABOVE TO CONSIST OF ONE MEDIUM TEMPERATURE,
PREASSEMBLED REMOTE, AIR COOLED INDOOR CONDENSING UNIT WITH ONE CEILING MOUNTED
EVAPORATOR COIL COLD ZONE / SEE NOTE UNDER ITEM #6A

 

$

2,292.00

 

 

 

1

 

SCALE, RECEIVING, DIGITAL EASY TO READ DISPLAY, LEGAL FOR TRADE, sis PLATTER,
WITH MOBILE STAND
HOBART CORP/ TROY NO.: HBR3 00 / FREIGHT DELIVERED

 

$

1,393.00

 

 

 

1

 

REFRIGERATION SYSTEMFOR MEAT AGING COOLER, TO CONSIST OF ONE MEDIUM TEMPERATURE
PREAS SEMBLED REMOTE, AIR COOLED INDOOR CONDENSING UNIT WITH ONE CEILING MOUNTED
EVAPORATOR COIL COLD ZONE
SEE NOTE UNDER ITEM #6A

 

2,745.00

 

 

 

1

 

REFRIGERATION SYSTEM FOR TRASH ROOM, TO CONSIST OF ONE MEDIUM TEMPERATURE,
PREASSEMBLED REMOTE, AIR COOLED INDOOR CONDENSING UNIT WITH ONE CEILING MOUNTED
EVAPORATOR COIL COLD ZONE / SEE NOTE UNDER ITEM #6A SPARE NUMBER

 

$

2,099.00

 

 

 

1

 

WATER STATION, DROP IN / T & S BRASS WORKS / NO.: B - 12 3 0
ESTIMATED FREIGHT:

 

$

128.00

 

$

10.00

 

3

 

3540 BLUE SLIM JIM 30” / RUBBERMAID COMMERCIAL NO.: 3540 - BLUE:/

 

 

 

 

 

 

 

ESTIMATED FREIGHT NOTE: ONE UNIT LABELED AS ITEM “B13”

 

$

66.00

 

$

5.00

 

2

 

BOTTLE COOLER, FLAT TOP SELF CONTAINED REFRIGERATION SYSTEM, DEEP WELL DESIGN,
ONE SLIDING DOOR, BLACK POWDER COAT EXTERIOR, S/S TOP, GALV. INTERIOR, BACK, AND
BOTTOM, 24” LONG BOTTLE RAIL, AND WITH ONE YEAR LABOR, FIVE YEAR COMPRESSOR
WARRANTY / PERLICK CO., INC. NO.: BC24PG / FREIGHT DELIVERED

 

$

1,978.00

 

 

 

2

 

ICE BIN AND COCKTAIL STATION 24” LONG, WITH ABS TOP LEDGE, 18 5/8” DEEP, 6”
SPLASH, APPX 70 LB ICE CAPACITY, S/S CONSTRUCTION, WITH ONE 48” BOTTLE RAIL, ONE
60” BOTTLE RAIL, TWO 2411 AND TWO 30” BOTTLE RAILS PERLICK CO., INC.
NO.: TS24IC @ $672.00 / FREIGHT DELIVERED
NOTE: TWO 24” UNITS AND ONE 36 ARE DRAWN ON PLAN, HOWEVER,THE SPECIFICATIONS
CALL FOR TWO 30” AND ONE 36” UNIT. QUOTED PER DRAWING. PLEASE VERIFY.

 

$

1,344.00

 

 

 

1

 

ICE BIN AND COCKTAIL STATION 36” LONG, WITH ABS TOP LEDGE, 18 5/8” DEEP, 6”
BACKSPLASH, APPROXIMATELY 85 LB ICE CAP., S/S CONSTRUCTION PERLICK CO., INC.
NO.: TS36IC FREIGHT DELIVERED SEE NOTE UNDER ITEM #30 ABOVE

 

$

400.00

 

 

 

1

 

DRAINBOARD, BAR TYPE 36” LONG, MODULAR DESIGN, 18 5/8” DEEP, WITH 6” SPLASH, S/S
CONSTRUCTION
PERLICK CO., INC. NO.: TS36
FREIGHT DELIVERED
NOTE: PLAN HAS ONE 36” AND ONE 24” UNIT DRAWN, HOWEVER, THE SPECIFICATIONS CALL
FOR TWO 36” UNITS. PLEASE VERIFY.

 

$

282.00

 

 

 

1

 

DRAINBOARD, BAR TYPE 24” LONG, MODULAR DESIGN, 18 5/8” DEEP, 6” BACKS PLASH ,
S/S CONSTRUCTION PERLICK CO., INC. NO.: TS24 245.00 FREIGHT DELIVERED
SEE NOTE UNDER ITEM #31

 

$

245.00

 

 

 

2

 

BAR SINK, ONE COMPARTMENT 12” WIDE X 18 5/8” DEEP, WITH 6” BACKS PLASH , S/S
CONSTRUCTION, WITH GOOSENECK FAUCET PERLICK CO., INC.NO.: TS12HS @ $353.00
FREIGHT DELIVERED

 

$

706.00

 

 

 

2

 

STORAGE BIN, GLASS WITH DRAINBOARD TOP PERLICK CO., INC. NO.: 7055A-D @ $506.00
FREIGHT DELIVERED

 

$

1,012.00

 

 

 

1

 

BAR SINK, THREE COMPARTMENT 36” LONG, UNDERBAR WORKBOARD UNIT, 18 5/8” DEEP, 6”
BACKSPLASH, S/S CONSTRUCTION, WITH TWO 36” LONG BOTTLE RAILS / PERLICK CO., INC.
NO.: TS33C / $875.00
FREIGHT DELIVERED
NOTE: SPECS CALL FOR A 24”DEEP UNIT, HOWEVER, AN 18 5/8” DEEP MODEL WAS DRAWN
AND INCLUDED IN THE PROPOSAL

 

$

875.00

 

 

 

 

--------------------------------------------------------------------------------


 

 

2

 

BACKBAR STORAGE CABINET REFRIGERATED, THREE SECTION, PAINTED EXTERIOR CABINET,
THREE HINGED DOORS READY FOR FIELD LAMINATION (BY GENERAL CONTRACTOR), WITH 4”
LEGS AND BASE PLATE KIT, SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR
LABOR, FIVE YEAR COMPRESSOR WARRANTY PERLICK CO., INC. NO.: BS3D @ $2270.00}
FREIGHT DELIVERED
NOTE: ONE UNIT WITH COMPRESSOR ON RIGHT AND ONE UNIT WITH THE COMPRESSOR ON THE
LEFT.

 

$

4,540.00

 

 

 

1

 

MILLWORK, NOT IN CONTRACT
N.I.C. ITEMS 39- 99 SPARE NUMBERS

 

NIC

 

 

 

1

 

RACK SHELF, STAINLESS STEEL DOUBLE SIDED, 24” FRONT TO BACK X 84” LONG, TABLE
MOUNTED TO ITEM #101 SOILED DISHTABLE FABRICATE NO.: CUSTOM

 

$

605.00

 

 

 

1

 

SOILED DISHTABLE, STAINLESS “L” SHAPED, 14 GAUGE STAINLESS STEEL TOP WITH
BACKSPLASH AND LANDING SHELF, 3” RAISED ROLL FRONT EDGE, 84” LONG LANDING
SECTION X 84” TO MACHINE, LEFT TO RIGHT OPERATION, WITH ONE 18”X 18”X 8” DEEP
PRERINSE SINK WITH RACK GUIDE, sis OPEN LEG BASE AND CROSSRAILS FABRICATE NO.:
CUSTOM

 

$

1,753.00

 

 

 

1

 

PRERINSE UNIT, SPLASH MOUNT BASE FAUCET WITH SPRING CHECK CARTRIDGE AND LEVER
HANDLES, 2” DIAMETER FLANGES WITH 1/2” FEMALE INLETS, IS” OVERHANG, 18” RISER,
WITH S/S FLEXIBLE HOSE, SPRAY VALVE, AND 6” WALL BRACKET
T & S BRASS WORKS / NO.: B - 013 3 - B
FREIGHT DELIVERED

 

$

180.00

 

$

10.00

 

1

 

LEVER WASTE, 3 1/2” OPENING 2” DRAIN OUTLET, CAST BRONZE, S/S STRAINER, NICKEL
PLATED T & S BRASS WORKS
NO.: B-3 913
ESTIMATED FREIGHT:

 

$

22.00

 

$

3.00

 

1

 

1 EA - DISHWASHER, DOOR TYPE EXTENDED HOOD, HIGH TEMPERA TURE, WITH BUILT IN 70
DEGREE RISE BOOSTER HEATER, CORNER DESIGN, DOOR SAFETY SWITCH, AUTO FILL, S/S
FRONT AND SIDE PANELS, S/S CONSTRUCTION, ELECTRIC TANK HEAT CHAMPION INDUSTRIES
NO.: D-HBTC / FREIGHT DELIVERED

 

$

8,652.00

 

 

 

1

 

CONDENSATE HOOD, STAINLESS CANOPY STYLE, 36” FRONT TO BACK X 36” LONG, WITH
EXHAUST RISER, 24” TOP ENCLOSURE PANEL FULL PERIMETER GUTTER, AND ALUMINUM MESH
FILTER, TYPE 304 S/S CONSTRUCTION CAPTIVE AIRE SYSTEM NO.: 3624VH1
*NOTE: TRIMARK UNITED EAST MAKES NO WARRANTIES EITHER AS TO THE SUITABILITY OF
THE STRUCTURE TO SUSTAIN THE HOOD OR TO THE SURROUNDING AREA OF THE HOOD MEETING
ANY EXISTING CODE REQUIREMENTS. PERMITS, IF REQUIRED, ARE NOT TRIMARK UNITED
EAST’S RESPONSIBILITY. ALL SWITCHES, MOTOR PROTECTION DEVICES AND/OR ELECTRICAL
DISCONNECTS ARE BY OTHERS UNLESS SPECIFICALLY LISTED HEREIN. FREIGHT INCLUDED IN
ITEM #119

 

$

775.00

 

 

 

1

 

1 LOT - EXHAUST FAN, CURB, AND DUCT NOT IN CONTRACT

 

NIC

 

 

 

1

 

CLEAN DISHTABLE, STAINLESS 14 GAUGE TYPE 304 S/S TOP WITH BACK AND RIGHT END
SPLASH, 3” RAISED ROLLED FRONT EDGE, LEFT TO RIGHT OPERATION, 80” LONG, WITH S/S
LEGS AND PARTIAL UNDERSHELF FABRICATE NO.: CUSTOM

 

$

696.00

 

 

 

1

 

RACK SHELF, STAINLESS STEEL SLANTED, 21” FRONT TO BACK X 42” LONG, WALL MOUNTED
FABRICATE NO.: CUSTOM

 

$

273.00

 

 

 

2

 

HAND SINK, S/S WALL MOUNTED 14” WIDE X 1011 FRONT TO BACK X 5” DEEP BOWL, 20
GAUGE S/S CONSTRUCTION, WITH SPLASH MOUNT FAUCET AND BASKET DRAIN ADVANCE /
TABCO NO.: 7 - P S - 60 @ $115.00
FREIGHT DELIVERED

 

$

230.00

 

 

 

1

 

PICKUP COUNTER, STAINLESS 14 GAUGE TYPE 304 S/S TOP, 18” FRONT TO BACK X 66”
LONG X 34” HIGH, WITH ONE 12” X 36” ICE PAN WITH DRAIN, OPEN FRONT CABINET BASE
WITH BOTTOM AND ONE INTERMEDIATE SHELF, AND ON 6” LEGS

 

$

2,256.00

 

 

 

1

 

PREP COUNTER, REFRIGERATED 14 GAUGE TYPE 304 S/S TOP WITH RIGHT SIDE SPLASH, 33”
FRONT TO BACK X 9’6” LONG, ONE 18”X 21”X 10” DEEP HAND SINK, RAISED REFRIGEATED
RAIL, THREE SECTION WITH HINGED DOORS, SELF CONTAINED REFRIGEATION SYSTEM WITH
ONE YEAR LABOR, FIVE YEAR COMPRESSOR WARRANTY FABRICATE NO.: CUSTOM
FREIGHT DELIVERED

 

$

8,416.00

 

$

5.00

 

1

 

FAUCET, DECK MOUNT, 8” OC WITH SWIVEL GOOSENECK SPOUT, LEVER HANDLES, AND 1/2”
IPS CC MALE INLETS
T & S BRASS WORKS / NO.: B - 0321- CC
ESTIMATED FREIGHT

 

$

83.00

 

 

 

 

--------------------------------------------------------------------------------


 

1

 

LEVER WASTE, 3 1/2” OPENING 2” DRAIN OUTLET, CAST BRONZE, S/S STRAINER, NICKEL
PLATED T & S BRASS WORKS NO.: B-3 913
ESTIMATED FREIGHT

 

$

22.00

 

$

3.00

 

1

 

DOUBLE OVERSHELF, STAINLESS TABLE MOUNTED TO ITEM #109, TWO 18” WIDE X 9’6” LONG
SHELVES, WITH PROVISION FOR HEAT LAMPS MOUNTED UNDER TOP SHELF AND PREWIRED, ONE
OUTLET COMPLETE WITH WORK BOX, 120 VOLT GFI OUTLET, AND S/S COVER PLATE AND ONE
DATA PORT FABRICATE NO.: CUSTOM

 

$

1,482.00

 

 

 

1

 

SHELF, S/S WALL MOUNTED 12” WIDE X 24” LONG, WITH BRACKETS FOR MOUNTING SHELF 1”
OFF WALL
FABRICATE NO.: CUSTOM

 

$

129.00

 

 

 

 

 

UTILITY SINK, STAINLESS
ONE COMPARTMENT, 14 GAUGE TYPE 304 S/S TOP WITH BACKSPLASH, 3” RAISED ROLLED
FRONT AND SIDE EDGES, 21”X 27”X 12”DEEP SINK BOWL, S/S OPEN FRAME BASE WITH
CROSSRAILS
FABRICATE NO.: CUSTOM

 

$

902.00

 

 

 

 

 

B231CC FAUCET 8”O.C.-12”NOZZLE SPLASH MOUNT, WITH 1/2” IPS CC MALE INLETS, LEVER
HANDLES
T & S BRASS WORKS / NO.: B - 0231 CC /
ESTIMATED FREIGHT

 

$

79.00

 

$

5.00

 

1

 

LEVER WASTE, 3 1/211 OPENING 211 DRAIN OUTLET, CAST BRONZE, S/S STRAINER, NICKEL
PLATED T & S BRASS WORKS
NO.: B-3 913
ESTIMATED FREIGHT:

 

$

22.00

 

$

3.00

 

1

 

REFRIGERATOR, REACH-IN ONE SECTION, 31 CUBIC FEET, S/S EXTERIOR, WHITE ALUMINUM
INTERIOR WITH S/S FLOOR, ONE S/S LEFT HINGED DOOR WITH LOCK DIGITAL THERMOMETER,
ON 411 CASTERS, SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR PARTS AND
LABOR, FIVE YR COMPRESSOR WARRANTY / TRUE. NO.: TAIR-IS / FREIGHT DELIVERED

 

$

1,981.00

 

 

 

1

 

REFRIGERATOR RACK, FULL SIZE OPEN FRAME DESIGN, HOLDS (16) 1811X 2611 SHEET
PANS, SLIDES ON 311 CENTERS, HEAVY DUTY ALUM. CONSTRUCTION, END LOADING, 5111
HIGH / TRIMARK UNITED EAST / NO.: APRI618/51NCKD
ESTIMATED FREIGHT

 

$

132.00

 

$

15.00

 

1

 

BROILER, DECK TYPE, GAS TWO INFRA-RED DECKS, ENCLOSED BASE, S/S TOP, FRONT,
ANDSIDES, FREE STANDING, ON CASTERS
SOUTHBEND NO.: 270
FREIGHT DELIVERED

 

$

8,601.00

 

 

 

1

 

GAS CONNECTOR KIT, 1” INSIDE DIAMETER, 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING/ DORMONT MANUFACTURING CO NO.: 16100 KIT 2S-36
ESTIMATED FREIGHT:

 

$

194.00

 

$

5.00

 

2

 

SG14S FRYER, S/S POT 40#, N.G. SOLSTICE FRYER, HEAVY DUTY FLOOR MODEL, 40-50 LB
FAT CAPACITY, MILLIVOLT THERMOSTAT S/S TANK, DOOR, FRONT, AND SIDES, ON CASTERS
/ PITCO NO.: SG14S @ $1406.00
FREIGHT DELIVERED

 

$

2,812.00

 

 

 

2

 

GAS CONNECTOR KIT 3/4”INSIDE DIAMETER, 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING/ DORMONT MANUFACTURING CO NO.: 1675 KIT2S-36
ESTIMATED FREIGHT:

 

$

272.00

 

$

10.00

 

1

 

RANGE, HEAVY DUTY, 34” ONE 17” FRY TOP WITH 3/4” POLISHED STEEL PLATE LEFT WITH
MANUAL CONTROLS, TWO 30,000 BTU OPEN BURNERS RIGHT, STANDARD OVEN BASE, 3/4”
REAR GAS WITH PRESSURE REGULATOR, DOUBLE DECK HIGH SHELF, AND ON CASTERS /
VULCAN NO.: GH60/45
FREIGHT DELIVERED

 

$

4,443.00

 

 

 

1

 

GAS CONNECTOR KIT 3/4”INSIDE DIAMETER, 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING/ DORMONT MANUFACTURING CO NO.: 1675 KIT2S-36
NOTE: MODEL NUMBER AND DESCRIPTION WRITTEN IN SPECIFICATIONS DO NOT MATCH.
ESTIMATED FREIGHT:

 

$

136.00

 

$

5.00

 

1

 

RANGE, HEAVY DUTY, GAS, 34” SIX 30,000 BTU OPEN BURNERS WITH CAST IRON TOP
GRATES, STANDARD OVEN BASE, 3/4” REAR GAS CONNECTION WITH PRESSURE REGULATOR,
DOUBLE DECK HIGH SHELF, AND ON CASTERS/ VULCAN NO.: GH6
FREIGHT DELIVERED

 

$

4,019.00

 

 

 

1

 

GAS CONNECTOR KIT 3/4”INSIDE DIAMETER, 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING / DORMONT MANUFACTURING CO NO.: 1675 KIT2S-36
ESTIMATED FREIGHT

 

$

136.00

 

$

5.00

 

 

--------------------------------------------------------------------------------


 

1

 

CONVECTION STEAMER, GAS TWO COMPARTMENT, WITH TWIN GENERATORS, 22” CABINET BASE,
(3) 12”X 20”X 2 1/2” DEEP PANS PER COMPARTMENT, sis CONSTRUCTION, DUAL WATER
CONNECTION/ GROEN NO.: HY-6G
FREIGHT DELIVERED NOTE: THIS MODEL AND SERIES OF STEAMERS TO BE DISCONTINUED BY
THE MANUFACTURER.

 

$

8,165.00

 

 

 

1

 

PURESTEAM WATER TREATMENT SYST FILTER CARTRIDGE AND TREATMENT BLEND CARTRIDGE,
AND INCLUDES TWO YEAR BOILER OR STEAM GENERATOR WARRANTY, AND INCLUDES PRE
FILTER / GROEN NO.: 13 902 5

 

$

447.00

 

 

 

1

 

GAS CONNECTOR KIT 1/2”INSIDE DIAMETER, 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING/ DORMONT MANUFACTURING CO NO.: 1650 KIT2S-36
ESTIMATED FREIGHT

 

$

111.00

 

$

5.00

 

1

 

EXHAUST HOOD, STAINLESS STEEL CANOPY STYLE, WITH FRONT MOUNT SUPPLY AIR PLENUM,
TYPE 304 S/S WHERE EXPOSED, 60” FRONT TO BACK INCLUDING 3” REAR STANDOFF X 14’6”
LONG X 24” HIGH, TWO 10”X 16” EXHAUST RISERS, THREE 12”X 16” SUPPLY RISERS WITH
VOLUME DAMPERS, TOP ENCLOSURE PANELS, S/S BAFFLE FILTERS, INCANDESCENT LIGHT
FIXTURES, AND S/S WALL PANEL / CAPTIVE AIRE SYSTEM NO.: 5724ND-PSP

 

$

3,919.00

 

 

 

1

 

ESTIMATED FREIGHT / DELIVERED AND HUNG ONLY / SEE NOTE UNDER ITEM #103

 

$

1,520.00

 

 

 

1

 

FIRE SUPPRESSION SYSTEM LIQUID CHEMICAL, TO PROTECT EXHAUST HOODS AND THE
EQUIPMENT UNDERNEATH, WITH INSTALLATION BY UNION PERSONNEL DURING NORMAL
BUSINESS HOURS / TRIMARK UNITED EAST NO.: PYRO CHEM
*NOTE: IF GAS VALVE IN EXCESS OF 2” IS REQUIRED, AN ADDITIONAL CHARGE WOULD
APPLY. ANY CHARGES FOR PERMITS, DETAIL DRAWINGS AND/OR DOCUMENTATION REQUIRED BY
LOCAL FIRE DEPT., AND CONNECTION TO ALARM SYSTEMS WILL BE IN ADDITION.
REQUIREMENTS UPON INSTALLATION MAY VARY PRODUCT NEEDS. THEREFORE, PRICE MAY
CHANGE. IN ADDITION, IF AIR OR DUMP TEST IS REQUIRED, AN ADDITIONAL CHARGE MAY
APPLY.

 

$

13,994.00

 

 

 

 

 

NOTE: THE ABOVE WAS PRICED AS INDIVIDUAL SYSTEMS FOR EACH EXHAUST HOOD. PRICE
SUBJECT TO CHANGE PENDING INFORMATION ON DUCTWORK.

 

 

 

 

 

1

 

EXHAUST FANS, CURBS, AND DUCT NOT IN CONTRACT

 

NIC

 

 

 

1

 

SUPPLY AIR FAN, CURB, AND DUCT NOT IN CONTRACT

 

NIC

 

 

 

2

 

REFRIGERATOR, REACH-IN ONE SECTION, 31 CUBIC FEET, S/S EXTERIOR, WHITE ALUMINUM
INTERIOR WITH S/S FLOOR, ONE RIGHT HINGED S/S DOOR WITH LOCK, DIGITAL
THERMOMETER, ON CASTERS, SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR PARTS
AND LABOR, FIVE YR COMPRESSOR WARRANTY TRUE NO.: TAIR-IS
FREIGHT DELIVERED

 

$

3,962.00

 

 

 

2

 

INSERT RACK, FULL SIZE OPEN FRAME DESIGN, HOLDS (16) 18”X 26” SHEET PANS, SLIDES
ON 3” CENTERS, HEAVY DUTY ALUM. CONSTRUCTION, END LOADING, 51’1 HIGH TRIMARK
UNITED EAST NO.: APRI618/51NC/K / ESTIMATED DELIVERY

 

$

256.00

 

$

30.00

 

2

 

SHELF, S/S WALL MOUNTED 14” WIDE X 84” LONG, WITH BRACKETS FOR MOUNTING SHELF 1”
OFF WALL
FABRICATE NO.: CUSTOM

 

$

408.00

 

 

 

1

 

LETTUCE CRISPER/DISPENSER “SILVER KING”, REFRIGERATED, HINGED FRONT DOOR,WITH
SERVICE CHUTE WITH CLEAR LIFT UP DOOR, 50 HEAD CAPACITY REMOVABLE BIN S/S FRONT,
SIDES, AND INTERIOR / TRIMARK UNITED EAST NO.: SK2SB / ESTIMATED DELIVERY

 

$

1,160.00

 

$

45.00

 

1

 

REFRIGERATED PREP COUNTER - 14 GAUGE TYPE 304 S/S TOP, 33” FRONT TO BACK X 78”
LONG, THREE SECTION REFRIGERATED BASE WITH HINGED DOORS, SELF CONTAINED
REFRIGERATION SYSTEM WITH ONE YEAR LABOR, FIVE YEAR COMPRESSOR WARRANTY, AND ON
6” ADJUSTABLE LEGS - FABRICATE NO.: CUSTOM

 

$

6,528.00

 

 

 

2

 

SHELF, S/S WALL MOUNTED 14” WIDE X 54” LONG, WITH BRACKETS FOR MOUNTING SHELF I”
OFF THE WALL
FABRICATE NO.: CUSTOM

 

$

342.00

 

 

 

1

 

UTILITY COUNTER, STAINLESS - 14 GAUGE TYPE 304 S/S TOP WITH BACK AND LEFT END
SPLASH, 30” FRONT TO BACK X 84 II LONG, ONE 12”X 14”X 10” SINK BOWL LEFT, OPEN
FRONT CABINET BASE WITH PROVISION FOR UNDERCOUNTER REFRIGERATOR, SINK
COMPARTMENT BOTTOM AND ONE INTERMEDIATE SHELF ON BALANCE OF BASE, AND ON 6”
ADJUSTABLE LEGS FABRICATE NO.: CUSTOM

 

$

1,044.00

 

 

 

1

 

FAUCET, DECK MOUNT, 8”OC WITH SWIVEL GOOSENECK, LEVER HANDLES, AND 1/211 IPS CC
MALE INLETS T & S BRASS WORKS NO.: B-0321-CC

 

$

83.00

 

$

5.00

 

 

--------------------------------------------------------------------------------


 

2

 

SHELF, sis WALL MOUNTED 14” WIDE X 4211 LONG, WITH BRACKETS FOR MOUNTING SHELF
1” OFF THE WALL
FABRICATE NO.: CUSTOM

 

$

312.00

 

 

 

1

 

COFFEE BREWER, BY VENDOR NOT IN CONTRACT

 

NIC

 

 

 

1

 

ESPRESSO MAKER, BY VENDOR NOT IN CONTRACT

 

NIC

 

 

 

1

 

ICE TEA BREWER, BY VENDOR NOT IN CONTRACT

 

NIC

 

 

 

1

 

UNDERCOUNTER REFRIGERATOR LOW PROFILE, 6.5 CUBIC FEET, S/S TOP AND SIDES, WHITE
ALUMINUM INTERIOR WITH S/S FLOOR, ONE sis RIGHT HINGED DOOR, ON 2” CASTERS,
FRONT BREATHING SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR PARTS AND
LABOR, FIVE YR COMPRESSOR WARRANTY TRUE NO.: TUC - 2 7 LP
FREIGHT DELIVERED
NOTE: SPECIFICATIONS DO NOT SPECIFY LOW PROFILE, HOWEVER, LOW PROFILE WILL BE
NEEDED FOR THIS APPLICATION. TRUE NO.: TUC - 2 7 LP FREIGHT DELIVERED NOTE:
SPECIFICATIONS DO NOT SPECIFY LOW PROFILE, HOWEVER, LOW PROFILE WILL BE NEEDED
FOR THIS APPLICATION.

 

$

876.00

 

 

 

1

 

CONVECTION OVEN, ELECTRIC ONE DECK, SOLID STATE CONTROLS S/S FRONT, SIDES, AND
TOP, 60 MINUTE MECHANICAL TIMER, AND TWO SPEED FAN - SOUTHBEND NO.: EH-10SC
FREIGHT DELIVERED NOTE: LOCATION ON PLAN INDICATES A POTENTIAL CONFLICT WITH THE
WALL SHELVES. PLEASE VERIFY.

 

$

1,891.00

 

 

 

1

 

DOUBLE OVER SHELF, STAINLESS 18” WIDE X 1510” LONG, TWO TIER, WITH WARMER
CONTROL HOUSING, TWO OUTLETS WITH WORK BOXES, 120V GFI OUTLETS, S/S COVER
PLATES, AND TWO DATA PORT PRINTER OUTLETS, TABLE MOUNTED TO ITEM #139 CHEF
COUNTER FABRICATE NO.: CUSTOM

 

$

2,473.00

 

 

 

4

 

HEAT LAMP, ROD TYPE STANDARD WATTAGE, TUBULAR METAL HEATER ROD, DOUBLE HEATER
ROD HOUSING WITH 3” SPACING, ALUMINUM CONSTRUCTION 1600 WATTS, 48” LONG, WITH
REMOTE INFINITE CONTROLS AND ENCLOSURE, AND ANGLE MOUNTING BRACKETS - HATCO CORP
NO.: GRA-48D3
NOTE: MODEL NUMBER SPECIFIED HAS LIGHTS BUT SPECIFICATIONS STATE NO LIGHTS.
QUOTED WITHOUT LIGHTS. PLEASE VERIFY ESTIMATED FREIGHT

 

$

1,520.00

 

$

60.00

 

1

 

CHEF’S COUNTER, STAINLESS - 14 GUAGE S/S TOP WITH ONE 18”X 16”X 10” DEEP SINK
BOWL, THREE OPENINGS FOR ITEM #139A DROP IN HOT FOOD WELLS, 33” FRONT TO BACK X
15’0” LONG, WITH REFRIGERATED RAISED RAIL,THREE SECTION REFRIGERATED BASE WITH
DRAWERS, TWO DRAWERS PER SECTION, OPEN CABINET BASE AT HOT FOOD WELLS AND SINK,
SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR LABOR, FIVE YEAR COMPRESSOR
WARRANTY, AND ON 6” ADJUSTABLE LEGS FABRICATE NO.: CUSTOM

 

$

13,530.00

 

 

 

1

 

HOT FOOD WELL, DROP-IN INCLUDED IN ITEM #139 RANDELL MFG.

 

NIC

 

 

 

1

 

FAUCET, 8”0C, DECK MOUNT WITH SWIVEL GOOSENECK, LEVER HANDLES, AND 1/2” IPS CC
MALE INLETS T & S BRASS WORKS NO.: B-0321-CC ESTIMATED FREIGHT

 

$

83.00

 

$

5.00

 

 

 

ESTIMATED FREIGHT

 

 

 

 

 

1

 

LEVER WASTE, 3 1/2” OPENING 2” DRAIN OUTLET, CAST BRONZE, sis STRAINER, NICKEL
PLATED T & S BRASS WORKS NO.: B-3 913
ESTIMATED FREIGHT

 

$

22.00

 

$

3.00

 

1

 

PLATE STORAGE CABINET 14 GAUGE S/S TOP WITH TWO CUT OUTS FOR ITEM #143 HOT FOOD
WELLS, HEATED PLATE STORAGE SECTION, WITH PERFORATED BOTTOM AND INTERMEDIATE
SHELF, 18” FRONT TO BACK X 1510” LONG X 34” HIGH, AND ON 6” LEGS FABRICATE NO.:
CUSTOM
NOTE: THE ABOVE ITEM INCLUDES ELECTRICAL BREAKER PANEL.

 

$

8,704.00

 

 

 

1

 

ICE COOLED PAN, INCLUDED IN ITEM #108 FABRICATE NO.: CUSTOM

 

NIC

 

 

 

1

 

UTILITY COUNTER, STAINLESS - 14 GAUGE sis TOP WITH BACKSPLASH, 30” FRONT TO BACK
X 4211 LONG, CABINET BASE WITH DRAWERS, TWO SECTION WITH TWO DRAWERS PER
SECTION, ONE FULL LENGTH 2911 WIDE RICHLITE CUTTING BOARD, AND ON 6” AD-.
JUSTABLE LEGS FABRICATE NO.: CUSTOM

 

$

1,200.00

 

 

 

 

--------------------------------------------------------------------------------


 

2

 

HOT FOOD WELL, DROP IN ELECTRIC, INSULATED,INDIVIDUAL PAN DESIGN, WET OR DRY,
ONE PAN SIZE FOR 12”X 20” PANS, WITH INDIVIDUAL CONTROLS APW WYOTT FOOD SERVICE
NO.: HFW-l .
ESTIMATED FREIGHT:

 

$

470.00

 

$

45.00

 

1

 

WORK TABLE, STAINLESS 14 GAUGE TYPE 304 S/S TOP WITH BACK AND LEFT END SPLASH,
30” FRONT TO BACK X 48” LONG, WITH S/S LEGS AND TWO UNDERSHELVES FABRICATE NO.:
CUSTOM

 

$

472.00

 

 

 

1

 

REACH-IN REFRIGERATOR/FREEZER DUAL TEMPERATURE, 13 CUBIC FEET REFRIGERATOR
SECTION, 13 CUBIC FEET FREEZER SECTION, S/S EXTERIOR, WHITE ALUMINUM INTERIOR
WITH S/S FLOOR, TWO S/S HALF SIZE RIGHT HINGED DOORS WITH LOCKS, ON 4” CASTER
SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR PARTS AND LABOR, FIVE YEAR
COMPRESSOR WARRANTY TRUE NO.: TA1DT - 2HS
FREIGHT DELIVERED NOTE: MODEL NUMBER SPECIFIED INDICATES ONE FULL HEIGHT DOOR
HOWEVER, TWO HALF DOORS ARE REQUIRED FOR A DUAL TEMPERATURE UNIT.

 

$

3,403.00

 

 

 

1

 

UNDERCOUNTER DISHWASHER HIGH TEMPERATURE, WITH BUILT IN BOOSTER HEATER WITH 40
DEGREE RISE, 1/2 HP PUMP MOTOR CHAMPION INDUSTRIES NO.: UH150B-(40)
FREIGHT DELIVERED

 

$

2,817.00

 

 

 

1

 

WATER STATION, DROP-IN T & S BRASS WORKS NO.: B -12 3 0
ESTIMATED FREIGHT:

 

$

128.00

 

$

10.00

 

1

 

3540 BLUE SLIM JIM 30n RUBBERMAID COMMERCIAL NO.: 3540 - BLUE

 

$

22.00

 

$

3.00

 

1

 

BOTTLE COOLER, FLAT TOP 24 IN LONG, DEEP WELL DESIGN, ONE SLIDING DOOR, BLACK
POWDER COAT EXTERIOR, sis TOP, GALVANIZED INTERIOR, BACK AND BOTTOM, SELF
CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR LABOR, FIVE YEAR COMPRESSOR
WARRANTY PERLICK CO., INC. NO.: BC24PG
FREIGHT DELIVERED / NOTE: MODEL NUMBER SPECIFIED IS A 48” LONG UNIT. UNIT IS
DRAWN AND QUOTED AS A 24”LONG UNIT WITHOUT SPEED RAIL.

 

$

931.00

 

 

 

1

 

ICE BIN AND COCKTAIL STATION 30” LONG, WITH ABS TOP LEDGE, MODULAR, 18 5/8”
DEEP, WITH 6” SPLASH, APPROXIMATELY 70 LB ICE STORAGE CAPACITY, S/S CONSTRUCTION
PERLICK CO., INC. NO.: TS30IC

 

$

368.00

 

 

 

1

 

DRAINBOARD, BAR MODULAR DESIGN, WITH 6” SPLASH, TION PERLICK CO., INC. NO.: TS18
TYPE 18 5/8” DEEP, S/S CONSTRUC
FREIGHT DELIVERED
NOTE: SPECIFIED AS A 30” LONG UNI T. DRAWN AND QUOTED AS A 18” LONG UNIT

 

$

223.00

 

 

 

1

 

SPEED RAILS TO CONSIST OF: PERLICK CO., INC. - (1) 48” LONG SINGLE TIER (2) 24”
LONG SINGLE TIER FREIGHT DELIVERED

 

$

161.00

 

 

 

2

 

SHELF, S/S WALL MOUNTED 1211 WIDE X 24” LONG, WITH BRACKETS FOR MOUNTING SHELF
1” OFF WALL FABRICATE NO.: CUSTOM

 

$

268.00

 

 

 

1

 

HAND SINK, FREE STANDING 1811 WIDE, WITH FAUCET AND TOWEL DISPENSER, MODULAR
WORK BOARD UNIT, 18 5/811 DEEP, WITH 6” SPLASH, S/S CONSTRUCTION PERLICK CO.,
INC. NO.: TS18HSN FREIGHT DELIVERED NOTE: MODEL NUMBER SPECIFIED IS A 12” WIDE
UNIT. AN 18” UNIT IS DRAWN ON THE PLAN. PLEASE VERIFY.

 

$

562.00

 

 

 

1

 

STAINLESS STEEL FILLER - FABRICATE NO.: CUSTOM

 

$

172.00

 

 

 

1

 

SHELVING, WIRE, FIVE TIER BRIGHT ZINC FINISH, TO CONSIST OF: EAGLE METAL MASTERS
NO.: EAGLE BRITE (5) 18”W X 42”L SHELVES (4) 86” HIGH POSTS - FREIGHT INCLUDED
IN ITEM #1 ITEMS 157- 199 SPARE NUMBERS

 

$

167.00

 

 

 

1

 

RACK SHELF, DOUBLE SIDED 24” FRONT TO BACK X 60” LONG, S/S CONSTRUCTION, TABLE
MOUNT TO ITEM #201 SOILED DISHTABLE FABRICATE NO.: CUSTOM

 

$

556.00

 

 

 

 

--------------------------------------------------------------------------------


 

1

 

SOILED DISHTABLE, STAINLESS “L” SHAPED, 14 GAUGE TYPE 304 S/S TOP WITH
BACKSPLASH, 12” LANDING SHELF, AND 3” RAISED ROLLED FRONT AND LEFT EDGES, LEFT
TO RIGHT OPERATION, 60” LANDING SHELF SECTION X 84”TO DISHMACHINE, ONE 18”X 18”X
8” DEEP PRERINSE SINK WITH RACK GUIDES, S/S OPEN FRAME BASE WITH CROSSRAILS
FABRICATE NO.: CUSTOM

 

$

1,675.00

 

 

 

1

 

PRERINSE UNIT, SPLASH MOUNT BASE FAUCET WITH SPRING CHECK CARTRIDGE AND LEVER
HANDLES, 2” DIAMETER WITH 1/2” NPT FEMALE ECCENTRIC FLANGED INLETS, IS”
OVERHANG, 18” RISER, WITH S/S FLEXIBLE HOSE, SPRAY VALVE AND WALL BRACKET
T & S BRASS WORKS NO.: B - 0 13 3 - ESTIMATED FREIGHT:

 

$

180.00

 

$

5.00

 

1

 

LEVER WASTE, 3 1/211 OPENING 2” DRAIN OUTLET, CAST BRONZE, S/S STRAINER, NICKEL
PLATED T & S BRASS WORKS NO.: B-3 913

 

$

22.00

 

$

3.00

 

1

 

DISHWASHER, DOOR TYPE EXTENDED HOOD, HIGH TEMPEBOOSTER, CORNER DESIGN,
ADJUSTABLE 1, 2, 4, OR 6 MINUTE CYCLE, DOOR SAFETY SWITCH, AUTO-FILL, S/S FRONT
AND SIDE PANELS, S/S CONSTRUCTION, ELECTRIC TANK HEAT, WITH TWO PEG AND TWO
COMBINATION RACKS CHAMPION
INDUSTRIES NO.: D-HBTC

 

$

8,652.00

 

 

 

1

 

EXHAUST HOOD, STAINLESS STEEL CANOPY STYLE, TYPE 304 S/S CONSTRUCTION, WITH 24”
HIGH TOP ENCLOSURE PANELS ON TWO SIDES, ONE EXHAUST RISER, ALUMINUM MESH FILTER,
AND FULL PERIMETER GUTTER
CAPTIVE AIRE SYSTEM NO.: 3624VH1
FREIGHT INCLUDED IN ITEM #119
SEE NOTE UNDER ITEM # 103 - FREIGHT DELIVERED

 

$

775.00

 

 

 

1

 

EXHAUST FAN, CURB, AND DUCT NOT IN CONTRACT

 

NIC

 

 

 

1

 

CLEAN DISHTABLE, STAINLESS - 14 GAUGE TYPE 304 sis TOP WITH BACK AND RIGHT END
SPLASH, 60” LONG, WITH 3” RAISED ROLLED FRONT EDGE, LEFT TO RIGHT OPERATION, AND
WITH sis LEGS AND PARTIAL UNDERSHELF
FABRICATE NO.: CUSTOM

 

$

514.00

 

 

 

1

 

RACK SHELF, STAINLESS STEEL SLANTED, WALL MOUNTED, 21” FRONT TO BACK X 42” LONG
FABRICATE NO.: CUSTOM

 

$

273.00

 

 

 

3

 

HAND SINK, S/S WALL MOUNTED 14” WIDE X 10” FRONT TO BACK X 5” DEEP SINK BOWL, 20
GAUGE S/S CONSTRUCTION, WITH SPLASH MOUNT FAUCET AND BASKET DRAIN ADVANCE TAB CO
ADVANCE TAB CO NO.: 7-PS-60 @ $115.00
FREIGHT DELIVERED

 

$

345.00

 

 

 

1

 

SHELF,S/S WALL MOUNTED 12” FRONT TO BACK X 24” LONG, WITH BRACKETS FOR MOUNTING
SHELF 1” OFF WALL
FABRICATE NO.: CUSTOM

 

$

129.00

 

 

 

1

 

UTILITY SINK, STAINLESS

 

$

1,044.00

 

 

 

1

 

B231CC FAUCET 8”O.C.-12”NOZZLE SPLASH MOUNT, WITH 1/2” IPS CC MALE INLETS, LEVER
HANDLES
T & S BRASS WORKS NO.: B-0231CC
ESTIMATED FREIGHT:

 

$

79.00

 

$

5.00

 

1

 

LEVER WASTE, 3 1/2” OPENING 2” DRAIN OUTLET, CAST BRONZE, sis STRAINER, NICKEL
PLATED
T & S BRASS WORKS NO.: B-3 913
ESTIMATED FREIGHT:

 

$

22.00

 

$

3.00

 

1

 

REFRIGERATOR, REACH IN ONE SECTION, 31 CUBIC FEET, sis EXTERIOR, WHITE ALUMINUM
INTERIOR WITH sis FLOOR, sis LEFT HINGED DOOR WITH LOCK, DIGITAL THERMOMETER,ON
CASTERS SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR PARTS AND LABOR, FIVE
YEAR COMPRESSOR WARRANTY
TRUE NO.: TAIR-1S
FREIGHT DELIVERED

 

$

1,981.00

 

 

 

1

 

INSERT RACK, FULL SIZE OPEN FRAME DESIGN, HOLDS (16) 18”X 26” SHEET PANS, SLIDES
ON 3” CENTERS, HEAVY DUTY ALUM. CONSTRUCTION, END LOADING, 51” HIGH
TRlMARK UNITED EAST NO.: APR1618/51NCKD

 

$

132.00

 

 

 

1

 

BROILER, DECK TYPE, GAS TWO INFRA-RED DECKS, ENCLOSED BASE, S/S TOP, FRONT, AND
SIDES, FREE STANDING DESIGN, ON CASTERS SOUTHBEND
FREIGHT DELIVERED

 

$

8,601.00

 

 

 

1

 

GAS CONNECTOR KIT 111 INSIDE DIAMETER, 3611 LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING - DORMONT MANUFACTURING CO NO.:16100KIT2S-36
ESTIMATED FREIGHT:

 

$

194.00

 

$

5.00

 

 

--------------------------------------------------------------------------------


 

2

 

SG14S FRYER, S/S POT 40#, N.G. HEAVY DUTY FLOOR MODEL, 40-50 LB FAT CAPACITY,
MILLIVOLT THERMOSTAT, S/S TANK, DOOR, FRONT, AND SIDES, ON CASTERS. PITCO NO.:
SG14S
FREIGHT DELIVERED

 

$

2,812.00

 

 

 

2

 

GAS CONNECTOR KIT 3/4”INSIDE DIAMETER, 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING DORMONT MANUFACTURING CO NO.: 1675 KIT2S-36
ESTIMATED FREIGHT

 

$

272.00

 

$

10.00

 

1

 

RANGE, GAS, HEAVY DUTY, 34” ONE 17” FRY TOP WITH 3/4” POLISHED STEEL PLATE LEFT
WITH MANUAL CONTROLS, TWO 30,000 BTU OPEN BURNERS RIGHT, STANDARD OVEN BASE, S/S
FRONT, 3/4” REAR GAS CONNECTION WITH PRESSURE REGULATOR, ON CASTERSAND WITH
DOUBLE DECK HIGH SHELF
VULCAN NO.: GH60/45
FREIGHT DELIVERED

 

$

4,443.00

 

 

 

1

 

GAS CONNECTOR KIT 3/4”INSIDE DIAMETER/ 36” LONG/ WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE/ FULL PORT GAS VALVE/ AND ANTIMICROBIAL
COATING DORMONT MANUFACTURING CO
DORMONT MANUFACTURING CONO.: 1675 KIT2S-36
ESTIMATED FREIGHT:

 

$

136.00

 

$

5.00

 

1

 

RANGE, GAS / HEAVY DUTY/ 34” SIX 30/000 BTU OPEN BURNERS WITH CAST IRON TOP
GRATES, STANDARD OVEN BASE/ S/S FRONT, 3/4” REAR GAS CONNECTION WITH PRESSURE
REGULATOR/ ON CASTERSAND WITH DOUBLE DECK HIGH SHELF
VULCAN NO.: GH6
FREIGHT DELIVERED

 

$

4,019.00

 

 

 

1

 

GAS CONNECTOR KIT 3/4” INSIDE DIAMETER / 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE/ FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING DORMONT MANUFACTURING CO
DORMONT MANUFACTURING CO NO.: 1675 KIT2S-36
ESTIMATED FREIGHT:

 

$

136.00

 

$

5.00

 

1

 

CONVECTION STEAMER, GASTWO COMPARTMENT WITH TWIN GENERATORS, 22” CABINET BASE,)
12 “X 20”X 2 1/2 II DEEP PANS PER COMPARTMENT, S/S CONSTRUCTION, DUAL WATER
CONNECTION
GROEN NO.: HY-6G
FREIGHT DELIVERED

 

$

8,165.00

 

 

 

1

 

WATER TREATMENT SYSTEM PURESTEAM, FILTER CARTRIDGE, AND TREATMENT BLEND
CARTRIDGE, AND INCLUDES A TWO YEAR BOILER OR STEAM GENERATOR WARRANTY WITH
PREFILTER
GROEN NO.: 13 902 5 FREIGHT DELIVERED

 

$

447.00

 

 

 

1

 

GAS CONNECTOR KIT 1/2”INSIDE DIAMETER, 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING DORMONT MANUFACTURING CO
DORMONT MANUFACTURING CONO.: 1650 KIT2S-36 ESTIMATED FREIGHT

 

$

111.00

 

$

5.00

 

1

 

EXHAUST HOOD, STAINLESS STEEL CANOPY STYLE, WITH FRONT MOUNT SUPPLY AIR PLENUM,
TYPE 304 S/S WHERE EXPOSED, 60” FRONT TO BACK INCLUDING 311 REAR STANDOFF X
1416” LONG X 2411 HIGH, TWO 10”X 16” EXHAUST RISERS, THREE 12”X 16” SUPPLY
RISERS WITH VOLUME DAMPERS, S/S TOP ENCLOSURE PANELS, S/S BAFFLE FILTERS,
INCANDESCENT LIGHT FIXTURES, AND sis WALL PANEL
CAPTIVE AIRE SYSTEM NO.: 5724ND-PSP
FREIGHT INCLUDED IN ITEM #119
SEE NOTE UNDER ITEM #103

 

$

3,919.00

 

 

 

1

 

FIRE SUPPRESSION SYSTEM INCLUDED IN ITEM #119A TRIMARK UNITED EAST NO.: PYRO
CHEM

 

NIC

 

 

 

1

 

EXHAUST FANS, CURBS, AND DUCT NOT IN CONTRACT

 

NIC

 

 

 

1

 

SUPPLY AIR FAN, CURB, AND DUCT NOT IN CONTRACT

 

NIC

 

 

 

1

 

REFRIGERATOR, REACH IN ONE SECTION, 31 CUBIC FEET, S/S EXTERIOR, WHITE ALUMINUM
INTERIOR WITH S/S FLOOR, ONE RIGHT HINGED S/S DOOR WITH LOCK, DIGITAL
THERMOMETER, ON CASTERS, SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR PARTS
AND LABOR, FIVE YR COMPRESSOR WARRANTY
TRUE NO.: TA1R-1S
FREIGHT DELIVERED

 

$

1,980.00

 

 

 

 

--------------------------------------------------------------------------------


 

1

 

INSERT RACK, FULL SIZE OPEN FRAME DESIGN, HOLDS (16) 18”X 26” SHEET PANS, SLIDES
ON 3” CENTERS, HEAVY DUTY ALUM. CONSTRUCTION, END LOADING, 51” HIGH
TRIMARK UNITED EAST NO.: APR1618/51NCKD ESTIMATED FREIGHT

 

$

132.00

 

$

15.00

 

2

 

SHELF, S/S WALL MOUNTED 12” FRONT TO BACK X 96” LONG, WITH BRACKETS FOR MOUNTING
SHELF 1” OFF WALL
FABRICATE NO.: CUSTOM

 

$

448.00

 

 

 

1

 

LETTUCE CRISPER/DISPENSER REFRIGERATED, HINGED FRONT DOOR, WITH SERVICE CHUTE
WITH CLEAR LIFT UP DOOR, 50 HEAD CAPACITY REMOVABLE BIN, sis FRONT, SIDES, AND
INTERIOR, SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR PARTS AND LABOR,
FIVE YEAR COMPRESSOR WARRANTY, “SILVER KING”
TRIMARK UNITED EAST NO.: SK2SB
ESTIMATED FREIGHT

 

$

1,160.00

 

$

45.00

 

1

 

REFRIGERATED PREP COUNTER WITH RAISED REFRIGERATED RAIL, 14 GAUGE S/S TOP, ONE
18”WIDE X 21” FRONT TO BACK X 10”DEEP SINK ON RIGHT END, TWO SECTION WITH HINGED
DOORS, RICHLITE CUTTING BOARD, 33” FRONT TO BACK X 90” LONG, SELF CONTAIN
REFRIGERATION SYSTEM WITH ONE YEAR PARTS AND LABOR, FIVE YR COMPRESSOR WARRANTY
FABRICATE NO.: CUSTOM
ESTIMATED FREIGHT

 

$

6,500.00

 

 

 

1

 

FAUCET, S”OC, DECK MOUNTED WITH SWIVEL GOOSENECK SPOUT, LEVER HANDLES, AND 1/2”
IPS CC MALE INLETS
T & S BRASS WORKS NO.: B-0321-CC
ESTIMATED FREIGHT

 

$

83.00

 

$

5.00

 

1

 

LEVER WASTE, 3 1/2” OPENING 2” DRAIN OUTLET, CAST BRONZE, S/S STRAINER, NICKEL
PLATED T & S BRASS WORKS
T & S BRASS WORKS NO.: B-3 913
ESTIMATED FREIGHT

 

$

22.00

 

$

3.00

 

1

 

SHELF, S/S WALL MOUNTED 14” FRONT TO BACK X 90” LONG, WITH BRACKETS FOR MOUNTING
SHELF 1” OFF WALL
FABRICATE NO.: CUSTOM

 

$

224.00

 

 

 

1

 

SHELF, S/S WALL MOUNTED 14” FRONT TO BACK X 54” LONG, WITH BRACKETS FOR MOUNTING
SHELF 1” OFF WALL
FABRICATE NO.: CUSTOM

 

$

171.00

 

 

 

1

 

BEVERAGE COUNTER, STAINLESS - 14 GAUGE TYPE 304 S/S TOP WITH BACK AND BOTH END
SPLASHES, 30” FRONT TO BACK X 60” LONG, OPEN FRONT CABINET BASE WITH PROVISION
FOR UNDERCOUNTER REFRIGERATOR, BOTTOM AND ONE INTERMEDIATE SHELF ON BALANCE OF
BASE, AND ON 6” LEGS FABRICATE
FABRICATE NO.: CUSTOM

 

$

755.00

 

 

 

1

 

CONVECTION OVEN, ELECTRIC ONE DECK, SOLID STATE CONTROLS S/S FRONT, SIDES, AND
TOP, 60 MINUTE MECHANICAL TIMER, TWO SPEED FAN SOUTHBEND NO.: EH-IOSC

 

$

1,891.00

 

 

 

1

 

COFFEE BREWER, BY VENDOR NOT IN CONTRACT

 

NIC

 

 

 

1

 

ESPESSO MAKER, BY VENDOR NOT IN CONTRACT

 

NIC

 

 

 

1

 

ICED TEA BREWER, BY VENDOR NOT IN CONTRACT

 

NIC

 

 

 

 

 

UNDERCOUNTER REFRIGERATOR LOW PROFILE, 6.5 CUBIC FEET S/S TOP AND SIDES, WHITE
ALUMINUM INTERIOR WITH S/S FLOOR, ONE S/S RIGHT HINGED DOOR, ON 2” CASTERS,
FRONT BREATHING SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR PARTS AND
LABOR, FIVE YR COMPRESSOR WARRANTY
TRUE NO.: TUC-27LP $876.00
FREIGHT DELIVERED
SEE NOTE UNDER ITEM #130

 

$

876.00

 

 

 

1

 

REFRIGERATED PREP COUNTER - 14 GAUGE TYPE 304 S/S TOP, “L” SHAPED, WITH
REFRIGERATED RAISED RAIL, 33” FRONT TO BACK X 72” X 10’6” LONG, 36” HIGH, FOUR
SECTION WITH HINGED DOORS SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR
LABOR, FIVE YEAR COMPRESSOR WARRANTY, AND WITH ONE 18”X 72” DOUBLE OVERSHELF,
TABLE MOUNTED, WITH PREWIRED GFI OUTLET AND ONE DATA PORT PRINTER OUTLET
FABRICATE NO.: CUSTOM

 

$

12,690.00

 

 

 

1

 

PICKUP COUNTER, STAINLESS - 14 GAUGE TYPE 304 S/S TOP WITH ONE 12”X 36” ICE
COOLED PAN WITH DRAIN, 20” FRONT TO BACK X 72” LONG, OPEN FRONT CABINET BASE
WITH BOTTOM AND ONE INTERMEDIATE SHELF, AND ON 6” ADJUSTABLE LEGS
FABRICATE NO.: CUSTOM

 

$

2,529.00

 

 

 

 

--------------------------------------------------------------------------------


 

1

 

DOUBLE OVERSHELF, STAINLESS 18” FRONT TO BACK X 15’0” LONG TABLE MOUNTED TO ITEM
#239 CHEF’S COUNTER, WITH PROVISION FOR MOUNTING ITEM #238 HEAT LAMPS, TWO TIER,
WITH PREWIRED GFI OUTLET AND ONE DATA PORT PRINTER OUTLET
FABRICATE NO.: CUSTOM

 

$

2,235.00

 

 

 

3

 

HEAT LAMP, ROD TYPE INFRARED WARMER, STANDARD WATTAGE, TUBULAR METAL HEATER ROD,
DOUBLE HEATER ROD HOUSING 3” SPACING, ALUMINUM CONSTRUCTION / 1150 WATTS, 36”
LONG, WITH REMOTE INFINITE CONTROLS AND ENCLOSURE, AND WITH BRACKETS HATCO CORP
NO.: GRA-36D3
ESTIMATED FREIGHT:

 

$

1,071.00

 

$

40.00

 

1

 

HEAT LAMP, ROD TYPE INFRARED WARMER, STANDARD WATTAGE, TUBULAR METAL HEATER ROD,
DOUBLE HEATER ROD HOUSING 3” SPACING, ALUMINUM CONSTRUCTION, 1600 WATTS, 48”
LONG, WITH REMOTE INFINITE CONTROLS AND ENCLOSURE, AND WITH BRACKETS HATCO CORP
NO.: GRA-48D3
ESTIMATED FREIGHT

 

$

398.00

 

$

15.00

 

1

 

CHEF’S COUNTER, STAINLESS - 14 GAUGE S/S TOP WITH ONE 18”X 16”X 10” DEEP SINK
BOWL, THREE OPENINGS FOR ITEM #239A DROP IN HOT FOOD WELLS, 33” FRONT TO BACK X
15’0” LONG, WITH REFRIGERATED RAISED RAIL, THREE SECTION REFRIGERATED BASE WITH
DRAWERS, TWO DRAWERS PER SECTION, OPEN CABINET BASE AT HOT FOOD WELLS AND SINK,
SELF CONTAINED REFRIGEATION SYSTEM WITH ONE YEAR LABOR, FIVE YEAR COMPRESSOR
WARRANTY, AND ON 6” ADJUSTABLE LEGS FABRICATE NO.: CUSTOM

 

$

13,530.00

 

 

 

3

 

HOT FOOD WELLS, DROP-IN INCLUDED IN ITEM #239 RANDELL MFG

 

NIC

 

 

 

1

 

FAUCET, 8”0C, DECK MOUNT WITH SWIVEL GOOSENECK, LEVER HANDLES, AND 1/2” IPS CC
MALE INLETS
T & S BRASS WORKS NO.: B- 0321-CC
ESTIMATED FREIGHT

 

$

83.00

 

$

5.00

 

1

 

LEVER WASTE, 3 1/2” OPENING 2” DRAIN OUTLET, CAST BRONZE, S/S STRAINER, NICKEL
PLATED
T & S BRASS WORKS NO.: B-3 913
ESTIMATED FREIGHT

 

$

22.00

 

$

3.00

 

1

 

PLATE STORAGE CABINET - 14 GAUGE S/S TOP WITH TWO CUT OUTS FOR ITEM #243 HOT
FOOD WELLS, HEATED PLATE STORAGE SECTION, WITH PERFORATED BOTTOM AND
INTERMEDIATE SHELF, HEATED SHELVES, 18” FRONT TO BACK X 15’011 LONG X 3411 HIGH,
AND ON 6” ADJUSTABLE LEGS
FABRICATE NO.: CUSTOM
SEE NOTE UNDER ITEM #140

 

$

8,704.00

 

 

 

1

 

ICE COOLED PAN INCLUDED IN ITEM #236 FABRICATE FABRICATE NO.: CUSTOM
NOTE: SPECIFICATIONS CALL FOR THIS ITEM TO BE PART OF ITEM #240 BUT IT IS
ACTUALLY LOCATED PER PLAN AS PART OF ITEM #236

 

NIC

 

 

 

1

 

UTILITY COUNTER, STAINLESS 14 GAUGE S/S TOP WITH BACK SPLASH, 30” FRONT TO BACK
X 30” LONG, CABINET BASE WITH DRAWERS, ON 611 LEGS AND WITH ONE FULL LENGTH
RICHLITE CUTTING BOARD
FABRICATE NO.: CUSTOM

 

$

987.00

 

 

 

2

 

HOT FOOD WELL, DROP-IN ELECTRIC, INSULATED,INDIVIDUAL PAN DESIGN, WET OR DRY
TYPE, ONE PAN SIZE FOR 1211X 2011 PAN, WITH INDIVIDUAL CONTROLS
APW/WYOTT FOOD SERVICE NO.: HFW-l
ESTIMATED FREIGHT:

 

$

470.00

 

$

45.00

 

2

 

SHELF, S/S WALL MOUNTED 14” FRONT TO BACK X 42” LONG, WITH BRACKETS FOR MOUNTING
SHELF 1” OFF WALL
FABRICATE NO.: CUSTOM

 

$

312.00

 

 

 

2

 

SHELF, S/S WALL MOUNTED 14” FRONT TO BACK X 30” LONG, WITH BRACKETS FOR MOUNTING
SHELF 1” OFF WALL
FABRICATE NO.: CUSTOM

 

$

264.00

 

 

 

1

 

FREEZER, REACH-IN ONE SECTION, 31 CUBIC FEET, S/S EXTERIOR, WHITE ALUMINUM
INTERIOR WITH S/S FLOOR, ONE S/S RIGHT HINGED DOOR WITH LOCK, DIGITAL
THERMOMETER, ON 4” CASTERS, SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR
PARTS AND LABOR, FIVE YR COMPRESSOR WARRANTY
TRUE NO.: TAIF-IS ITEMS 247-299 SPARE NUMBERS

 

$

2,476.00

 

 

 

1

 

RACK SHELF, STAINLESS STEEL SLANTED, WALL MOUNTED, 2111 FRONT TO BACK X 42” LONG
FABRICATE
FABRICATE NO.: CUSTOM

 

$

273.00

 

 

 

 

--------------------------------------------------------------------------------


 

1

 

SOILED DISH TABLE , STAINLESS 14 GAUGE S/S TOP WITH BACKSPLASH AGAINST WALLS,
“UII SHAPED, 10’611 X 8’011 X 6’611, THREE 21”WIDE X 2711 FRONT TO BACK X 1211
DEEP SINK BOWLS, 12” LANDING SHELF ON 8’0” SECTION, 311 RAISED ROLLED FRONT AND
RIGHT EDGES, ONE 1811X 18”X 811 DEEP PRERINSE SINK WITH RACK GUIDE, OPEN FRAME
BASE WITH S/S LEGS AND CROSSRAILS RIGHT TO LEFT OPERATION
FABRICATE NO.: CUSTOM

 

$

3,394.00

 

 

 

1

 

RACK SHELF, STAINLESS STEEL DOUBLE SIDED, 2411 FRONT TO BACK X 8’011 LONG, TABLE
MOUNT TO ITEM #301
FABRICATE NO.: CUSTOM

 

$

658.00

 

 

 

1

 

PRERINSE FAUCET, SPLASH MOUNT BASE FAUCET WITH SPRING CHECK CARTRIDGE AND LEVER
HANDLES, 2” DIAMETER 1/211 FEMALE ECCENTRIC FLANGED INLETS, 15” OVERHANG, 18”
RISER, WITH S/S FLEXIBLE HOSE, SPRAY VALVE, AND 6” WALL BRACKET
T & S BRASS WORKS NO.: B - 0 13 3 - B
ESTIMATED FREIGHT:

 

$

180.00

 

$

5.00

 

2

 

B231CC FAUCET 8”O.C.-12”NOZZLE SPLASH MOUNT, WITH 1/2” IPS CC MALE INLETS, LEVER
HANDLES
T & S BRASS WORKS NO.: B - 0231 CC
ESTIMATED FREIGHT:

 

$

158.00

 

$

10.00

 

4

 

LEVER WASTE, 3 1/2” OPENING 2” DRAIN OUTLET, CAST BRONZE, S/S STRAINER, NICKEL
PLATED
T & S BRASS WORKS NO.: B-3913
ESTIMATED FREIGHT:

 

$

88.00

 

$

10.00

 

1

 

DISHWASHER, CONVEYOR TYPE HIGH TEMPERATURE, TWO TANK DESIGN, AUTO FILL, TOP
MOUNTED CONTROLS, COMMON UTILITY CONNECTIONS, ELECTRIC TANK HEAT, RIGHT TO LEFT
OPERATION
CHAMPION INDUSTRIES NO.: 64 - KB - FREIGHT DELIVERED

 

$

17,914.00

 

 

 

1

 

CONDENSATE HOOD, STAINLESS CANOPY STYLE, 4811 FRONT TO BACK X 6’6” LONG X 24”
HIGH, WITH EXHAUST RISER, 24” TOP ENCLOSURE PANELS FOR FRONT AND TWO SIDES, FULL
PERIMETER GUTTER, AND ALUMINUM MESH FILTER, TYPE 304 S/S CONSTRUCTION
CAPTIVE AIRE SYSTEM NO.: 4824VH1
FREIGHT INCLUDED IN ITEM #119
SEE NOTE UNDER ITEM #103

 

$

1,169.00

 

 

 

1

 

EXHAUST FAN, CURB, AND DUCT NOT IN CONTRACT

 

NIC

 

 

 

1

 

BOOSTER HEATER, ELECTRIC 16 GALLON STORAGE CAPACITY, 36 KW, ALL S/S ASME STAMPED
TANK WITH FOAM INSULATION, S/S EXTERIOR, BRONZE PRESSURE REDUCING VALVE WITH BY
PASS, ELETRONIC DISPLAY CONTROLLER WITH LOW WATER AND LEAK DETECTION
HUBELL NO.: J1636 NOTE: THE MODEL SPECIFIED IS NOT AVAILABLE WITH THE SLIDE OUT
BRACKET
ESTIMATED FREIGHT:

 

$

2,122.00

 

$

65.00

 

1

 

CLEAN DISHTABLE, STAINLESS “L” SHAPED, 14 GAUGE S/S TOP WITH BACKS LASH, 3”
RAISED ROLLED FRONT EDGE, WITH CORNER BAR RAIL, 6’5”X 54” TO MACHINE AND WITH
S/S LEGS AND CROSSRAILS
FABRICATE NO.: CUSTOM

 

$

1,068.00

 

 

 

1

 

CART, HEATED DISH STORAGE ROTARY DESIGN, ENCLOSED TYPE, S/S BASE AND DIVIDERS,
ON 5” CASTERS
CARTER-HOFFMAN NO.: CD260H
ESTIMATED FREIGHT:

 

$

1,422.00

 

$

95.00

 

5

 

HAND SINK, S/S WALL MOUNTED 14” WIDE X 10” FRONT TO BACK X 5” DEEP, 20 GAUGE sis
CONSTRUCTION, WITH SPLASH MOUNT FAUCET AND BASKET DRAIN
ADVANCE TABCO NO.: 7-PS-60
FREIGHT DELIVERED
NOTE: SPECIFICATIONS CALL FOR FOUR UNITS, HOWEVER, FIVE UNIT ARE DRAWN ON PLAN
AND INCLUDED IN THIS PROPOSAL.

 

$

575.00

 

 

 

1

 

SHELVING, WIRE, FIVE TIER BRIGHT ZINC FINISH, TO CONSIST OF:
EAGLE METAL MASTERS NO.: EAGLE BRITE (20) 18”W X 48”L SHELVES (5) 18”W X 36”L
SHELVES (20) 86” HIGH POSTS
FREIGHT INCLUDED IN ITEM #1
NOTE: FOUR 48” LONG UNITS AND ONE 36” LONG UNIT IS DRAWN ON PLAN AND INCLUDED IN
THIS PROPOSAL

 

$

724.00

 

 

 

1

 

RANGE, HEAVY DUTY, GAS, 34” ONE 17” FRY TOP WITH 3/4” POLISHED STEEL PLATE LEFT
WITH MANUAL CONTROLS, TWO 30,000 BTU OPEN BURNERS, STANDARD OVEN BASE, S/S
FRONT, 3/4”REAR GAS CONNECTION WITH PRESSURE REGULATOR, ON CASTERS, AND WITH
DOUBLE DECK HIGH SHELF
VULCAN NO.: GH60/45
FREIGHT DELIVERED

 

$

4,443.00

 

 

 

 

--------------------------------------------------------------------------------


 

1

 

GAS CONNECTOR KIT 3/4”INSIDE DIAMETER, 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING
DORMONT MANUFACTURING CO NO.: 1675 KIT2S-36
ESTIMATED FREIGHT:

 

$

136.00

 

$

5.00

 

1

 

UTENSIL RACK, STAINLESS 15” FRONT TO BACK X 72” LONG, TWO BAR TYPE, FABRICATED
OF 2” X 1/4” S/S BAR, WITH S/S DOUBLE POT HOOKS FABRICATE NO.: CUSTOM

 

$

180.00

 

 

 

1

 

POTWASHING SINK INCLUDED IN ITEM #301
FABRICATE NO.: CUSTOM

 

NIC

 

 

 

1

 

REFRIGERATOR, REACH-IN ONE SECTIONt 31 CUBIC FEETt S/S EXTERIORt WHITE ALUMINUM
INTERIOR WITH S/S FLOORt ONE S/S RIGHT HINGED DOOR WITH LOCK, DIGITAL
THERMOMETERt ON 4” CASTERSt SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR
PARTS AND LABORt FIVE YR COMPRESSOR WARRANTY
TRUE NO.: TA1R-1S

 

$

1,981.00

 

 

 

1

 

INSERT RACKt FULL HEIGHT OPEN FRAME DESIGNt HOLDS (16) 18”X 26” SHEET PANSt
SLIDES ON 3” CENTERS, HEAVY DUTY ALUM CONSTRUCTION, END LOADING, 51” HIGH
TRIMARK UNITED EAST NO.: APR1618/51NCKD
ESTIMATED FREIGHT

 

$

132.00

 

$

15.00

 

2

 

BROILER, DECK TYPE, GAS TWO INFRA-RED DECKS, ENCLOSED BASE, Sis TOP, FRONT, AND
SIDES, FREE STANDING DESIGNr ON CASTERS SOUTHBEND NO.: 270

 

$

17,202.00

 

 

 

 

 

GAS CONNECTOR KIT 1” INSIDE DIAMETERr 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVErAND ANTIMICROBIAL
COATING DORMONT MANUFACTURING CO NO.: 16100KIT2S-36
ESTIMATED DELIVERED

 

$

388.00

 

$

10.00

 

2

 

SG14S FRYER, sis POT 40#r N.G. HEAVY DUTYr FLOOR MODEL, 40-50 LB FAT CAPACITY,
MILLIVOLT THERMOSTAT, S/S TANK, DOOR, FRONT, AND SIDESr AND ON CASTERS
PITCO NO.: SG14S
FREIGHT DELIVERED

 

$

2,812.00

 

 

 

2

 

GAS CONNECTOR KIT 3/4/1 INSIDE DIAMETER, 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING
DORMONT MANUFACTURING CONO.: 1675 KIT2S-36
ESTIMATED FREIGHT

 

$

272.00

 

$

10.00

 

1

 

DOUBLE CONVECTION OVEN FULL SIZE, WITH TWO SPEED FAN, GAS MANIFOLD FOR DOUBLE
OVENS, AND ON CASTERS
BLODGETT NO.: SHO-G
ESTIMATED FREIGHT

 

$

5,296.00

 

$

250.00

 

1

 

GAS CONNECTOR KIT 3/4I1INSIDE DIAMETER, 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING
DORMONT MANUFACTURING CO NO.: 1675 KIT2S-36
ESTIMATED FREIGHT

 

$

136.00

 

$

5.00

 

1

 

RANGE, GAS, HEAVY DUTY, 34/1 SIX 30,000 BTU OPEN BURNERS WITH CAST IRON TOP
GRATES, STANDARD OVEN BASE, S/S FRONT, 3/4” REAR GAS CONNECTION WITH PRESSURE
REGULATOR, ON CASTERS AND WITH DOUBLE DECK HIGH SHELF
VULCAN NO.: GH6
FREIGHT DELIVERED

 

$

4,019.00

 

 

 

1

 

GAS CONNECTOR KIT 3/4I1INSIDE DIAMETER, 3611 LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE,AND ANTIMICROBIAL
COATING
DORMONT MANUFACTURING CO NO.: 1675 KIT2S-3
ESTIMATED FREIGHT

 

$

136.00

 

$

5.00

 

1

 

CONVECTION STEAMER, GAS TWO COMPARTMENT WITH TWIN GENERATORS, 2211 CABINET BASE,
(3) 12”X 20llX 2 1/2” PANS PER COMPARTMENT, S/S CONSTRUCTION, DUAL WATER
CONNECTION
GROEN NO.: HY-6G
FREIGHT DELIVERED
NOTE: SPECIFICATIONS INDICATE BOILERLESS STEAMER, HOWEVER, MODEL NUMBER
SPECIFIED IN ITEM #118 HAS A BOILER BASE.

 

$

8,165.00

 

 

 

1

 

WATER TREATMENT SYSTEM FILTER CARTRIDGE, AND TREATMENT BLEND CARTRIDGE, AND
INCLUDES TWO YEAR BOILER OR STEAM GENERATOR WARRANTY AND WITH PREFILTER
GROEN NO.: 13 902 5

 

$

447.00

 

 

 

 

--------------------------------------------------------------------------------


 

1

 

GAS CONNECTOR KIT 1/2” INSIDE DIAMETER, 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING DORMONT MANUFACTURING CO
DORMONT MANUFACTURING CO NO.: 1650 KIT2S-36
ESTIMATED FREIGHT

 

$

111.00

 

$

5.00

 

1

 

EXHAUST HOOD, STAINLESS STEEL CANOPY STYLE, WITH FRONT MOUNT SUPPLY AIR PLENUM,
60” FRONT TO BACK INCLUDING 3” REAR STANDOFF X 1810”LONG INCLUDING 3” LEFT
STANDOFF X 24” HIGH, TYPE 304 sis WHERE EXPOSED, WITH TOP ENCLOSURE PANELS,
EXHAUST RISERS, SUPPLY RISERS WITH VOLUME DAMPERS, S/S BAFFLE FILTERS,
INCANDESCENT LIGHT FIXTURES, AND sis WALL PANEL FOR BACK AND LEFT SIDE WALLS
CAPTIVE AIRE SYSTEM NO.: 5724ND-PSP
FREIGHT INCLUDED IN ITEM #119
SEE NOTE UNDER ITEM #103

 

$

5,228.00

 

 

 

1

 

FIRE SUPPRESSION SYSTEM INCLUDED IN ITEM #119A TRIMARK UNITED EAST

 

NIC

 

 

 

1

 

EXHAUST FANS, CURBS, AND DUCT NOT IN CONTRACT

 

NIC

 

 

 

1

 

SUPPLY AIR FAN, CURB, AND DUCT NOT IN CONTRACT

 

NIC

 

 

 

1

 

BRAISING PAN, GAS 30 GALLON CAPACITY, 10” DEEP PAN, MANUAL TILT, ROUND TUBULAR
OPEN LEG BASE, sis CONSTRUCTION, WITH STANDING PILOT
GROEN NO.: BPM-30G $7,742.00
FREIGHT DELIVERED

 

$

77,472.00

 

 

 

1

 

FLOOR TROUGH AND GRATE 30”X 20”X 4” DEEP, 14 GAUGE S/S CONSTRUCTION, PITCHED TO
4” DRAIN WITH S/S REMOVABLE PERFORATED BASKET, MOLDED FIBERGLASS GRATE WITH 1”X
4” PATTERN ALL STATE FAB. CORP. NO.: FDT-20B-CGF

 

$

870.00

 

 

 

1

 

KETTLE, GAS, 40 GALLON 2/3 JACKET, 316 sis LINER, S/S INSULATED BODY, 2” TDO,
1/4” PERFORATED STRAINER, AND #51 COUNTERBALANCED ACTUATOR COVER
GROEN NO.: AH/1E-40
FREIGHT DELIVERED

 

$

6,776.00

 

 

 

1

 

GAS CONNECTOR KIT 1/211 INSIDE DIAMETER, 36” LONG, WITH SUPER SWIVEL COUPLING ON
BOTH ENDS, COILED RESTRAINING DEVICE, FULL PORT GAS VALVE, AND ANTIMICROBIAL
COATING
DORMONT MANUFACTURING CO NO.: 1650 KIT2S-36
ESTIMATED FREIGHT

 

$

111.00

 

$

5.00

 

1

 

FLOOR TROUGH AND GRATE 2011 X 20”X 4” DEEP, 14 GAUGE sis CONSTRUCTION, PITCHED
TO 4” DRAIN WITH sis REMOVABLE PERFORATED BASKET, MOLDED FIBERGLASS GRATE WITH
111X 4” PATTERN
ALL STATE FAB. CORP. NO.: FDT-20B-CGF

 

$

769.00

 

 

 

3

 

WORK TABLE, STAINLESS STEEL 14 GAUGE TYPE 304 sis FLAT TOP 30” FRONT TO BACK X
48” LONG, ONE DRAWER ASSEMBLY, WITH sis LEGS AND UNDERSHELF, AND ON 5” CASTERS
FABRICATE NO.: CUSTOM

 

$

2,193.00

 

 

 

1

 

60 QUART MIXER THREE SPEED DRIVE WITH 99 MINUTE TIMER, #12 HUB, PAINTED FINISH,
BOWL GUARD WITH INGREDIENT CHUTE, sis BOWL, BEATER, WHIP AND DOUGH HOOK, BOWL
DOLLY .
BERKEL NO.: PM 60
FREIGHT DELIVERED
NOTE: THE MODEL NUMBER SPECIFIED HAS BEEN DISCONTINUED.

 

$

5,565.00

 

 

 

2

 

SHELF, sis WALL MOUNTED 12” FRONT TO BACK X 48” LONG, WITH BRACKETS FOR MOUNTING
SHELF I” OFF WALL
FABRICATE NO.: CUSTOM

 

$

314.00

 

 

 

1

 

TWO COMPARTMENT SINK, sis 14 GAUGE sis TOP WITH TWO 22”X 27”X 12” DEEP SINK
BOWLS, 3” RAISED ROLLED FRONT AND SIDE EDGES, sis LEGS AND CROSSRAILS
FABRICATE NO.: CUSTOM
NOTE: DESCRIPTION DOES NOT APPEAR TO MATCH DRAWING.

 

$

1,350.00

 

 

 

1

 

B231CC FAUCET 8”O.C.-12”NOZZLE SPLASH MOUNT, WITH 1/2” IPS CC MALE INLETS, LEVER
HANDLES
T & S BRASS WORKS NO.: B- 0231CC
ESTIMATED FREIGHT:

 

$

79.00

 

$

5.00

 

2

 

LEVER WASTE, 3 1/2” OPENING 2” DRAIN OUTLET, CAST BRONZE, S/S STRAINER, NICKEL
PLATED
T & S BRASS WORKS NO.: B-3913
ESTIMATED FREIGHT

 

$

44.00

 

$

6.00

 

 

--------------------------------------------------------------------------------


 

1

 

FOOD CHOPPER, ELECTRIC CUTTER, BENCH STYLE WITH #12 ATTACHMENT HUB, 18” DIAMETER
BOWL, S/S BOWL, 1HP DRIVE MOTOR, WITH ATTACHMENT HUB
BERKEL NO.: 1850
FREIGHT DELIVERED

 

$

5,955.00

 

 

 

1

 

MOBILE WORK TABLE INCLUDED AS ITEM #324
FABRICATE NO.: CUSTOM
NOTE: IT APPEARS THAT THIS TABLE WAS INCLUDED IN THE THREE UNITS FOR ITEM #324
AND LABELED AS ITEM #331

 

NIC

 

 

 

1

 

SLICER/ FOOD, GRAVITY FEED MANUAL/ 12 1/2” DIAMETER S/S KNIFE/ sis AND ANODIZED
ALUM. BELT DRIVEN BLADE ASSEMBLY/ BUILT IN DUAL ACTION SHARPENER TWO SPEED
MOTOR/ PERMANENT KNIFE GUARD AND SLICE DEFLECTOR
BERKEL NO.: 909A
FREIGHT DELIVERED

 

$

2,191.00

 

 

 

1

 

MOBILE SLICER STAND
14 GAUGE S/S FLAT TOP/ 30llX 30llX 32” HIGH, WITH sis LEGS UNDERSHELF/ AND ON
CASTERS
FABRICATE NO.: CUSTOM

 

$

462.00

 

 

 

1

 

10 QUART BENCH MIXER THREE SPEED DRIVE, #8 HUB/ PAINTED FINISH, BOWL GUARD WITH
INGREDIENT CHUTE/ S/S BOWL, BEATER, WHIP/ AND DOUGH HOOK, BOWL DOLLY
BERKEL NO.: PM10
FREIGHT DELIVERED
SEE NOTE UNDER ITEM #3

 

$

1,423.00

 

 

 

1

 

MOBILE MIXER STAND 14 GAUGE sis FLAT TOP/ 30llX 30”X 34” HIGH, WITH S/S LEGS AND
UNDERSHELF, ON CASTERS
FABRICATE NO.: CUSTOM

 

$

462.00

 

 

 

2

 

SHELF, S/S WALL MOUNT
12” FRONT TO BACK X 9011 LONG, WITH BRACKETS FOR MOUNTING SHELF 1” FROM WALL
FABRICATE NO.: CUSTOM

 

$

446.00

 

 

 

1

 

REFRIGERATED PREP COUNTER 14 GAUGE S/S WORK TOP WITH BACKSPLASH, 33” FRONT TO
BACK X 90” LONG, THREE COMPARTMENT WITH HINGED DOORS, SELF CONTAINED
REFRIGERATION SYSTEM WITH ONE YEAR LABOR, FIVE YEAR COMPRESSOR WARRANTY
FABRICATE NO.: CUSTOM

 

$

6,862.00

 

 

 

1

 

SHELVING, WIRE, FIVE TIER CORROSION RESISTANT FINISH, TO CONSIST OF:
EAGLE METAL MASTERS
NO.: EAGLEGARD
(15) 1811W X 36”L SHELVES (12) 74” HIGH POSTS
FREIGHT INCLUDED IN ITEM #1
NOTE: ONLY THREE UNITS ARE DRAWN ON PLAN AND INCLUDED IN THIS PROPOSAL.

 

$

460.00

 

 

 

1

 

FREEZER, REACH-IN
ONE SECTION, 31 CUBIC FEET, S/S EXTERIOR, WHITE ALUMINUM INTERIOR WITH S/S
FLOOR, ONE S/S RIGHT HINGED DOOR WITH LOCK, DIGITAL THERMOMETER, ON CASTERS,
SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR PARTS AND LABOR, FIVE YR
COMPRESSOR WARRANTY
TRUE NO.: TAIF-IS / FREIGHT DELIVERED

 

$

2,476.00

 

 

 

1

 

INSERT RACK, FULL SIZE OPEN FRAME DESIGN, HOLDS (16) 18”X 26” SHEET PANS, SLIDES
ON 3” CENTERS, HEAVY DUTY ALUM. . CONSTRUCTION, END LOADING, 51” HIGH
TRIMARK UNITED EAST NO.: APR1618 / 51NCKD
ESTIMATED FREIGHT

 

$

132.00

 

$

15.00

 

1

 

LETTUCE CRISPER/DISPENSER “SILVER KING”, REFRIGERATED, HINGED FRONT DOOR, WITH
SERVICE CHUTE WITH CLEAR LIFT UP DOOR, 50 HEAD CAPACITY REMOVABLE BIN, S/S
FRONT, SIDES, AND INTERIOR
TRIMARK UNITED EAST NO.: SK2SB
ESTIMATED FREIGHT:

 

$

1,160.00

 

$

45.00

 

1

 

REFRIGERATED PREP COUNTER 14 GAUGE S/S TOP WITH BACKSPLASH, 33” FRONT TO BACK X
96” LONG, THREE SECTION BASE WITH HINGED DOORS, SELF CONTAINED REFRIGERATION
SYSTEM WITH ONE YEAR LABOR, FIVE YEAR COMPRESSOR. WARRANTY
FABRICATE NO.: CUSTOM

 

$

6,284.00

 

 

 

 

--------------------------------------------------------------------------------


 

2

 

SHELF, S/S WALL MOUNTED 14” FRONT TO BACK X 72” LONG, WITH BRACKETS FOR MOUNTING
SHELF 1” OFF WALL
FABRICATE NO.: CUSTOM

 

$

380.00

 

 

 

1

 

REFRIGERATED PREP TABLE 14 GAUGE S/S TOP WITH REFRIG. RAISED RAIL, sis TOP,
FRONT, AND SIDES, THREE SECTIONS WITH HINGED DOORS, SELF CONTAINED REFRIGERATION
SYSTEM WITH ONE YEAR LABOR, FIVE YEAR COMPESSOR WARRANTY
FABRICATE NO.: CUSTOM

 

$

6,689.00

 

 

 

1

 

PICKUP COUNTER/PLATE CABINET 14 GAUGE S/S TOP, 18” FRONT TO BACK X 7’6” LONG X
34” HIGH, OPEN FRONT CABINET BASE WITH S/S FINISHED ENDS, BOTTOM AND ONE
INTERMEDIATE SHELF, AND ON 6” ADJUSTABLE LEGS
FABRICATE NO.: CUSTOM
NOTE: SINK IN BASE IS NOT SHOWN ON PLAN, HOWEVER IT IS INCLUDED IN THIS
PROPOSAL.

 

$

2,611.00

 

 

 

1

 

FAUCET, 4”OC DECK MOUNTED WITH SWIVEL GOOSENECK, 8 3/4” HIGH, WITH 1/2” IPS
ECCENTRIC FLANGED FEMALE INLETS, AND LEVER HANDLES T & S BRASS WORKS NO.: B -
032 5
ESTIMATED FREIGHT

 

$

73.00

 

$

5.00

 

1

 

LEVER WASTE, 3 1/2” OPENING 2” DRAIN OUTLET, CAST BRONZE, S/S STRAINER, NICKEL
PLATED
T & S BRASS WORKS NO.: B-3913
ESTIMATED FREIGHT

 

$

22.00

 

$

3.00

 

1

 

DOUBLE OVERSHELF, STAINLESS 18” FRONT TO BACK X 716” LONG, TWO TIER, TABLE
MOUNTED TO ITEM #343, WITH PREWIRED GFI OUTLETS AND S/S COVER AND ONE DATA PORT
PRINTER OUTLET, AND PROVISION FOR OVERHEAD WARMERS FABRICATE

 

$

1,970.00

 

 

 

1

 

PASS THROUGH REFRIGERATOR ONE SECTION, 31 CUBIC FEET, sis EXTERIOR, WHITE
ALUMINUM INTERIOR WITH sis FLOOR, TWO sis HINGED DOORS WITH LOCKS, DIGITAL
THERMOMETER, ON 411 CASTERS, SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR
PARTS AND LABOR, FIVE YR COMPRESSOR WARRANTY
TRUE NO.: TAIRPT-IS-IS
FREIGHT DELIVERED

 

$

2,722.00

 

 

 

1

 

SHELVING, WIRE, FIVE TIER CORROSION RESISTANT FINISH, TO CONSIST OF:
EAGLE METAL MASTERS NO.: EAGLEGARD (30) 18”W X 4811L SHELVES (10) 18”W X 4211L
SHELVES (10) 18”W X 36”L SHELVES (40) 74” HIGH POSTS FREIGHT INCLUDED IN ITEM #1

 

$

1,714.00

 

 

 

1

 

WALK-IN COOLER INDOOR BOX WITH FLOOR AND INTERNAL RAMP, APPROXIMATELY 11’711WIDE
X 12’6 1/211 DEEP X 8’811 HIGH, EMBOSSED ALUMINUM INTERIOR AND EXTERIOR FINISH
ONE 3411X 78” LEFT HINGED DOOR WITH TWO HINGES, NONPOSITIVE LATCH/CYLINDER LOCK,
ALUMINUM TREAD PLATE KICKPLATE ON INTERIOR AND EXTERIOR OF DOOR, AUTOMATIC DOOR
CLOSER, AND HEATED DOOR FRAME W.A.BROWN NO.: CUSTOM
SEE NOTE UNDER ITEM #6

 

$

5,931.00

 

 

 

1

 

REFRIGERATION SYSTEM TO CONSIST OF ONE MEDIUM TEMPERATURE, PREAS SEMBLED REMOTE,
AIR COOLED CONDENSING UNIT, INDOOR, WITH ONE CEILING MOUNTED EVAPORATOR COIL
COLD ZONE SEE NOTE UNDER ITEM #6A

 

$

2,568.00

 

 

 

1

 

EXHAUST HOOD, STAINLESS STEEL CANOPY STYLE, WITH FRONT MOUNT SUPPLY AIR PLENUM,
60” FRONT TO BACK INCLUDING 3” REAR STANDOFF X 11’9” INCLUDING 3” RIGHT STANDOFF
X 24” HIGH, TYPE 304 S/S WHERE EXPOSED, WITH ONE 10”X 20” EXHAUST RISER, SUPPLY
RISERS WITH FIRE AND VOLUME DAMPERS, S/S TOP ENCLOSURE PANELS FOR FRONT AND LEFT
END, s/s BAFFLE FILTERS, INCANDESCENT LIGHT FIXTURES, AND Sis WALL PANEL FOR
BACK AND RIGHT SIDE WALLS
CAPTIVE AIRE SYSTEM NO.: 5724ND-PSP
FREIGHT INCLUDED IN ITEM #119
SEE NOTE UNDER ITEM #103

 

$

3,046.00

 

 

 

1

 

FIRE SUPPRESSION SYSTEM INCLUDED IN ITEM #119A TRIMARK UNITED EAST NO.: PYRO
CHEM

 

NIC

 

 

 

1

 

EXHAUST FAN, CURB, AND DUCT NOT IN CONTRACT

 

NIC

 

 

 

1

 

SUPPLY AIR FAN,CURB, AND DUCT NOT IN CONTRACT

 

NIC

 

 

 

1

 

DOUBLE OVERSHELF, STAINLESS 1811 FRONT TO BACK X 13’OliLONG, TABLE MOUNTED TO
ITEM #354 CHEF’S COUNTER, WITH PROVISION FOR HEAT LAMPS, PREWIRED GFI OUTLET
WITH s/s COVER, AND ONE DATA PORT PRINTER OUTLET
FABRICATE NO.: CUSTOM

 

$

2,143.00

 

 

 

 

--------------------------------------------------------------------------------


 

4

 

HEAT LAMP, ROD TYPE INFRA-RED WARMER, STANDARD WATTAGE, TUBULAR METAL HEATER
ROD, DOUBLE HEATER ROD HOUSING 3” SPACING, ALUMINUM CONSTRUCTION, 1600 WATTS,
48”LONG WITH REMOTE INFINITE CONTROLS, AND ENCLOSURE, BRACKETS
HATCO CORP NO.: GRA-48D3
SEE NOTE UNDER ITEM #138
ESTIMATED FREIGHT:

 

$

1,512.00

 

$

50.00

 

1

 

CHEF’S COUNTER, STAINLESS - 14 GAUGE S/S TOP WITH CUTOUTS FOR ITEM #354A DROP IN
HOT FOOD WELLS, RAISED REFRIG. RAIL, ONE 18”X 16”X 10” SINK BOWL, TWO SECTION
REFRIG. BASE WITH TWO DRAWERS PER SECTION, 48” FRONT TO BACK X 130” LONG, WITH
PICKUP COUNTER SECTION WITH BOTTOM AND ONE INTERMEDIATE SHELF, SELF CONTAINED
REFRIGERATION SYSTEM WITH ONE YEAR LABOR, FIVE YEAR COMPRESSOR WARRANTY, AND ON
6 II ADJUSTABLE LEGS
FABRICATE NO.: CUSTOM

 

$

18,487.00

 

 

 

5

 

HOT FOOD WELL, DROP-IN INCLUDED IN ITEM #354 RANDELL MFG.

 

NIC

 

 

 

1

 

FAUCET, 8”OC, DECK MOUNT WITH SWIVEL GOOSENECK, LEVER HANDLES, AND 1/2” IPS CC
MALE INLETS
T & S BRASS WORKS NO.: B - 032 1 - CC ESTIMATED FREIGHT

 

$

83.00

 

$

5.00

 

1

 

LEVER WASTE, 3 1/2” OPENING 2” DRAIN OUTLET, CAST BRONZE, sis STRAINER, NICKEL
PLATED
T & S BRASS WORKS NO.: B-3 913
ESTIMATED FREIGHT

 

$

22.00

 

$

3.00

 

2

 

SHELF, sis WALL MOUNTED 1411 FRONT TO BACK X 90” LONG, WITH BRACKETS FOR
MOUNTING SHELF 1” OFF WALL
FABRICATE NO.: CUSTOM

 

$

442.00

 

 

 

1

 

COFFEE BREWER, BY VENDOR NOT IN CONTRACT

 

NIC

 

 

 

1

 

ESPRESSO MACHINE, BY VENDOR NOT IN CONTRACT

 

NIC

 

 

 

1

 

BEVERAGE COUNTER, STAINLESS 14 GAUGE sis TOP WITH BACK AND BOTH END SPLASHES,
30” FRONT TO BACK X 9011 LONG, OPEN FRONT CABINET BASE WITH PROVISION FOR
UNDERCOUNTER REFRIGERATOR, BOTTOM AND ONE INTERMEDIATE SHELF ON BALANCE OF BASE,
AND ON 6” ADJUSTABLE LEGS
FABRICATE NO.: CUSTOM

 

$

797.00

 

 

 

1

 

UNDERCOUNTER REFRIGERATOR ONE SECTION, 6.5 CUBIC FEET, S/S TOP AND SIDES, WHITE
ALUM, INTERIOR WITH S/S FLOOR, ONE S/S RIGHT HINGED DOOR, ON 2” CASTERS, WITH
SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR PARTS AND LABOR, FIVE YR
COMPRESSOR WARRANTY
TRUE NO.: TUC-27LP
FREIGHT DELIVERED
SEE NOTE UNDER ITEM #130

 

$

876.00

 

 

 

1

 

MILLWORK, NOT IN CONTRACT

 

NIC

 

 

 

1

 

ICE BIN / COCKTAIL STATION 30” WIDE, WITH ABS TOP LEDGE, MODULAR, 18 5/8” DEEP,
WITH 6” SPLASH, APPROXIMATELY 70 LB ICE STORAGE CAPACITY, S/S CONSTRUCTION
PERLICK CO., INC. NO.: TS30IC
FREIGHT DELIVERED

 

$

368.00

 

 

 

1

 

BOTTLE COOLER, FLAT TOP
DEEP WELL DESIGN, ONE SLIDING DOOR, BLACK POWDER COAT EXT. GALVANIZED INTERIOR,
BACK, AND BOTTOM, SELF CONTAINED REFRIG. SYSTEM WITH ONE YEAR LABOR, FIVE YEAR
COMPRESSOR WARRANTY PERLICK CO., INC.
NO.: BC24PG
FREIGHT DELIVERED
NOTE: BOTTLE RAIL IS NOT DRAWN ON PLAN AND NOT INCLUDED IN THIS PROPOSAL

 

$

931.00

 

 

 

1

 

SPEED RAIL, 3D” LONG - PERLICK CO., INC. NO.: 7053-3
FREIGHT DELIVERED

 

$

62.00

 

 

 

1

 

HAND SINK, FREE STANDING 18” WIDE, WITH FAUCET AND TOWEL DISPENSER, MODULAR
WORKBOARD UNIT, 18 5/8” DEEP, 6” SPLASH PERLICK CO., INC. NO.: TS18HSN
FREIGHT DELIVERED ITEMS #370-399 SPARE NUMBERS

 

$

562.00

 

 

 

1

 

WATER STATION, DROP IN
T & S BRASS WORKS NO.: B-1230

 

$

128.00

 

 

 

 

--------------------------------------------------------------------------------


 

1

 

HAND SINK, S/S WALL MOUNTED 14” WIDE X 10” FRONT TO BACK X 5” DEEP BOWL, 20
GAUGE Sis CONSTRUCTION, WITH SPLASH MOUNT FAUCET AND BASKET DRAIN
ADVANCE TABCO NO.: 7 -PS-60
FREIGHT DELIVERED

 

$

137.00

 

 

 

1

 

SERVICE COUNTER, STAINLESS - 14 GAUGE sis TOP WITH BACK AND RIGHT END SPLASH,
30” FRONT TO BACK X 66” LONG, OPEN FRONT CABINET BASE WITH PROVISION FOR
UNDERCOUNTER REFRIGERATOR, BOTTOM AND ONE INTERMEDIATE SHELF ON BALANCE OF BASE,
AND ON 6” ADJUSTABLE LEGS
FABRICATE NO.: CUSTOM
NOTE: SPECIFICATIONS CALL FOR UNIT TO BE 90” LONG WITH A SINK, HOWEVER, UNIT IS
DRAWN AND QUOTED AT 66” LONG AND WITHOUT A SINK.

 

$

1,062.00

 

 

 

2

 

SHELF, sis WALL MOUNTED 14” FRONT TO BACK X 66” LONG, WITH BRACKETS FOR MOUNTING
SHELF 1” FROM WALL.
FABRICATE NO.: CUSTOM

 

$

380.00

 

 

 

1

 

COFFEE BREWER, BY VENDOR NOT IN CONTRACT

 

NIC

 

 

 

1

 

UNDERCOUNTER REFRIGERATOR ONE SECTION, 6.5 CUBIC FEET, S/S TOP AND SIDES, WHITE
ALUM. INTERIOR WITH S/S FLOOR, ONE S/S RIGHT HINGED DOOR, ON 2” CASTERS, FRONT
BREATHING SELF CONTAINED REFRIGERATION SYSTEM WITH ONE YEAR PARTS AND LABOR,
FIVE YEAR COMPRESSOR WARRANTY
TRUE NO.: TUC-27LP
FREIGHT DELIVERED
SEE NOTE UNDER ITEM #130

 

$

876.00

 

 

 

1

 

INSTALLATION OF EQUIPMENT BY UNION PERSONEL DURING NORMAL BUSINESS HOURS, AND
INCLUDES DELIVERY AND SET UP OF EQUIPMENT, READY FOR UTILITY CONNECTIONS BY
OTHERS. TRIMARK UNITED EAST

 

$

49,629.00

 

 

 

1

 

EVAPORATOR COIL FOR WINE ROOM COLD ZONE

 

$

3,900.00

 

 

 

 

 

NOTE: THIS PROPOSAL WAS PREPARED USING DRAWINGS AND SPECIFICATIONS CONTAINING
CERTAIN CONFLICTING INFORMATION AS DESCRIBED IN NOTATIONS FOLLOWING ITEM
DESCRIPTIONS IN THIS PROPOSAL. TRIMARK UNITED EAST, INC SHALL NOT BE HELD
RESPONSIBLE FOR ERRORS OR OMISSIONS OR DIFFERENCES IN INTERPRETATION. FINAL
PRICING IS SUBJECT TO CHANGE UPON RECEIPT OF DETAILED SPECIFICATIONS CLARIFYING
EQUIPMENT AND OPTIONS DESIRED.

 

 

 

 

 

 

 

*NOTE: GENERAL CONTRACTOR AND/OR OWNER MUST PROVIDE THE FOLLOWING:
1) PROPER EGRESS
2) ELEVATOR OR CRANE SERVICE IF REQUIRED
3) FREE ON-SITE DUMPSTER SERVICE
4) FREE TEMPORARY ELECTRICAL HOOK-UP IF NEEDED
5) PURCHASE ORDER/CHANGE ORDER FOR OVERTIME OR HOLIDAY WORK
6) THE ABOVE CONTRACT IS PRICED AS A PACKAGE. THE ITEMS PRICE ABOVE MAY NOT
NECESSARILY BE PURCHASED INDIVIDUALLY OR IN A SELECT GROUP, AT THE ABOVE QUOTED
PRICES.

 

$

670,129.00

 

$

1,550.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL+ FREIGHT

 

$

671,679.00

 

 

 

 

 

Total Adjustments

 

$

-12,411.58

 

 

 

 

 

Invoice After Adjustments

 

$

659,267.42

 

 

 

 

--------------------------------------------------------------------------------


 

EQUIPMENT SCHEDULE

SCHEDULE NO. SBC-2

DATED THIS DECEMBER 20, 2004

TO MASTER LEASE AGREEMENT

DATED AS OF DECEMBER 20, 2004

 

Lessor & Mailing Address:

 

Lessee & Mailing Address:

 

 

 

AMERITECH CREDIT CORPORATION, DBA

 

HOUSTON S&W, L.P.

SBC CAPITAL SERVICES

 

4007 WESTHEIMER

2000 W. SBC CENTER DRIVE

 

HOUSTON, TX 77027

HOFFMAN ESTATES, IL 60196

 

 

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”).  This Schedule, incorporating by reference the Agreement, constitutes
a separate instrument of lease.

 

A.                 Equipment:  Subject to the terms and conditions of the Lease,
Lessor agrees to Lease to Lessee the Equipment described below (the
“Equipment”).

 

Number
of Units

 

Capitalized
Lessor’s Cost

 

Manufacturer

 

Serial Number

 

Model and Type of Equipment

 

 

 

 

 

 

 

 

 

 

 

SEE ATTACHED ANNEX “A”

 

 

 

 

 

 

 

 

 

 

Equipment immediately listed above is located at: 4007 Westheimer, Houston,
Harris County, Texas  77027

 

B.                 Financial Terms

 

1.                                       Advance Rent (if any): $11,027.16

2.                                       Capitalized Lessor’s Cost: $576,043.03

3.                                       Basic Term (No. of Months): 60 Months.

4.                                       Basic Term Lease Rate Factor: .01914294

5.                                       Basic Term Commencement Date :
December 20, 2004

6.                                       Lessee Federal Tax ID No.: 81-0591846

7.                                       Last Delivery Date: November 24, 2004

8.                                       Daily Lease Rate Factor: .00063810

 

9.                              First Termination Date:  Thirty-seven (37)
months after the Basic Term Commencement Date.

 

10.                        Interim Rent:  For the period from and including the
Lease Commencement Date to but not including the Basic Term Commencement Date
(“Interim Period”), Lessee shall pay as rent (“Interim Rent”) for each unit of
Equipment, the product of the Daily Lease Rate Factor times the Capitalized
Lessor’s Cost of such unit times the number of days in the Interim Period. 
Interim Rent shall be due on NA.

 

11.                        Basic Term Rent.  Commencing on December 20, 2004 and
on the same day of each month thereafter (each, a “Rent Payment Date”) during
the Basic Term, Lessee shall pay as rent (“Basic Term Rent”) the product of the
Basic Term Lease Rate Factor times the Capitalized Lessor’s Cost of all
Equipment on this Schedule.

 

12.                        Secondary Term Rent.  Unless the Schedule has been
earlier terminated as provided therein, commencing on December 20, 2004 (the
“Renewal Term Commencement Date”) and on the same day of each month thereafter
(each, a “Rent Payment Date”) for the renewal period (as hereinafter defined),
Lessee shall pay as rent the Fair Market Rental Value (as defined hereafter).

 

C.                 Tax Benefits  Depreciation Deductions:

 

1.                      Depreciation method is the 200 % declining balance
method, switching to straight line method for the 1st taxable year for which
using the straight line method with respect to the adjusted basis as of the
beginning of such year will yield a larger allowance., taking into account the
50% special depreciation allowance and basis adjustment under
Section 168(k)(1) of the Code, whichever is applicable.

 

2.                      Recovery Period:  Five (5) Years.

 

3.                      Basis: 100 % of the Capitalized Lessor’s Cost.

 

--------------------------------------------------------------------------------


 

D.                 Property Tax

 

APPLICABLE TO EQUIPMENT LOCATED IN TEXAS:  Lessee agrees that it will not list
any of such Equipment for property tax purposes or report any property tax
assessed against such Equipment until otherwise directed in writing by Lessor. 
Upon receipt of any property tax bill pertaining to such Equipment from the
appropriate taxing authority, Lessor will pay such tax and will invoice Lessee
for the expense.  Upon receipt of such invoice, Lessee will promptly reimburse
Lessor for such expense.

 

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

E.                   Article 2A Notice

 

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS N. Wasserstrom and Sons, Inc. (THE “SUPPLIER(S)”),
(B) LESSEE IS ENTITLED TO THE PROMISES AND WARRANTIES, INCLUDING THOSE OF ANY
THIRD PARTY, PROVIDED TO THE LESSOR BY SUPPLIER(S), WHICH IS SUPPLYING THE
EQUIPMENT IN CONNECTION WITH OR AS PART OF THE CONTRACT BY WHICH LESSOR ACQUIRED
THE EQUIPMENT AND (C) WITH RESPECT TO SUCH EQUIPMENT, LESSEE MAY COMMUNICATE
WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND COMPLETE STATEMENT OF SUCH PROMISES
AND WARRANTIES, INCLUDING ANY DISCLAIMERS AND LIMITATIONS OF THEM OR OF
REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE HEREBY WAIVES ANY
AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE IN ARTICLE 2A AND ANY RIGHTS
NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE WHICH MAY LIMIT OR MODIFY ANY
OF LESSOR’S RIGHTS OR REMEDIES UNDER THE DEFAULT AND REMEDIES SECTION OF THE
AGREEMENT.

 

F.                   Stipulated Loss and Termination Value Table*

 

# OF BASE
PMTS

 

TERM VAL/%
OF COST

 

STIP LOSS/%
OF COST

 

 

 

 

 

 

 

1

 

0

 

109.6543394

 

2

 

0

 

108.5219511

 

3

 

0

 

107.3798402

 

4

 

0

 

106.227978

 

5

 

0

 

105.0638008

 

6

 

0

 

103.8872792

 

7

 

0

 

102.698384

 

8

 

0

 

101.4970856

 

9

 

0

 

100.2858889

 

10

 

0

 

99.06222932

 

11

 

0

 

97.82607703

 

12

 

0

 

96.57993636

 

13

 

0

 

95.32124247

 

14

 

0

 

94.04996487

 

15

 

0

 

92.76860748

 

16

 

0

 

91.47713951

 

17

 

0

 

90.17643633

 

18

 

0

 

88.86646685

 

19

 

0

 

87.54719979

 

20

 

0

 

86.21860373

 

21

 

0

 

84.87974076

 

22

 

0

 

83.53148545

 

23

 

0

 

82.17380589

 

24

 

0

 

80.80576366

 

25

 

0

 

79.42823285

 

26

 

0

 

78.04118105

 

27

 

0

 

76.64366935

 

28

 

0

 

75.23566501

 

29

 

0

 

73.82010593

 

30

 

0

 

72.39695904

 

31

 

0

 

70.96619108

 

32

 

0

 

69.52776861

 

33

 

0

 

68.0786872

 

34

 

0

 

66.62188392

 

35

 

0

 

65.1573248

 

36

 

0

 

63.68200489

 

37

 

50.33432232

 

62.19886072

 

38

 

48.62934185

 

60.70785781

 

39

 

46.91349715

 

59.20599068

 

40

 

45.18675339

 

57.69322448

 

41

 

43.45204638

 

56.17249504

 

42

 

41.70934094

 

54.64376716

 

43

 

39.95860167

 

53.10700547

 

44

 

38.19979303

 

51.56217439

 

45

 

36.42990843

 

50.00626736

 

46

 

34.65188278

 

48.44221928

 

47

 

32.86567996

 

46.86999403

 

48

 

31.06829285

 

45.28658448

 

49

 

29.26265578

 

43.69492498

 

50

 

27.44873208

 

42.09497885

 

51

 

25.62351405

 

40.48373838

 

52

 

23.78696464

 

38.86116654

 

53

 

21.95342131

 

37.24160077

 

54

 

20.11885961

 

35.62101665

 

55

 

18.27482655

 

33.99096115

 

56

 

16.42127321

 

32.35138538

 

57

 

14.55815046

 

30.70224019

 

58

 

12.68540887

 

29.04347617

 

59

 

10.80299881

 

27.37504367

 

60

 

8.91087034

 

25.69689278

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*  The Stipulated Loss Value or Termination Value for any unit of Equipment
shall be the Capitalized Lessor’s Cost of such unit multiplied by the
appropriate percentage derived from the above table.  In the event that the
Lease is for any reason extended, then the last percentage figure shown above
shall control throughout any such extended term.

 

 

G.                 Modifications and Additions for This Schedule Only

 

For purposes of this Schedule only, the Agreement is amended as follows:

 

1. The LEASING Section subsection (b) of the Lease is hereby deleted in its
entirety and the following substituted in its stead:

 b)  The obligation of Lessor to purchase the Equipment from Lessee and to lease
the same to Lessee shall be subject to receipt by Lessor, on or prior to the
earlier of the Lease Commencement Date or Last Delivery Date therefore, of each
of the following documents in form and substance satisfactory to Lessor: (i) a
Schedule for the Equipment (ii) evidence of insurance which complies with the
requirements of the INSURANCE Section of the Lease, and (iii) such other
documents as Lessor may reasonably request.  Once the Schedule is signed, the
Lessee may not cancel the Lease.

 

2. The DELIVERY, USE AND OPERATION Section subsection (a) of the Lease shall be
deleted and the following substituted in its stead:  The parties acknowledge
that this is a sale/leaseback transaction and the Equipment is in Lessee’s
possession as of the Lease Commencement Date.

 

3. RENT ADJUSTMENT:

 

(a)     If, solely as a result of Congressional enactment of any law (including,
without limitation, any modification of, or amendment or addition to, the
Internal Revenue Code of 1986, as amended, (“Code”)), the maximum effective
corporate income tax rate (exclusive of any minimum tax rate) for calendar-year
taxpayers (“Effective Rate”) is higher than thirty-five percent (35%) for any
year during the lease term, then Lessor shall have the right to increase such
rent payments by requiring payment of a single additional sum.  The additional
sum shall be equal to the product of (i) the Effective Rate (expressed as a
decimal) for such year less .35 (or, in the event that any adjustment has been
made hereunder for any previous year, the Effective Rate (expressed as a
decimal) used in calculating the next previous adjustment) times (ii) the
adjusted Termination Value (defined below), divided by (iii) the difference
between the new Effective Rate (expressed as a decimal) and one (1).  The
adjusted Termination Value shall be the Termination Value (calculated as of the
first rent due in the year for which the adjustment is being made) minus the Tax
Benefits that would be allowable under Section 168 of the Code (as of the first
day of the year for which such adjustment is being made and all future years of
the lease term).  The Termination Values and Tax Benefits are defined on the
Schedule.  Lessee shall pay to Lessor the full amount of the additional rent
payment on the later of (i) receipt of notice or (ii) the first day of the year
for which such adjustment is being made.

 

(b)    If, solely as a result of Congressional enactment of any law (including,
without limitation, any modification of, or amendment or addition to, the Code,
the Effective Rate is lower than thirty-five percent (35%) for any year during
the lease term, then Lessor shall upon request reduce such rent payments by a
single sum.  The reduction shall be equal to the product of (i) the Effective
Rate (expressed as a decimal) for such year less .35 (or, in the event that any
adjustment has been made hereunder for any previous year, the Effective Rate
(expressed as a decimal) used in calculating the next previous adjustment) times
(ii) the adjusted Termination Value (defined below), divided by (iii) the
difference between the new Effective Tax Rate (expressed as a decimal) and one
(1).  The adjusted Termination Value shall be the Termination Value (calculated
as of the first rent due in the year for which the adjustment is being made)
minus the Tax Benefits that would be allowable under Section 168 of the Code (as
of the first day of the year for which such adjustment is being made and all
future years of the lease term).  The Termination Values and Tax Benefits are
defined on the Schedule.  Lessor shall pay to Lessee the full amount of the rent
reduction on the later of (i) receipt of notice or (ii) the first day of the
year for which such adjustment is being made.

 

(c)     Lessee’s obligations under this Section 3 shall survive any expiration
or termination of this Agreement.

 

4.          BILL OF SALE

 

Lessee, in consideration of the Lessor’s payment of the amount set forth in B 2.
above, which includes any applicable sales taxes (which payment Lessee
acknowledges), hereby grants, sells, assigns, transfers and delivers to Lessor
the Equipment along with whatever claims and rights Seller may have against the
manufacturer and/or Supplier of the Equipment, including but not limited to all
warranties and representations.  At Lessors request Lessee will cause Supplier
to deliver to Lessor a written statement wherein the Supplier (i) consents to
the assignment to Lessor of whatever claims and rights Lessee may have against
the Supplier, (ii) agrees not to retain any security interest, lien or other
encumbrance in or upon the Equipment at any time, and to execute such documents
as Lessor may request to evidence the release of any such encumbrance, and
(iii) represents and warrants to Lessor (x) that Supplier has previously
conveyed full title to the Equipment to Lessee, (y) that the Equipment was
delivered to Lessee and installation completed, and (z) that the final purchase
price of the Equipment (or a specified portion of such purchase price) has been
paid by Lessee.

 

Lessor is purchasing the Equipment for leasing back to Lessee pursuant to the
Lease.  Lessee represents and warrants to Lessor that (i) Lessor will acquire by
the terms of this Bill of Sale good title to the Equipment free from all liens
and encumbrances whatsoever; (ii) Lessee has the right to sell the Equipment;
and (iii) the Equipment has been delivered to Lessee in good order and
condition, and conforms to the specifications, requirements and standards
applicable thereto;

 

--------------------------------------------------------------------------------


 

and (iv) the equipment has been accurately labeled, consistent with the
requirements of 40 CFR part 82 Subpart E, with respect to products manufactured
with a controlled (ozone-depleting) substance.

 

Lessee agrees to save and hold harmless Lessor from and against any and all
federal, state, municipal and local license fees and taxes of any kind or
nature, including, without limiting the generality of the foregoing, any and all
excise, personal property, use and sales taxes, and from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions and suits
resulting therefrom and imposed upon, incurred by or asserted against Lessor as
a consequence of the sale of the Equipment to Lessor.

 

5.          ACCEPTANCE

 

Pursuant to the provisions of the Lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above has been
delivered and installed (if applicable); (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease, the purchase documents and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct on the date hereof and
(iii) Lessee has reviewed and approves of the purchase documents for the
Equipment, if any.

 

6.          EQUIPMENT SPECIFIC PROVISIONS

 

MAINTENANCE PROVISIONS:  In addition to the provisions provided for in the
MAINTENANCE Section of the Lease, Lessee shall, at its expense:

 

(a) maintain the Equipment in a manner and frequency suggested by the
manufacturer.

 

(b) maintain the Equipment in an operable state and shall not discontinue
operation of the Equipment throughout the Lease term.

 

(c) maintain the Equipment to industry standards.

 

(d) maintain the Equipment in a similar manner and fashion as if the Equipment
were owned by the Lessee.

 

(e) maintain the Equipment under a preventive maintenance program by qualified
professionals who possess a working knowledge of the mechanical operation of the
Equipment including electrical systems, motors, drives, controls, accessories,
lubricants and all other items necessary to make the machine operate to its
original manufacturer’s specifications.

 

(f) have the Equipment meet all local, state, and federal laws, regulations and
codes that regulate the use and operation of such Equipment and will not
contribute to or be used in any way as to directly or indirectly violate any
local, state or federal law including Food and Drug Administration and
Environmental Protection Agency.

 

(g) maintain a maintenance log on the Equipment showing all routine and
non-routine maintenance and repairs.  Said log shall list in summary form
maintenance, repairs or modifications performed on the Equipment, the date any
and all of such service and by whom the service was performed.  This log shall
be made available to the Lessor at its request during normal working hours or
the Lessee.

 

INSPECTION:  The REPORTS Section subsection (c) of the Lease is deleted and
replaced with the following:

 

(c) Lessor at its sole discretion, may from time to time, inspect the Equipment
at the Lessors sole expense.  If any discrepancies are found as they pertain to
the general condition of the Equipment as required hereunder, the Lessor will,
communicate these discrepancies to the Lessee in writing.  The Lessee shall have
thirty (30) days to rectify these discrepancies at his sole expense.  The Lessee
should pay all expenses for a re-inspection by a Lessor appointed expert if
corrective measures are required.

 

RETURN PROVISIONS :  In addition to the provisions provided for in the RETURN OF
EQUIPMENT Section of the Lease, and provided that Lessee has elected not to
exercise its option to purchase the Equipment, Lessee shall, at its expense:

 

(A)  At least one hundred eighty (180) days, but not more than two hundred forty
(240) days, prior to Lease termination, provide to Lessor written notification
of intent to return all, but not less than all, of the equipment covered under
this Lease schedule;

 

(B)  At least thirty (30) days, but not more than sixty (60) days, prior to
Lease termination:

 

(i)  Ensure all Equipment has been properly maintained in accordance with the
manufacturers’ recommended maintenance procedures and is operating within
manufacturers’ specifications;

 

(ii)  Cause manufacturers’ representatives or other qualified maintenance
providers, acceptable to Lessor, to perform a physical inspection and test of
all the components and capabilities of the Equipment and provide a full
inspection report to Lessor.  The Equipment must be free of all large scratches,
marks, gouges, dents, discoloration or stains; all drawers, runners, and locks
will be in good working condition and include keys; all seat cushions shall be
free of cuts, tears, rips, scratches, burns, stains or discoloration; there
shall be no evidence of extreme use or overloading, i.e. bowed or sagging
shelves or seats;

 

--------------------------------------------------------------------------------


 

there shall be no missing screws, bolts, fasteners, etc.  If during such
inspection the Equipment is found not to be in compliance with the above, then
Lessee shall remedy all items not in compliance and provide for a follow-up
inspection to verify the Equipment meets these return provisions;

 

(C)  Upon Lease termination, Lessee shall have the manufacturers’
representatives, or other persons acceptable to Lessor, de-install all
Equipment, including all wire, cable, and mounting hardware and ensure:

 

(i)  All kitchen related equipment is clean and free of dirt, grease, rust,
corrosion and must be in such condition so as to be immediately capable of being
installed and used in a similar working environment.

 

(ii)  All fryers are drained of their cooking oil and properly cleaned;

 

(iii)  The Equipment shall be packed properly and in accordance to the
manufacturers’ recommendations;

 

(iv)  All necessary permits and labor are obtained to perform the required work;

 

(D)  At Lessor’s choice, either (1) allow Lessor, at Lessor’s expense, and
provided Lessor has provided reasonable notice to Lessee, to arrange for an
on-site auction of the Equipment which will be conducted in a manner that will
not interfere with the Lessee’s normal business operations, or (2) Lessee shall
provide free, safe storage and insurance for the Equipment for a period not to
exceed ninety (90) days from the Lease expiration at a location satisfactory and
accessible to Lessor;

 

(E)  Lessee shall provide for the transportation of the Equipment in a manner
consistent with the manufacturers’ recommendations and practices to any
location(s) within the continental United States as Lessor shall direct; and
shall have the Equipment unloaded at such location(s).  Lessee shall be
responsible for ensuring all necessary permits and labor are obtained to deliver
the Equipment to Lessor;

 

(F)  Lessee shall obtain and pay for a policy of transit insurance for the
redelivery period in an amount equal to the replacement value of the Equipment
and Lessor shall be named as the loss payee on all such policies of insurance.

 

7.          LEASE TERM OPTIONS

 

Early Lease Term Options

 

The Lease is hereby amended by adding the following to the end thereof:

 

CANCELLATION OPTION:

 

(a)   So long as no default exists hereunder and expressly provided that all of
the terms and conditions of this Provision are fulfilled, Lessee may cancel the
Agreement as to all (but not less than all) of the Equipment on this Schedule as
of  the Cancellation Date set forth below (the “Cancellation Date”) upon at
least 90 days prior written notice (the “Notice Date”) to Lessor (which notice
shall be irrevocable and shall be sent to the attention of Lessor’s Asset
Management Organization, 2000 W. SBC Center Drive Hoffman Estates, IL  60196). 
Such notice shall state the Cancellation Date which shall apply.  If all of the
terms and conditions of this Provision are not fulfilled, this Lease shall
continue in full force and effect and Lessee shall continue to be liable for all
obligations thereunder, including, without limitation, the obligation to
continue paying rent.

 

(b)   Prior to the Cancellation Date, Lessee shall

 

(i)   pay to Lessor, as additional rent, (A) the Cancellation Value (set forth
below for the Cancellation Date) for the Equipment, plus (B) all rent and all
other sums due and unpaid as of the Cancellation Date (including, but not
limited to, any Rent payment due and payable on the Cancellation Date and any
sales taxes and property taxes); and

 

(ii)   return the Equipment in full compliance with the RETURN OF EQUIPMENT
Section of the Lease, such compliance being independently verified by an
independent appraiser selected by Lessor (reasonably acceptable to Lessee) to
determine that the Equipment is in such compliance, which determination shall be
final, binding and conclusive.  Lessee shall bear all costs associated with such
appraiser’s determination and such costs, if any, to cause the Equipment to be
in full compliance with the RETURN OF EQUIPMENT Section of the Lease on or prior
to the Cancellation Date.

 

(c)   The Cancellation Date and the applicable Cancellation Value are as set
forth below:

 

January         , 2008                         $ 202,939.96

 

(d)   Lessee shall, from the applicable Notice Date through the Cancellation
Date,

 

(i)   continue to comply with all of the terms and conditions of the Lease,
including, but not limited to, Lessee’s obligation to pay rent, and

 

(ii)   make the Equipment available to Lessor in such a manner as to allow
Lessor to market and demonstrate the Equipment to potential purchasers or
lessees from such premises at no cost to Lessor; provided, however, that,
subject to Lessor’s right to market and demonstrate the Equipment to potential
purchasers or lessees from time to time, Lessee may still use the Equipment
until the Cancellation Date.

 

(e)   Lessee shall, from the Cancellation Date through the earlier of the date
the Equipment is sold by Lessor to a third party or 30 days following the
Cancellation Date, comply with the following terms and conditions:

 

(i)   Continue to provide insurance for the Equipment, at Lessee’s own expense,
in compliance with the terms found in the INSURANCE Section of the Lease, and

 

(ii)   Make the Equipment available to Lessor and/or allow Lessor to store the
Equipment at Lessee’s premises, in such a manner as to allow Lessor to market
and demonstrate the Equipment to potential purchasers or lessees from such
premises at no cost to Lessor.

 

--------------------------------------------------------------------------------


 

(f)   The proceeds of any sale or re-lease of the Equipment after Lessee has
exercised its Cancellation Option shall be for the sole benefit of Lessor and
Lessee shall have no interest in or any claim upon any of such proceeds.

 

The Lease is amended by adding the following thereto:

 

EARLY PURCHASE OPTION:

 

(a)  Provided that the Lease has not been earlier terminated and provided
further that Lessee is not in default under the Lease or any other agreement
between Lessor and Lessee, Lessee may, UPON AT LEAST 30 DAYS BUT NO MORE THAN
270 DAYS PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S IRREVOCABLE ELECTION TO
EXERCISE SUCH OPTION, purchase on an AS IS BASIS all (but not less than all) of
the Equipment listed and described in this Schedule on the rent payment date
(the “Early Purchase Date”) which is 49 months from the Basic Term Commencement
Date for a price equal to twenty-seven percent (27%) of the Capitalized Lessor’s
Cost (the “FMV Early Option Price”), plus all applicable sales taxes.

 

Lessor and Lessee agree that the FMV Early Option Price is a reasonable
prediction of the Fair Market Value (as such term is defined in the PURCHASE
OPTION Section subsection (b) of the Lease hereof) of the Equipment at the time
the option is exercisable.  Lessor and Lessee agree that if Lessee makes any
non-severable improvement to the Equipment which increases the value of the
Equipment and is not required or permitted by the MAINTENANCE Section or the
RETURN OF EQUIPMENT Section of the Lease prior to lease expiration, then at the
time of such option being exercised, Lessor and Lessee shall adjust the purchase
price to reflect any addition to the price anticipated to result from such
improvement.  (The purchase option granted by this subsection shall be referred
to herein as the “Early Purchase Option”.)

 

(b)  If Lessee exercises its Early Purchase Option with respect to the Equipment
leased hereunder, then on the Early Purchase Option Date, Lessee shall pay to
Lessor any Rent and other sums due and unpaid on the Early Purchase Option Date
and Lessee shall pay the FMV Early Option Price, plus all applicable sales
taxes, to Lessor in cash.

 

End of Basic Term Options

 

At the expiration of the Basic Term (the “Basic Term Expiration Date”), so long
as no default has occurred and is continuing hereunder and this Agreement has
not been earlier terminated, Lessee shall exercise one of the following options:

 

(1)   RENEWAL OPTION.  (i)  So long as no default exists hereunder and the Lease
has not been earlier terminated, Lessee may at expiration of the Basic Term,
upon at least 120 days but not more than 270 days prior written notice to
Lessor, extend the term of the Lease with respect to all (but not less than all)
of the Equipment in this Lease for a term to be agreed upon by Lessee and Lessor
(the “Renewal Period”) for a scheduled monthly rental equal to the monthly Fair
Market Rental Value thereof determined as of the end of the Renewal Term.

 

(ii)  “Fair Market Rental Value” shall mean the price which a willing lessee
would pay for the rental of the Equipment in an arms-length transaction to a
willing lessor under no compulsion to lease for a time period similar to the
Renewal Period; provided, however, that in such determination:  (i) the
Equipment shall be assumed to be in the condition in which it is required to be
maintained and returned under this Lease (ii) in the case of any installed
additions to the Equipment, same shall be valued on an installed basis; and
(iii) costs of removal of the Equipment from the current location shall not be a
deduction from such valuation.  If Lessor and Lessee are unable to agree on the
Fair Market Rental Value at least 135 days before Lease expiration, Lessor shall
appoint an independent appraiser (reasonably acceptable to Lessee) to determine
Fair Market Rental Value, and that determination shall be final, binding and
conclusive.  Lessee shall bear all costs associated with any such appraisal.

 

(iii)  Lessee shall be deemed to have waived this option unless it provides
Lessor with written notice of its irrevocable election to exercise the same
within 15 days after Fair Market Rental Value is determined (by agreement or
appraisal).

 

(2)        PURCHASE OPTION.  Pursuant to the purchase option section of the
lease, upon at least one hundred eighty (180) but not more than two hundred
seventy (270) days written notice to Lessor prior to the Basic Term Expiration
Date, Lessee may purchase all (but not less than all) of the Equipment covered
by this Schedule on an AS IS BASIS for cash equal to the then Fair Market Value
of the Equipment (plus all applicable sales taxes).

 

(3)          CANCELLATION OPTION.  Upon at least one hundred eighty (180) but
not more than two hundred seventy (270) days written notice to Lessor prior to
the Basic Term Expiration Date (the “Notice Date”), Lessee may cancel the
Agreement (the “Cancellation Option”) with respect to all (but not less than
all) of the Equipment on this Schedule.  If all of the terms and conditions of
this Section are not fulfilled, this Lease shall continue in full force and
effect and Lessee shall continue to be liable for all obligations thereunder,
including, without limitation, the obligation to continue paying rent.  Lessee
shall be deemed to have waived this option if it fails to timely provide Lessor
with the required written notice of its election to exercise the same.

 

(a)   Prior to the Basic Term Expiration Date, Lessee shall

 

(i)   pay to Lessor, as additional rent, three percent (3%) of the Capitalized
Lessor’s Cost of the Equipment, plus all rent and all other sums due and unpaid
as of the Basic Term Expiration Date (including, but not limited to, any rent
payment due and payable on the Basic Term Expiration Date and any sales taxes
and property taxes); and

 

(ii)   return the Equipment in full compliance with the RETURN OF EQUIPMENT
Section of the Lease, such compliance being independently verified by an
independent appraiser selected by Lessor (reasonably acceptable to Lessee) to
determine that the Equipment is in such compliance, which determination shall be
final, binding and conclusive.  Lessee shall bear all costs associated with such
appraiser’s determination and such costs, if any, to cause the Equipment to be
in full compliance with the RETURN OF EQUIPMENT Section of the Lease on or prior
to such Basic Term Expiration Date.

 

(b)   From the applicable Notice Date through the Basic Term Expiration Date,
Lessee shall:

 

(i)   continue to comply with all of the terms and conditions of the Lease,
including, but not limited to, Lessee’s obligation to pay rent, and

 

--------------------------------------------------------------------------------


 

(ii)   make the Equipment available to Lessor in such a manner as to allow
Lessor to market and demonstrate the Equipment to potential purchasers or
lessees from such premises at no cost to Lessor; provided, however, that,
subject to Lessor’s right to market and demonstrate the Equipment to potential
purchasers or lessees from time to time, Lessee may still use the Equipment
until the Basic Term Expiration Date.

 

(c)   Lessee shall, from the Basic Term Expiration Date through the earlier of
the date the Equipment is sold by Lessor to a third party or thirty (30) days
following the Basic Term Expiration Date, comply with the following terms and
conditions:

 

(i)   continue to provide insurance for the Equipment, at Lessee’s own expense,
in compliance with the terms found in the INSURANCE Section of the Lease, and

 

(ii)   make the Equipment available to Lessor and/or allow Lessor to store the
Equipment at Lessee’s premises, in such a manner as to allow Lessor to market
and demonstrate the Equipment to potential purchasers or lessees from such
premises at no cost to Lessor.

 

(d)   The proceeds of any sale or re-lease of the Equipment after Lessee has
exercised its Cancellation Option shall be for the sole benefit of Lessor and
Lessee shall have no interest in nor any claim upon any of such proceeds.

 

End of Secondary Term Options

 

So long as no default exists hereunder and the Lease has not been earlier
terminated, Lessee may at the expiration of the Renewal Period upon at least one
hundred eighty (180) days but not more than two hundred seventy (270) days
written notice to Lessor prior to the end of the Renewal Period, purchase all
(but not less than all) of the Equipment in this Schedule on an AS IS, WHERE IS
BASIS, without recourse to or warranty from Lessor, express or implied (“AS IS
BASIS”) for cash equal to its then Fair Market Value (plus all applicable sales
taxes).

 

8.              Exercise of early termination, early purchase option,
cancellation option and end of term options

 

Lessee hereby acknowledges and agrees that (i) Lessor is requiring that each of
Lessee, Smith and Wollensky of Boston, LLC, a Delaware Limited Liability
Company, Houston S&W, L.P., a Texas Limited Partnership and Houston S&W, L.P., a
Texas Limited Partnership (collectively, the “S&W Lessees”) be bound by the
terms of this Section G.7. as set forth in this Schedule and in each such
Schedule executed by an S&W Lessee that is designated as a Series SBC
Schedule (the “S&W Schedules”) and (ii) without the S&W Lessees agreeing to be
bound by such Section G.7. Lessor would not enter into this Schedule or such
other S&W Schedules.  Now, therefore, in consideration of the foregoing and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Lessee hereby agrees that Lessee shall exercise the same
early Termination, Early Purchase Option, Cancellation Option or End of Term
Option (collectively, the “Options”) that is exercised by any of the other S&W
Lessees under the S&W Schedules and in the event one of the other S&W Lessees
exercises any of the Options under any of the other S&W Schedules Lessee shall
automatically be deemed to exercise the same Option with respect to this
Schedule.  Neither Lessee nor the S&W Lessees may exercise a different Option
under this Schedule or the S&W Schedules.

 

H.                 Payment Authorization

 

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

Company Name

 

Address

 

Amount

 

The Smith & Wollensky Restaurant Group, Inc.

 

1114 1st Ave.

 

$

576,043.03

 

 

 

New York, NY 10021

 

 

 

 

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.

 

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all  Equipment listed above has been
delivered and installed (if applicable) as of the date and stated above, and
copies of the Bill(s) of Lading or other documentation acceptable to Lessor
which show the date delivery are attached hereto; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier, or the manufacturer; and (iii) Lessee accepts the Equipment
for all purposes of the Lease, the purchase documents and all attendant
documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the lease; (ii) the representation and warranties made by the
Lessee pursuant to or under the Lease are true and correct on the date hereof
and (iii) Lessee has reviewed and approves of the purchase documents for the
Equipment, if any.

 

Lessee hereby authorizes Lessor to file a financing statement and amendments
thereto describing the Equipment described in this Schedule and adding any other
collateral described herein and containing any other information required by the
applicable Uniform Commercial Code.  Further, Lessee is irrevocably grants to
Lessor the power to sign Lessee’s name and generally to act on behalf of Lessee
to execute and file financing statements and other documents pertaining to any
or all of the Equipment.

 

--------------------------------------------------------------------------------


 

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect.  This Schedule is not binding or
effective with respect to the Agreement or Equipment until executed on behalf of
Lessor and Lessee by authorized representatives of Lessor and Lessee,
respectively.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:

LESSEE:

 

 

AMERITECH CAPITAL CORPORATION, DBA

Houston S&W, L.P.

SBC CAPITAL SERVICES

 

 

 

 

 

By:

/s/ JEFFREY R. MASON

 

By: Smith & Wollensky of Houston LLC

 

 

 

 

Name:

JEFFREY R. MASON

 

Title: General Partner

 

 

 

 

Title:

VP - C.F.O.

 

By:

/s/ ALAN M. MANDEL

 

 

 

 

 

 

 

 

Name:

ALAN M. MANDEL

 

 

 

 

 

 

 

Title:

C.F.O.

 

 

--------------------------------------------------------------------------------


 

ANNEX A

TO

SCHEDULE NO. SBC-2

TO MASTER LEASE AGREEMENT


DATED AS OF DECEMBER 20, 2004

 


DESCRIPTION OF EQUIPMENT

 

 

Quantity

 

Description

 

Model No.

 

 

 

 

 

1

 

La Cimballi Model No. M32-2 Group Expresso Machine Curtis Model No. GEM-12
Coffee Brewer Water Filter-Selecto

 

IL-6

 

 

 

 

 

1

 

Beverage Counter-Wasserstrom 14’-0” x 30” x 36” High All stainless steel
construction fabricated to meet NSF requirements. Unit to be mounted on
stainless steel legs with adjustable stainless steel bullet feet. Provide 42” x
28” polytop cutting board

 

 

 

 

 

 

 

1

 

Refrigerated Counter, Work Top 27” wide, one-section, s/s flat top, (1) field
regingable door, s/s front, alum. Sides & interior, rear mounted refrig. System,
1/5 hp. Unit to be furnished with casters, includes 1 115v/60/1, 10’ cord &
plug, std, standard warranty, 1 yr. parts and labor; 5 yr. compressor, rehinging
doors, specify, casters, swivel, 2 w/brakes, 2 w/o brakes, 3” dia. rubber tired,
set of 4 (4” ht.)

 

Continental Refrigerator SW27

 

 

 

 

 

1

 

1 ea SINK, HAND
Advance Tabco Model No. 7-PS-70
Hand Sink, wall model, 14” wide x 10” front-to-back x 5” deep bowl, 20 gauge
stainless steel construction, with no faucet, basket drain, wall bracket
1 ea K-70 Faucet holes, 8” O.c.
Extended Total for Item No.6

 

 

 

 

 

 

 

1

 

1 ea CUTTING BOARD Wasserstrom Model No. CUSTOM42” x 28” x 1/2” thick, white
polyboard

 

 

 

 

 

 

 

1

 

1 ea WALL MOUNTED OVERSHELF Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated 16 Ga. stainless steel wall mounted overshelf.
Shelf provided with solid cantilever end brackets. Shelf to be reinforced to
assure rigidity.

 

 

 

 

 

 

 

1

 

1 ea ICE MAKER, CUBE-STYLE
Manitowoc
Ice Maker, cube-style, air-cooled, remote condenser, up to 1370-lb production/24
hrs, stainless steel finish, dice size cubes
1 ea 208-230V/60/3ph, add suffix “3” to model no.
1 ea JC-1395 Condenser Unit, remote air-cooled, 0-1300 series
1 ea 208-230/60/1 (standard) 1 ea RL-50-R-404A Remote Tubing Kit, 50 ft. tubing
length, for 0-1300 and 0-1800 series
Extended Total for Item No. 9.1
3,997.00

 

Model No. OD-1392N

 

 

 

 

 

1

 

1 ea ICE BIN
Follett Corporation
Upright Ice Bin, single door, 1000 lb. bin storage, incl: poly liner, SmartGATE,
poly lift door w/PowerHinge, s/s exterior

 

Model No. SG1 01 0-48

 

--------------------------------------------------------------------------------


 

1

 

1 ea WATER FILTER
Selecto Model No. IL-6
In liner double water filer with cartriges

 

 

 

 

 

 

 

1

 

1 ea REFRIGERATED WORK COUNTER
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated refrigerated work counter, self contained
refrigeration. Unit to be furnished with raised NSF 7 refrigerated rail with
lift off covers. Counter to be 95” long x 35” deep x 36” high. Provid with full
length dish storage cabinet and server pick up area (notch for column).

 

 

 

 

 

 

 

1

 

1 ea OVERSHELVES1
Wasserstrom Model No. CUSTOM
Waserstrom Custom fabricated 16 Ga. stainless steel double ta ble mounted
overshelves. To be all welded construction and mounted on 1” 0.0. s/s tubular
upgihts mounted to item #10. Provide unit with two (2) J Boxes for logic cable.

 

 

 

 

 

 

 

1

 

1 ea REFRIGERATED WORK COUNTER WITH SINK
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated work counter, 95” x 35”x36” high. Unit constructed
of All welded coved corner NSF construction. Unit to be provided with 14” x
18”x10” deep sls coved corner sink complete with lever action drain with
overflow and faucet set.

 

 

 

 

 

 

 

1

 

1 ea DOUBLE OVERSHELF
Wasserstrom Model No. CUSTOM
Waserstrom custom fabricated 16 ga. stainless steel table mounted double
overshelf. Top shelf to be 66”x22”, botom shelf to be 95” x 22”. Shelves to be
mounted to item #12, refrigerated counter with 1” tubular sls uprights secured
with hidden fasteners.

 

 

 

 

 

 

 

1

 

1 ea REFRIGERATED WORK COUNTER
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated refrigerated work counter, “L” shaped in design,
95” x 72” x 35” x 36” high. All welded coved corner NSF construction. Unit to be
furnished with 18” x 18” x 10” deep sink, faucet set and lever action drain with
overflow.

 

 

 

 

 

 

 

1

 

1 ea FREEZER, LOW TEMPERATURE
Continental Refrigerator Model No.1 F-L T
Low-Temp Freezer. (-15°F), one-section, self-contained refrig system, alum.
interior, sls front & exterior. standard depth cabinet, full-height sls door,
dial thermometer, 5” casters, 3/4 hp
1 ea 115/208-230v/60/1

1 ea Standard warranty: 1 year parts and labor; 5 year compressor
1 ea Door hinged on left (nc)
Extended Total for Item No. 15
2,842.00

 

 

 

 

 

 

 

1

 

1 ea RACK, ROLL-IN REFRIGERATOR
Kelmax Equipment Model No. APR1618/51 NCIKD
Refrigerator Insert Rack, full size, open frame design, holds (16) 18” x 26”
sheet pans. slides on 3” centers, heavy duty aluminum construction, end loading,
51” high, KD, NSF

 

 

 

 

 

 

 

1

 

1 ea CUSTOM CHEF’S LINE
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated chefs counter. 19’-6” x 35” x 36” high. Counter to
be furnished with full length x 20” wide server pick up counter with dish
storage cabinet below. Provide with (1) 14” x 18” sink, faucet set Iia drain,
56” long raised refrigerated (NSF 7) rail, (1)18” x 18” sink, faucet, Iia drain,
(3) hot food wells, (2) rectangular soup wells, 13’-9” cutting board
(sectional), (1) ice cold pan,

 

 

 

--------------------------------------------------------------------------------


 

 

1

 

1 ea SERVER PICK UP COUNTER
Wasserstrom Model No. CUSTOM
Server pick up counter with dish storage cabinet, Included with item #16.

 

 

 

 

 

 

 

1

 

1 ea DOUBLE OVERSHELF
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated stainless steel table mounted overshelves
furnished with Hatco heat lamps, remote infinite control swithces. Shelves to be
19’-6” long and mounted on 1” stainless steel tubular supports secured with
hidden fasteners. Price included with item #16

 

 

 

 

 

 

 

1

 

1 ea BROILER, DECK-TYPE, GAS
South bend Model No. 270
Broiler, Deck-Type, Gas, two infra-red decks, enclosed base, stainless steel
top, front & sides, free standing design
1 ea Natural Gas
1 ea Standard one year limited warranty (upright broiler) (nc)
1 ea 4450009 1-1/4” gas pressure regulator (shipped loose) Nat. gas - preset @
6” - max. cap. 2,500,000 BTU
Extended Total for Item No. 19.1

 

Model No.270

 

 

 

 

 

1

 

1 ea BROILER, DECK-TYPE, GAS
South bend Model No. 171
Broiler, Deck-Type, Gas, single infra-red deck, enclosed base with warming oven,
stainless steel top, front & sides, free standing design
1 ea Natural Gas
1 ea Standard one year limited warranty (upright broiler) (nc)
Extended Total for Item No. 19.2 5,840.00

 

 

 

 

 

 

 

2

 

2 ea GAS CONNECTOR KIT
Dormont Manufacturing Model No. 161 00KITCF2S-36”
Gas Connector Kit, 1” inside diameter, 36” long, Dble Supr-Swivel coupling
w/SafetyQuick safety fitting, with coiled restraining device, full port gas
valve, antimicrobial coating, lifetime warranty

 

 

 

 

 

 

 

2

 

ea FRYER, GAS
Pitco Frialator Model No. SG14RSSTC-S
Solstice Fryer, gas, heavy duty floor model, 40-50 lb. fat cap., solid state
thermostat, s/s tank, front, door & sides, 122,000 BTU
2 ea Natural gas.
2 ea 120/60/1-ph, NEMP 5-15P, (nc)
Extended Total for Item No. 20

 

Model No.SG14RSSTC-S

 

 

 

 

 

2

 

2 ea GAS CONNECTOR KIT
Dormont Manufacturing Model No. 1675KITCF2S-36”
Gas Connector Kit, 3/4” inside diameter, 36” long, Dble Supr-Swivel coupling
w/SafetyQuick safety fitting, with coiled restraining device, full port gas
valve, antimicrobial coating, lifetime warranty

 

Model No.675KITCF2S-36”

 

 

 

 

 

1

 

1 ea RANGE, GAS, HEAVY DUTY, 36”
Southbend Model No. P32D-BBB
Platinum Heavy Duty Range, Gas, 32”, (6) 33,000 BTU Open Burners, manual
controls, 1-1/4” front manifold, standard oven base, s/s front and sides, 6”
adj. legs, 243,000 BTU. 1” rear gas connection, Casters, PS24-32 Backgaurd/flue
riser, with single high shelf, s/s front, sides and shelves.1 ea Natural Gas
Extended Total for Item No.

 

 

 

 

 

 

 

1

 

1 ea GAS CONNECTOR KIT
Dormont Manufacturing Model No. 16100KITCFS-36”
Gas Connector Kit, 1” inside diameter, 36” long, Supr-Swivel coupling with
SafetyQuick safety filling, with coiled restraining device, full port gas valve
and 90° street elbow, antimicrobial coating, lifetime warranty

 

 

 

--------------------------------------------------------------------------------


 

1

 

1 ea CONVECTION STEAMER, GAS
Groen Model No. HY-6G-LH,NAT
(141800) HyPerSteam TM Convection Steamer, Natural gas, 2 compo w/twin
generators, 22” cabinet base, (3) 12” x 20” x 2-1/2” deep pans/comp., sls
construction, dual water conn., left-hand hinge, wlbullet feet, 0-2000’ elev.,
90,000BTU (STOCK ITEM)

 

Model No.HY-6G-LH,NAT

 

 

 

 

 

2

 

2 ea REFRIGERATOR, REACH-IN
Continental Refrigerator Model No. DL 1 R-SA
Designer Line Refrigerator, reach-in, one-section, self-contained refrig system,
sls exterior, alum. interior, standard depth cabinet, full-height sls door,
exterior digital thermometer, 6” sls legs, 1/4 hp
2 ea 115v/60/1, cord & plug std, (nc)
2 ea Standard warranty: 1 year parts and labor; 5 year compressor
2 ea Door hinged on left, (nc)
2 ea Casters, swivel, wlbrakes (5” dia. rubber tire) set of 4 (6” high)
Extended Total for Item No.

 

 

 

 

 

 

 

2

 

2 ea RACK, ROLL-IN REFRIGERATOR
Kelmax Equipment Model No. APR1618/51 NCIKD
Refrigerator Insert Rack, full size, open frame design, holds (16) 18” x 26”
sheet pans, slides on 3” centers, heavy duty aluminum construction, end loading,
51” high, KD, NSF

 

Model No. APR1618/51 NCIKD

 

 

 

 

 

1

 

1 ea EXHAUST VENTILATOR
Captive-Aire Model No. 5724NFR
17’-0” long Compensating wall canopy hood with front faced make up air. To be
furnished with (2) 10” x 17” exhaust risers, 430 sls where exposed, (10) 16” x
20” Kleen Gard sls baffle style exhaust filters with handles, (6) incandescent
light fixtures, (6) L 1 0-x-020 Wire cage for incandescent lights, (4) 10” x 20”
supply air risers, (2) 1/2 pint grease pans, Full length 3” wide back standoff
air gap, (2) face mounted switches.

 

Model No.5724NFR

 

 

 

 

 

1

 

1 ea FIRE SUPPRESSION SYSTEM
Captive-Aire Model No. R101
Ansul-3.0/3.0 6 & 9 Gallon Wall mounted fire suppression systems (includes
pre-piped hoods with detection, (2) 2” gas valves (2” mechanical shutoff
valve-Ansul. Includes Hook-up and electrical packages.

 

 

 

 

 

 

 

1

 

1 ea SCALE, RECEIVING, DIGITAL PLATFORM
Hobart Model No. HBR300-1
Scale, Receiving, Digital Platform, Class III, 300 lb. x .1 lb. graduation,
toggle between Ib./kg, sls platter, leveling legs, battery power supply, low
battery indicator, AC/DC adapter, 120v/60/1-ph, USDA, legal for trade
1 ea HBR300-STAND Scale Stand, Mobile, stainless steel, four swivel casters
w/rear locking and cart handles
Extended Total for Item No. 27

 

Model No.HBR300-1

 

 

 

 

 

1

 

Continental Refrigerator Model No. Dl1 R-SA
Designer Line Refrigerator, reach-in, one-section, self-contained refrig system,
sls exterior, alum. interior, standard depth cabinet, full-height sls door,
exterior digital thermometer, 6” sls legs, 1/4 hp 1 ea 115v/60/1, cord & plug
std, (nc)
1 ea Standard warranty: 1 year parts and labor; 5 year compressor
1 ea Door hinged on left, (nc)
Extended Total for Item No. 28
2,704.00

 

Model No. Dl1 R-SA

 

--------------------------------------------------------------------------------


 

1

 

1 ea RACK, ROLL-IN REFRIGERATOR
Kelmax Equipment Model No. APR1618/51 NCIKD
Refrigerator Insert Rack, full size, open frame design, holds (16) 18” x 26”
sheet pans, slides on 3” centers, heavy duty aluminum construction, end loading,
51” high, KD, NSF

 

Model No. APR1618/51 NCIKD

 

 

 

 

 

1

 

1 ea LETTUCE CRISPER/DISPENSER, REFRIGERATED
Silver King Model No. SK2SB
Lettuce CrisperlDispenser, refrigerated, hinged front door, w/service chute
wlclear lift-up door, 50 head capacity removable bin, stainless steel front &
sides, stainless steel interior, 1/8 hp
1 ea Warranty - 1 year parts & labor, standard, (nc)
1 ea Warranty- additional 4 year compressor, standard (nc) 1 ea 115v/60/1 ph
Extended Total for Item No. 29

 

Model No. SK2SB

 

 

 

 

 

1

 

ea RANGE, GAS, HEAVY DUTY, 36”
South bend Model No. P32C-XH
Platinum Heavy Duty Range, Gas, 32”, (2) 45,OOOBTU open burners, (1) 16” Hot
Top, manual controls, 1-1/4” front manifold, cabinet base, sls front & sides, 6”
adj. legs, 130,000 BTU. PS24-32 Backgaurd/flue riser, with single shelf, sls
front, sides and shelf, sls on both sides of range, 1” rear gas connection,
pressure regulator and Dormont quick disconnect hose.
1 ea Natural Gas”
Extended Total for Item No. 30

 

Model No. P32C-XH

 

 

 

 

 

1

 

1 ea POT SINK
Wasserstrom Model No. CUSTOM
Wasserstrom custum fabricated pot sink, 90” x 30”, constructedc of 14 ga. sls
all welded coved corner NSF construction. Unit to be provided with sls legs,
crossrails and adjustable bullet feet, lever action drain outlets and faucet
set. ‘

 

 

 

 

 

 

 

1

 

1 ea WALL SHELF WITH POT RACK
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated wall shelf, 72” x 10” with full length pot rack
and five s/s pot hooks. Shelf to be mounted with solid end cantilever bracket
and one intermediate bracket. Price included with item #31

 

 

 

 

 

 

 

1

 

1 ea SINK, HAND
Advance Tabco Model No. 7-PS-70
Hand Sink, wall model, 14” wide x 10” front-to-back x 5” deep bowl, 20 gauge
stainless steel construction, with no faucet, basket drain, wall bracket. Unit
to be stamped with (2) 1 1/8” diameter holes 8” on center and furnished with T &
S faucet

 

Model No. 7-PS-70

 

 

 

 

 

1

 

1 ea SAW, MEAT, ELECTRIC Hobart Model No. 6614-1
Meat Saw, vertical blade, push-pull switch, s/s open-frame, direct-gear
transmission, stationary cutting table, adj. legs, hose down capabilities,
200-230/60/3, 3 hp
1 ea 1-Yr. parts, labor & travel time during normal working hrs (nc)
Extended Total for Item No. 35 4,914.00

 

Model No. 6614-1

 

 

 

 

 

1

 

1 ea WORK TABLE
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated 14 ga. s/s work table, 72” x 30” X 36” high.
Provide with 6” high backsplash, s/s legs, adjustable bullet feet and full
length s/s undershelf.
Furnish a s/s drawer assembly with drawer lock.

 

 

 

--------------------------------------------------------------------------------


 

 

 

1ea WALL MOUNTED OVERSHELF
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated s/s wall mounted overshelf, 72” x 10”,16 Ga. s/s,
solid end brackets and (1) intermediate bracket.

 

 

 

 

 

 

 

1

 

1 ea SINK, HAND
Advance Tabco Model No. 7-PS-70
Hand Sink, wall model, 14” wide x 10” front-to-back x 5” deep bowl, 20 gauge
stainless steel construction, with no faucet, basket drain, wall bracket. Stamp
with (2) 1 1/8” diameter holes and furnish aT & S faucet.

 

Model No. 7-PS-70

 

 

 

 

 

1

 

1 ea DRY STORAGE SHELVING
Metro Model No. WIRE SHELVING Intermetro Wire, to consit of the following;
(68) 74 P posts
(60) 1848BR wire shelves (10) 1842BR wire shelves (15) 1836BR wire shelves

 

 

 

 

 

 

 

1

 

1 ea DRY STORAGE SHELVING
Metro Model No. WIRE SHELVING Intermetro Wire, to consit of the following;
(68) 74 P posts

(60) 1848BR wire shelves (10) 1842BR wire shelves (15) 1836BR wire shelves

 

Model No. WIRE SHELVING

 

 

 

 

 

 

 

1 ea DRY AGING COOLER
W.A. Brown & Son Model No. CUSTOM Included with item #39

 

 

 

 

 

 

 

1

 

1 ea GERMICIDAL LIGHT FIXTURES, BULBS AND SWITCH W.A. Brown & Son
Model No. CUSTOM
Germicidal light fixtures, bulbs and double pole switch.

 

 

 

 

 

 

 

1

 

1 ea WALK-IN SHELVING
Metro Model No. WIRE SHELVING
Intermetro wire Metro Max shelving to consist of the following;
(72) Q74UPE Posts
(36) 5MPBX Casters with brakes
(36) 5MpX Casters without brakes
(40) Q1836G2 Metro Max Q shelves, 18” x 36”
(50) Q1848G2 Metro Max Q shelves, 18” x 48”

 

 

 

 

 

 

 

1

 

1 ea SOILED DISH TABLE
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated 14 Ga. s/s coved corner all welded NSF
construction. 9’-6” x 48” x 30” complete with 36” wide dish dropoff shelf, 18” x
18” x 8” deep pre wash sink, s/s legs, crossrails and adjustable bullet feet,
10” high backsplash, fully perforated s/s scap basket, pre rinse faucet and
lever action drain.

 

 

 

 

 

 

 

 

 

1 ea CLEAN DISH TABLE

Wasserstrom Model No. CUSTOM
Wasserstrom custom faricated 14 ga. s/s clean dishtable, all welded coved corner
NSF construction, 51” x 30” x 63” 34” high. 10” high backsplash at walls, s/s
legs, crossrails, and adjustable bullet feet.

 

 

 

 

 

 

 

1

 

1 ea DISHWASHER, DOOR TYPE
Hobart Model No. AM14-254
Dishwasher, Door Type, hot water/chemical sanitizing, approx. 80 rack cap.,
pass-thru, microcomputer ctrls w/LED cycle/temp. display right hand ctrl box,
elec. tank heat, auto-fill, s/s tank, frame, doors & ft., 208-240/60/3
1 ea 1-Yr. parts, labor & travel time during normal working hrs (nc)
Extended Total for Item No. 44 6,302.00

 

Model No. AM14-254

 

--------------------------------------------------------------------------------


 

1

 

1 ea BOOSTER HEATER, ELECTRIC \
Hatco Model No. C-12
Compact Booster Heater, Electric, 6-gallon storage capacity, electric operation,
12-KW, stainless steel front, custom fittings & Castone tank
1 ea 208V,3-phase
1 ea SSBB Stainless steel body and base (Not for retrofit), for 4kw-18kw models

 

Model No. C-12

 

 

 

 

 

1

 

1 ea BOOSTERBRKT Slide brackets in lieu of std. 6” legs, N/C
1 ea SHOCK Shock Absorber (reduce water hammer), (pricing applies only at time
of equipment purchase)
1 ea PRVB Brass Pressure Reducing Valve w/By-Pass in lieu of cast iron
Extended Total for Item No. 44.1

 

 

 

 

 

 

 

1

 

1 ea DUNNAGE RACKS
Quadra-Tech Model No. DUNNAGE RACKS Aluminum dunnage racks, sized as follow;
(2) 20” x 12” x 36”
(2) 20” x 12” x 48”

 

Model No. DUNNAGE RACKS

 

 

 

 

 

1

 

1 ea CONDENSATE HOOD
Captive-Aire Model No. CUSTOM
Captive Aire condenstae exhaust hood, with full perimeter gutter, (1) factiry
installed exhaust riser, 304 sls construction, (1) 12” x 12” x 1” mesh aluminum
filter. Provide closure panels on three sides.

 

 

 

 

 

 

 

1

 

1 ea CONVECTION OVEN, ELECTRIC
Blodgett Oven Model No. CTB SINGLE
Convection Oven, elec., single-deck, half-size, solid state manual controls,
2-speed fan, (5) racks & (9) positions, door w/glass, sls front, sides, top &
back, 4” sls legs, 5.6kw
1 ea 208/60/3
1 ea 7.5 kw upgrade
Extended Total for Item No. 48

 

Model No. CTB SINGLE

 

 

 

 

 

1

 

1 ea WALK-IN TRASH COOLER
WA Brown & Son Model No. CUSTOM To be included with item #39

 

 

 

 

 

 

 

1

 

1 ea FLOOR TROUGH
Advance Tabco Model No. FFTG-1848
Floor Trough, 18”W, 48”L, 4”0, wlfiberglass grating, sls removable beehive
strainer, 4” 0.0. waste pipe 4”L, pitched towards waste

 

Model No. FFTG-1848

 

 

 

 

 

1

 

1 ea ESPRESSO MACHINE
La Cimballi Model No. M32-2 By Vendor

 

Model No. M32-2

 

 

 

 

 

1

 

1 ea COFFEE BREWER Curtis Model No. GEM-12 By Vendor

 

Model No. GEM-12

 

 

 

 

 

 

 

1 ea WATER FILTER
Selecto Model No. IL-6 Water filter for coffee Brewer

 

Model No. IL-6

 

 

 

 

 

1

 

1 ea WALL SHELF
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated 16 Ga. sls wall mounted with solid

 

 

 

--------------------------------------------------------------------------------


 

1

 

1 ea BEVERAGE COUNTER
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated Beverage counter. All welded NSF s/s construction.
11’-0” x 30” x 36” high. Provide with 6” high backsplash, 16 Ga. s/s
construction mounted on s/s counter legs with adjustable bullet feet, 16” x 18”
x 10” deep sink. faucet set, lever action drain

 

 

 

 

 

 

 

2

 

2 ea REFRIGERATED COUNTER, WORK TOP
Continental Refrigerator Model No. SW27 Work Top Refrigerator, 27” wide,
one-section. s/s flat top, (1) field rehingable door, s/s front. alum. sides &
interior, 6” adj. legs, rear-mounted refrig. system, 1/5 hp
2 ea 115v/60/1, 10’ cord & plug, std. (nc)
2 ea Standard warranty: 1 year parts and labor; 5 year compressor
2 ea Rehinging doors, specify (nc)
2 ea Casters, swivel, 2 w/brakes. 2 wlo brakes (3”dia. rubber tired) set of 4
(4” ht.)
Extended Total for Item No. 56

 

Model No. SW27

 

 

 

 

 

1

 

1 ea PICK UP COUNTER
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated dish storage pick up counter. Constructed of all
welded s/s NSF construction, approximately 10’-0” long x 20” wide x 32” high.
Furnish with full length dish storage cabinet below. Unit to be mounted on s/s
legs with adjustable bullet feet.

 

 

 

 

 

 

 

1

 

1 ea REFRIGERATED WORK COUNTER WITH RAISED RAIL Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated all welded s/s NSF constructed refrigerated vwork
counter. 12’-3” long x 35” x 36” high. To be integral with dish storage pickup
counter (#57), provide counter with approximately 96” long refrigerated raised
rail, night covers, and mounted on s/s legs with adjustable bullet feet. Price
included with item #57

 

 

 

 

 

 

 

1

 

1 ea DOUBLE OVERSHELF
Wasserstrom Model No. CUSTOM Wasserstrom custom fabricated double high table
mounted overshelves, 12’-3” long x 15” wide, height shown on drawings. Unit
mounted on s/s tubular supports with secured fasteners. Price included with item
#57

 

 

 

 

 

 

 

1

 

1 ea CONVECTION OVEN, ELECTRIC
Blodgett Oven Model No. CTB SINGLE
Convection Oven, elec., single-deck, half-size, solid state manual controls,
2-speed fan. (5) racks & (9) positions, door w/glass, s/s front, sides, top &
back. 4” s/s legs, 5.6kw
1 ea 208/60/1
1 ea 7.5 kw upgrade
Extended Total for Item No. 60

 

Model No. CTB

 

 

 

 

 

1

 

1 ea MIXER, FOOD
Hobart Model No. A 120-2B
Mixer, Planetary, Bench, 12-qt. capacity, three fixed speed, gear-driven
transmission, 15 min. timer, open base, #12 taper attachment hub, manual bowl
lift, s/s bowl, aluminum “B” beater & s/s “0” wire whip, 115/60/1, 1/3 hp, cord
wlplug
1 ea 1- Yr. parts, labor & travel time during normal working hrs (nc)
Extended Total for Item No. 61

 

Model No. A 120-2B

 

 

 

 

 

1

 

1 ea MIXER STAND
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated mixer stand, 30” x 30” x 32” high, 14 Ga. s/s
top,s/s legs with 5” diameter casters (2 with brakes).

 

 

 

--------------------------------------------------------------------------------


 

2

 

2 ea SINK, HAND

Advance Tabco Model No. 7-PS-70
Hand Sink, wall model, 14” wide x 10” front-to-back x 5” deep bowl, 20 gauge
stainless steel construction, with no faucet, basket drain, wall bracket.
backsplash to be punched with (2) 1 1/8” diameter holes for t & S faucet set.

 

Model No. 7-PS-70

 

 

 

 

 

1

 

1 ea REFRIGERATED WORK COUNTER
Wasserstrom Model No. CUSTOM

Wasserstrom custom fabricated refrigerated work counter, 9’-4” long x 30” x 36”
high. All welded coved corner construction per NSF requirements. Self contained
refrigeration system, 120 volU 1 phase/cord and plug. Unit to have 6” high
backsplash full length. Counter to be mounted on s/s legs with adjustable bullet
feet.

 

 

 

 

 

 

 

1

 

1 ea WALL SHELF
Wasserstrom Model No. CUSTOM

Wasserstrom custom fabricated double wall mounted overs helves, 72” x 10”, shelf
to have solid end brackets and one intermediate cantilever bracket. Price
included with item #64.

 

 

 

 

 

 

 

1

 

1 ea REFRIGERATED WORK COUNTER
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated, refrigerated work counter complete with self
contained refrigeration system, 14 Ga. s/s top, (2) raised refrigerated rails
per NSF 7 construction, s/s legs with adjustable bullet feet, 10’-6” long x 30”
wide x 36” high.

 

 

 

 

 

 

 

1

 

1 ea REFRIGERATED WWORK COUNTER
Wasserstrom Model No. CUSTOM
Refrigerated work counter. Unit to be 9’-9” long, integral with item #66, price
included with item #66. See same for typical specifications.

 

 

 

 

 

 

 

4

 

4 ea WALL SHELVES
Wasserstrom Model No. CUSTOM
Wasserstrom custm fabricated wall mounted overshelves, 16 Ga. s/s construction,
solid end brackets, 96” x 10” mounted 54” and 64” AFF. Provide (2) intermediate
cantilever brackets for each shelf. Price included with item #66

 

 

 

 

 

 

 

2

 

2 ea REFRIGERATOR, REACH-IN
Continental Refrigerator Model No. DL 1 R-SA
Designer Line Refrigerator, reach-in, one-section, self-contained refrig system,
sls exterior, alum. interior, standard depth cabinet, full-height sls door,
exterior digital thermometer, 6” sls legs, 1/4 hp
2 ea 115v/60/1, cord & plug std, (nc)
2 ea Standard warranty: 1 year parts and labor; 5 year compressor
2 ea One unit required with door hinged right, and one unit required with door
hinged left.
Extended Total for Item No. 68

 

Model No.DL R-SA

 

 

 

 

 

2

 

2 ea RACK, ROLL-IN REFRIGERATOR
Kelmax Equipment Model No. APR1618/51 NC/KD
Refrigerator Insert Rack, full size, open frame design, holds (16) 18” x 26”
sheet pans, slides on 3” centers, heavy duty aluminum construction, end loading,
51” high, KD, NSF

 

Model No. APR1618/51 NCIKD

 

--------------------------------------------------------------------------------


 

1

 

1 ea FREEZER, LOW TEMPERATURE
Continental Refrigerator Model NO.1 F-L T
Low-Temp Freezer, (-15°F), one-section, self-contained refrig system, alum.
exterior & interior, sls front, standard depth cabinet, full-height sls door,
dial thermometer, 5” casters, 3/4 hp
1 ea 115/208-230v/60/1
1 ea Standard warranty: 1 year parts and labor; 5 year compressor
1 ea Door hinged on right, std. (nc)
Extended Total for Item No. 69

 

 

 

 

 

 

 

1

 

1 ea RACK, ROLL-IN REFRIGERATOR
Kelmax Equipment Model No. APR1618/51 NC/KD
Refrigerator Insert Rack, full size, open frame design, holds (16) 18” x 26”
sheet pans, slides on 3” centers, heavy duty aluminum construction, end loading,
51” high, KD, NSF. Price included with item #69

 

Model No. APR1618/51 NCIKD

 

 

 

 

 

1

 

1 ea CLEAN DISH TABLE
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated clean dishtable, all welded coved corner NSF
construction. Unit to be approximately 7’-0” x 6’-6” x 30” x 34” high. Provide
10” high backs plash along wall, back to be mitered to avoid column, furnish
with 2” x 1/4” sls rack guide band, sls legs with adjustable bullet feet and sls
cross rails. This unit was not listed in spec book or noted on drawing, we took
the liberty of assinging item number and ading to quote.

 

Model No. CUSTOM

 

 

 

 

 

1

 

1 ea SOILED DISH TABLE
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated soiled dish table, all welded coved corner NSF
construction. Table to be “U” shaped in design, Approxiamte size to be 5’-0” x
12’-6” x 5’-6” and furnished with 60” dish drop shelf, 7’-0” dish ledge with
pass thru frame, sls legs, crossrails and adjustable bullet feet, (2) rubber
scrap block with die raised holes in table top, 20” x 20” x 8” deep pre-rinse
sink with fully perforated scrap basket, 10” high backsplash.

 

 

 

 

 

 

 

1

 

1 ea DISHWASHER, CONVEYOR TYPE
Hobart Model No. CRS86A+BUILDUP
Dishwasher, Conveyor Type, two tank design w/pre-wash section, 248 racks/hour,
s/s construction, auto-fill, auto-timer, 115 volt pilot circuit
1 ea 1-Yr. parts, labor & travel time during normal working hrs w/in the USA
(nc)
1 ea ELEOAX 208/60/3 electric heat only
1 ea DIROLR Left to right operation
1 ea HGTSTD *std column height
1 ea HTE 15K Elec tank ht 15kw wash/1 Okw rn
1 ea CNV020 *conveyor for 20x20 racks
1 ea DWL YES W/conveyor dwell
1 ea VFCYES W/vent fan control
1 ea LPAYES W/lower prewash arm
1 ea TRNWTH W/transformer
1 eaFETSTD *std feet
1 ea PRAW/O *W/o low temp rinse arm
1 ea WTRCOM *common water connection
Extended Total for Item No. 72

 

Model No. CRS86A

 

 

 

 

 

1

 

1 ea CONDENSATE HOOD
Captive-Aire Model No. 4224VH1
Captive Aire custom faricated condensate hood for dishwasher. Unit to be 8’-6”
long x 3’6” wide x 24” high. Furnish with full perimeter gutter, factory
installed 14” x 14” exhaust riser. constructed of 304 s/s, and provided with 16”
x 16” x 1” aluminum mesh filter.

 

Model No. 4224VH1

 

--------------------------------------------------------------------------------


 

1

 

1 ea BOOSTER HEATER, ELECTRIC
Hatco Model No. C-39
Compact Booster Heater, Electric, 6-gallon storage capacity, electric operation,
39-KVV, stainless steel front, custom fittings & Castone tank
1 ea 208V, 3-phase
1 ea PRVB Brass Pressure Reducing Valve w/By-Pass in lieu of cast iron
1 ea SSBB Stainless steel body and base (Not for retrofit), for 24kw-58kw models
1 ea SHOCK Shock Absorber (reduce water hammer), (pricing applies only at time
of equipment purchase)
1 ea FLOOR MOUNT Floor Mounting Leg Assembly, in lieu of std. 6” legs
Extended Total for Item No. 74

 

Model No. C-39

 

 

 

 

 

1

 

1 ea WALL SHELF
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated 16 Ga. s/s wall mounted overshelf, 62” x 15”,
mounted 54” AFF, unit to be furnished with solid end brackets for support.

 

 

 

 

 

 

 

2

 

2 ea SINK, HAND
Advance Tabco Model No. 7-PS-70
Hand Sink, wall model, 14” wide x 10” front-to-back x 5” deep bowl, 20 gauge
stainless steel construction, with no faucet, basket drain, wall bracket. Sink
to be punched with (2) 1 1/8” diameter holes for T&S faucet.

 

Model No. 7-PS-70

 

 

 

 

 

1

 

1 ea POT SINK
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated pot sink, constructed of 14 Ga. sls all welded
coved corner NSF construction. Furnish with (3) 20” x 27” x 14” deep sinks,
lever action drains (2) faucet sets, sls legs with adjustable bullet feet and
crossrails.

 

 

 

 

 

 

 

1

 

1 ea WALL SHELF WITH POT RACK
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated 16 ga. sls wall mounted overshelf, 84” long x 10”
wide, with full length pot rack and five sls pot hooks. Price included with item
#77.

 

 

 

 

 

 

 

1

 

1 ea WIRE SHELVING
Metro Model No. SHELVING
Intermetro wire dish room shelving, to consist of the following;
(8) 2136BR shelves
(8) 74P posts

 

 

 

 

 

 

 

1

 

1 ea MIXER, FOOD
Hobart Model No. H600+BUILDUP
Mixer (ONLY), Planetary, Floor, 60-qt. capacity, four fixed speeds, gear-driven
transmission, 15 min. timer, #12 taper attachment hub, manual bowl lift, sls
bowl guard, 2 hp
1 ea 1-Yr. parts, labor & travel time during normal working hrs w/in the USA
(nc)
1 ea ELEOOC 230/60/1 1 ea FINPTD Epoxy Enamel Finish
1 ea AUXONO *W/o auxiliary Ld. plates
1 ea BLFMAN *manual bowl lift
1 ea SWITIM 15 min timer
1 ea GRDYES *wl bowl guard
1 ea BBEATER-ALU060 60 qt alum B flat beater
1 ea DWHIP-SST060 60 QT. Bowl, “0” Wire Whip Stainless Steel
1 ea EDDOUGH-ALU060 60 QT. Bowl, “ED” Dough Hook
1 ea BOWL-SST060 60 QT. Bowl
Extended Total for Item No. 82

 

Model No.
H600+BUILDUP

 

--------------------------------------------------------------------------------


 

1

 

1 ea CONVECTION OVEN, GAS
Blodgett Oven Model No. DFG200 DOUBLE
Convection Oven, gas, double-deck, extra depth, solid state manual controls,
2-speed fan, (5) racks & (11) positions, int’r light, simultaneous operated
doors wlglass, sls front, sides & top, 6” sls legs, flue connector, 60,000 BTU
each
1 ea Natural gas
1 ea Draft diverter (nc)
1 ea 6” casters(set) for double ovens in lieu of legs
1 ea Gas manifold for double ovens
Extended Total for Item No. 83

 

Model No. DFG200

 

 

 

 

 

1

 

1 ea GAS CONNECTOR KIT
Dormont Manufacturing Model No. 1675KITCFS-36”
Gas Connector Kit, 3/4” inside diameter, 36” long, Supr-Swivel coupling with
SafetyQuick safety filling, with coiled restraining device, full port gas valve
and 90° street elbow, antimicrobial coating, lifetime warranty

 

 

 

 

 

 

 

1

 

1 ea KETTLE, GAS
Groen Model No. AH/1 E-40,NAT,C
(127371) Kettle, Natural gas, 40-gal. cap., 2/3 jacket, 316 sls liner, sls
insulated body, 2” TDO, 1/4” perf. strainer, #51 counterbalanced actuator cover,
faucet bracket, bullet feet, 115V controls, 30 PSI, 0 - 2000’ elevation,
100,000BTU
1 ea Limited 1-year parts and labor warranty (std) (no charge)
1 ea 019653 Faucet, single pantry with swing spout for (T&S B-206 or equal
tilting braising pans); (TDB, TDBC, water resistant & TDB6-10 table top
kettles) & (all other floor model kettles)
1 ea 104278 Brush Set, 2”, includes kettle brush, drain valve brush, and paddle,
for table top & floor model kettles
Extended Total for Item No. 84

 

MODEL NO.AH/1 E-40,NAT,C

 

 

 

 

 

1

 

1 ea GAS CONNECTOR KIT
Dormont Manufacturing Model No. 1650KITCF2S-36”
Gas Connector Kit, 1/2” inside diameter, 36” long, Dble Supr-Swivel coupling
w/SafetyQuick safety fitting, with coiled restraining device, full port gas
valve, antimicrobial coating, lifetime warranty

 

Model No. 1650KITCF2S

 

 

 

 

 

1

 

1 ea FLOOR TROUGH
Advance Tabco Model No. FFTG-1818
Floor Trough, 18”W, 18”L, 4”D, w/fiberglass grating, sls removable beehive
strainer, 4” O.D. waste pipe 4”L, pitched towards waste.

 

Model No. FFTG-1818

 

 

 

 

 

1

 

1 ea BRAISING PAN, GAS
Groen Model No. HFP/2E-2,NAT,T
(139509) Tilting Braising Pan, Natural gas, 23-gallon capacity, 9” deep pan,
manual tilt, electric ignition, open leg frame base, sls construction, pressure
regulator, 2” TDO, 0 - 2000” elevation, 80,000BTU
1 ea Limited 1-year parts and labor warranty (std) (no charge)
1 ea 019653 Faucet, single pantry with swing spout for (T&S B-206 or equal
tilting braising pans); (TDB, TDBC, water resistant & TDB6-10 table top
kettles) & (all other floor model kettles)
1 ea 140144 Gas Quick Disconnect, with AGA approved restraint chain for tilting
braising pans & table top & floor model kettles
Extended Total for Item No. 86

 

Model No. HFP/2E-2,NAT,T

 

 

 

 

 

1

 

1 ea FLOOR TROUGH
Advance Tabco Model No. FFTG-1824
Floor Trough, 18”W, 24”L, 4”D, w/fiberglass grating, sls removable beehive
strainer, 4” O.D. waste pipe 4”L, pitched towards waste

 

Model No. FFTG-1824

 

--------------------------------------------------------------------------------


 

1

 

1 ea EXHAUST VENTILATOR
Captive-Aire Model No. 5724NFR 12’-6” long compensating wall canopy hood, with
front face make up air complete with one factory installed 10” x 25” exhaust
riser. 430 s/s where exposed, (2) 16” x 16” Kleen-Gard s/s baffle style filters,
(6) 16” x 20” Kleen -Gard s/s baffle style filters, (4) incandescent light
fixtures, (4) L 1 0-x020 wire cage for light fixture, (3) supply risers-6” x 28”
complete with fire volume dampers, (1) 1/2 pint grease cup, (1) 3” wide back
standoff, (2) face mount switches.

 

Model No. 5724NFR

 

 

 

 

 

1

 

1 ea FIRE SUPPRESSION SYSTEM
Ansul Fire Protection Model No. R102
Ansul-3.0/3.0/3.0, 6 gallon wall mounted fire suppression system (includes
pre-piped hoods with detection, (1) 2” mechanical gas shutoff valve. Price
included with item #25.

 

Model No. R102

 

 

 

 

 

1

 

1 ea PREP SINK
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated 14 ga. s/s all welded coved corner NSF
constuction, 84” x 27” x 36” high, to be furnished with faucet set, lever action
drains, 6” high backsplash, front and both ends to have marine edge, s/s legs,
full length s/s undershelf.

 

 

 

 

 

 

 

1

 

1 ea WALL SHELVES
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated wall mounted overshelf, 15” x 96”, to have solid
end brackets and one intermediate s/s cantilever bracket. Shelf to be mounted
54” AFF. Price to be included with item # 90.

 

 

 

 

 

 

 

2

 

2 ea DUNNAGE RACK, TUBULAR
New Age Model No. 2005
Dunnage Rack, square bar, 1-tier, 20”W x 48”L x 12”H, weight capacity 2500 Ibs.,
all welded aluminum construction

 

Model No. 2005

 

 

 

 

 

1

 

1 ea WIRE SHELVING
Metro Model No. STORAGE SHELVING Intermetro wire shelving to consist of the
following;
(10) each 1848BR shelves
(5) each 1842BR shelves
(12) each 74P posts

 

Model No. STORAGE SHELVING

 

 

 

 

 

1

 

1 ea SLICER, FOOD
Hobart Model No. 2912-1
Slicer, semi-auto, angle fd, 12” s/s Stay SharpTM knf, MICROBAN@ antimicrobial
product prot’n, ga. plate interlock, Poly-V-belt, perm. ring grd, 6-spd auto.
s/s knf cvr, top mtd sharpener, low fence, s/s carriage w/tilt, 120/60/1, 1/2 hp
1 ea 1-Yr. parts, labor & travel time during normal working hrs (nc)
Extended Total for Item No. 94

 

Model No. 2912-1

 

 

 

 

 

4

 

4 ea WALL SHELF
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated wall shelves, 12” x 60”, constructed of 16 Ga. s/s
all welded construction, to have solid end brackets. Price included with item
#96.

 

 

 

 

 

 

 

1

 

1 ea PREP TABLE
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated prep table, 10’-0” x 30” X 36” high, 14 Ga. s/s
all welded coved corner NSF construction. Furnish with full length 6” high
backsplash, s/s legs, cross rails and adjustable bullet feet. Provide a partial
18 Ga. s/s undershelf below right side of table.

 

 

 

--------------------------------------------------------------------------------


 

1

 

1 ea FOOD CHOPPER, ELECTRIC
Hobart Model No. 84186-1
Food Cutter w/#12 attachment hub, 18” diameter s/s bowl 20 rpm, double s/s
knives 1725 rpm, bowl cover w/safety interlock, push/pull on/off switch,
one-piece burnished aluminum housing, 4” legs, 115/60/1, 1 hp, 6’ cord w/plug
1 ea 1-Yr. parts, labor & travel time during normal working hrs (nc)
Extended Total for Item No. 97

 

Model No. 84186-1

 

 

 

 

 

1

 

1 ea WALK-IN COOLER/FREEZER COMBO
W.A. Brown & Son Model No. WALK-IN COOLER
Custom fabricated walk-in cooler/freezer. Unit to be sized per equipment plan,
Drawings to follow for approval.

 

 

 

 

 

 

 

1

 

1 ea WALK-IN SHELVING
Metro Model No. WIRE SHELVING
Intermetro wire shelving to consist of the following;
(45) each 1848NK3 shelves
(20) each 1836NK3 shelves
(52) each 74PK3 posts

 

Model No. WIRE SHELVING

 

 

 

 

 

1

 

1 ea WALK-IN FREEZER
WA Brown & Son Model No. CUSTOM included with item #98, price included in same

 

 

 

 

 

 

 

1

 

1 ea FREEZER SHELVING
Metro Model No. WIRE SHELVING
Intermetro wire shelving to consist of the following;
(10) each 1836NK3 shelves
(10) each 1848NK3 shelves
(16) each 74PK3 posts

 

 

 

 

 

 

 

2

 

2 ea MOBILE WORK TABLE
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated mobile work table, 60” x 30” x 36” high. 14 Ga.
s/s all welded coved corner construction, furnished with s/s legs, 5” diameter
heavy duty casters (2- with brakes), full length 16 ga. s/s welded undershelf.

 

 

 

 

 

 

 

2

 

2 ea REFRIGERATOR, REACH-IN
Continental Refrigerator Model No. DL 1 R-SA Designer Line Refrigerator,
reach-in, one-section, self-contained refrig system, s/s exterior, alum.
interior, standard depth cabinet, full-height s/s door, exterior digital
thermometer, 6” s/s legs, 1/4 hp
2 ea 115v/60/1, cord & plug std, (nc)
2 ea Standard warranty: 1 year parts and labor; 5 year compressor2 ea Door
hinged on right, std. (nc)
Extended Total for Item No.1 04

 

Model No. DL 1 R-SA

 

 

 

 

 

2

 

2 ea RACK, ROLL-IN REFRIGERATOR
Kelmax Equipment Model No. APR1618/51 NCIKD
Refrigerator Insert Rack, full size, open frame design, holds (16) 18” x 26”
sheet pans, slides on 3” centers, heavy duty aluminum construction, end loading,
51” high, KD, NSF

 

Model No. APR1618/51 NCIKD

 

 

 

 

 

2

 

2 ea BROILER, DECK-TYPE, GAS
South bend Model No. 270
Broiler, Deck-Type, Gas, two infra-red decks, enclosed base, stainless steel
top, front & sides, free standing design
2 ea Natural Gas
2 ea Standard one year limited warranty (upright broiler) (nc)
Extended Total for Item No. 105

 

Model No. 270

 

--------------------------------------------------------------------------------


 

2

 

2 ea GAS CONNECTOR KIT
Dormont Manufacturing Model No. 161 00KITCF2S-36”
Gas Connector Kit, 1” inside diameter, 36” long, Dble Supr-Swivel coupling
w/SafetyQuick safety fitting, with coiled restraining device, full port gas
valve, antimicrobial coating, lifetime warranty

 

Model No. 161
00KITCF2S-36”

 

 

 

 

 

2

 

1 ea FRYER, GAS
Pitco Frialator Model No. SG14R-SS
Solstice Fryer, gas, heavy duty floor model, 42-50 lb. fat cap., Millivolt
thermostat, sls tank and exterior, 122,000 BTU, (free standing, stand alone
fryer only special price), (Express Ship Program)
2 ea Natural gas
Extended Total for Item No. 106

 

Model No. SG14R-SS

 

 

 

 

 

2

 

2 ea GAS CONNECTOR KIT
Dormont Manufacturing Model No. 1675KITCF2S-36”
Gas Connector Kit, 3/4” inside diameter, 36” long, Dble Supr-Swivel coupling
w/SafetyQuick safety fitting, with coiled restraining device, full port gas
valve, antimicrobial coating, lifetime warranty

 

Model No. 1675KITCF2S-36”

 

 

 

 

 

1

 

1 ea RANGE, GAS, HEAVY DUTY, 36”
Southbend Model No. P32D-BBB
Platinum Heavy Duty Range, Gas, 32”, (6) 33,000 BTU Open Burners, manual
controls, standard oven base, sls front and sides, 6” adj. legs, 243,000 BTU.
Furnis with PS24-32 backgaurd/flu riser, with single high shelf, sls front &
sides & shelves, 1” rear gas connection, casters, sls both sides of range. This
item replaces model 1363 in catalog.
1 ea Natural Gas
Extended Total for Item NO.1 08

 

Model No. P32D-BBB

 

 

 

 

 

1

 

1 ea RANGE, GAS, HEAVY DUTY, 36”
South bend Model No. P32D-XH
Platinum Heavy Duty Range, Gas, 32”, (2) 45,OOOBTU open burners, (1) 16” Hot
Top, manual controls, standard oven base, sls front & sides, 6” adj. legs,
175,000 BTU. Furnish with PS24-32 backgaurdlflu riser, with single shelf, sls
front & sides, free standing design, 1” rear gas manifold, casters. This item
replaces model 1366.1 ea
Natural Gas
Extended Total for Item NO.1 08.1

 

Model No. P32D-XH

 

 

 

 

 

2

 

2 ea GAS CONNECTOR KIT
Dormont Manufacturing Model No. 161 00KITCF2S-36”
Gas Connector Kit, 1” inside diameter, 36” long, Dble Supr-Swivel coupling
w/SafetyQuick safety fitting, with coiled restraining device, full port gas
valve, antimicrobial coating, lifetime warranty

 

Model No. 161
00KITCF2S-36”

 

 

 

 

 

1

 

1 ea CONVECTION STEAMER, GAS
Groen Model No. HY-6G-LH,NAT
(141800) HyPerSteamTM Convection Steamer, Natural gas, 2 compo w/twin
generators, 22” cabinet base, (3) 12” x 20” x 2-1/2” deep pans/comp., sls
construction, dual water conn., left-hand hinge, wlbullet feet, 0-2000’ elev.,
90,000BTU (STOCK ITEM)
1 ea 139025 PureSteem TM Water Treatment System-head, filter cartridge, and
treatment blend cartridge (required for extended warranty)
1 ea TWO-YEAR Boiler or steam generator warranty with purchase & maintance of
PureSteemTM water filtration system (nc)
Extended Total for Item NO.1 09

 

Model No. HY-6G-
LH,NAT

 

--------------------------------------------------------------------------------


 

1

 

1 ea EXHAUST VENTILATOR
Captive-Aire Model No. 5724NFR
17’-0” long compensating wall canopy hood with front faced make up air. To be
furnished with (2) 10” x 17” exhaust risers, 430 sls where exposed, 910) 16” x
20” Kleen Gard sls baffle style exhaust filters, (6) incandescent light
fixtures, (6) L 1 0-x-020 wire cages for light fixtures, (4) 10” x 20” supply
air riser, (2) 1/2 pint grease pans, full length 3” wide standoff air gap, and
(2) face mounted switches

 

Model No. 5724NFR

 

 

 

 

 

1

 

1 ea PICK UP COUNTER
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated pick up counter, 22’-0” long x 20” x 32” high. All
welded coved corner NSF construction. Provide with sls cabinet base, (2) hot
food wells, (1) ice cold pan, sls legs with adjustable bullet feet.

 

 

 

 

 

 

 

1

 

1 ea CHEF’S LINE
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated chefs counter, 22’-0” long x 35” x 36” high.
Constructed of all welded coved corner NSF construction, provided per plans and
elevations. Provide unit with double high sls overshelves per plans and
elevations. Price included with item #111.

 

 

 

 

 

 

 

1

 

1 ea ICE MAKER, CUBE-STYLE
Manitowoc Model No. QY-1094N
Ice Maker, cube-style, air-cooled, remote condenser, up to 980-lb production/24
hrs, stainless steel finish, half-dice size cubes 1 ea 208-230V/60/3ph, add
suffix “3” to model no.
1 ea JC-1095 Condenser Unit, remote air-cooled, Q-1000 series
1 ea 208-23016011 (standard)
1 ea RT-50-R-404A Remote Tubing Kit, 50 ft. tubing length, for Q-450, Q-600,
Q-800 and J-1000 series1 ea S-570 Ice Bin, w/top-hinged front-opening door,
400-lb ice storage capacity, for top-mounted ice maker, stainless steel exterior
Extended Total for Item No. 113

 

Model No. QY-1094N

 

 

 

 

 

1

 

1 ea WATER FILTER
Selecto Model No. CUSTOM Double water filtration system

 

 

 

 

 

 

 

1

 

1 ea FLOOR TROUGH
Advance Tabco Model No. FFTG-1830
Floor Trough, 18”W, 30”L, 4”D, w/fiberglass grating, s/s removable beehive
strainer, 4” O.D. waste pipe 4”L, pitched towards waste

 

Model No. FFTG-1830

 

 

 

 

 

1

 

1 ea MOP SINK
Advance Tabco Model No. 9-0P-40
Mop Sink, floor mounted, 20” L-R, 16” F-B, 12” high water level, 2” drain, s/s
bullet feet, stainless steel construction
1 ea K-240 Service Faucet
1 ea K-245 Utility Shelf, 8” wide x 24” long
Extended Total for Item No. 116

 

Model No. 9-0P-40

 

 

 

 

 

1

 

1 ea STORAGE SHELVING
Metro Model No. WIRE SHELVING
Intermetro wire shelving to consist of the following;
(10) each 1836BR shelves
(8) each 74P posts

 

Model No. WIRE SHELVING

 

 

 

 

 

2

 

2 ea WALL SHELF
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated 16 Ga. s/s all welded coved corner wall shelves.
Furnish with solid end bracke and (2) intermediate cantilever brackets on each
shelf. Price included in item #120.

 

 

 

--------------------------------------------------------------------------------


 

1

 

1 ea BREAD COUNTER
Wasserstrom Model No. CUSTOM
Wasserstrom custom fabricated bread counter, 10’-0” x 30” x 36” high. Unit
constructed of all s/s all weld construction per NSF requirements. To be
furnished with 16” x 18” x 10” deep sink, faucet set, lever action drain, full
length 6” high backsplash, (4) bread drawers, s/s cabinet base, s/s legs with
adjustable bullet feet.

 

 

 

 

 

 

 

1

 

1 ea REMOTE RFRIGERATION SYSTEM
Kairak Model No. REMOTE REF RACK
Unit to be supplied per specifications. (several issues are yet to be worked
out. Installation included.

 

 

 

 

 

 

 

1

 

1 ea LETTUCE CRISPER/DISPENSER, REFRIGERATED Silver King Model No. SK2SB
Lettuce Crisper/Dispenser, refrigerated, hinged front door, w/service chute
w/clear lift-up door, 50 head capacity removable bin, stainless steel front &
sides, stainless steel interior, 1/8 hp 1 ea Warranty - 1 year parts & labor,
standard, (nc)
1 ea Warranty- additional 4 year compressor, standard (nc)
1 ea 115v/60/1 ph
Extended Total for Item No. 122

 

Model No. SK2SB

 

 

 

 

 

1

 

1 ea ICE CRUCHER
Clawson Machine Model No. HQ-S
Model HQ-S ice crusher, 120 volt single phase provided with cord and plug.

 

Model HQ-S

 

 

 

 

 

1

 

1 ea WATER STATION, DROP-IN T & S Brass Model No. B-1230 Water Station, Drop-In

 

Model No. B-1230

 

 

 

 

 

1

 

1 ea AIR DOOR
Berner Model No. EZP1042A
Air Curtain, 42” long, unheated, (1) 1/5 hp motor, 7-1/2” high, for doors up to
8-feet high for climate control, variable speed selector switch, anodized
aluminum exterior cabinet, wall mounting plate, UL
1 ea Five year parts warranty (unheated units)(n/c)
1 ea A 120/1/60 (n/c)
Extended Total for Item No. 125

 

Model No. EZP1042A

 

 

 

 

 

1

 

1 ea AIR DOOR
Berner Model No. EZP1042A
Air Curtain, 42” long, unheated, (1) 1/5 hp motor, 7-1/2” high, for doors up to
8-feet high for climate control, variable speed selector switch, anodized
aluminum exterior cabinet, wall mounting plate, UL
1 ea Five year parts warranty (unheated units)(n/c)
1 ea A 120/1/60 (n/c)
Extended Total for Item No. 125

 

Model No. EZP1042A

 

 

 

 

 

1

 

1 ea SPEED RAIL
Eagle Group Model No. SSR-42
Spec-Bar 2000@ Speed Rail, 42” Lx 5” D, single, sls, permanent attachment.

 

Model No. SSR-42

 

 

 

 

 

4

 

4 ea ICE CHEST
Eagle Group Model No. B241C-19
Spec-Bar 2000@ Underbar Ice Chest Unit, 24”L x 19”D, insulated ice bin 22” x 15”
x 10-1/2”dp., 67 lb. cap., sliding cover, 20/304 bin, top, front & ends, galv.
back, sls legs & crossrails, adj. feet

 

Model No. B241C-19

 

--------------------------------------------------------------------------------


 

2

 

2 ea BOTTLE COOLER
Perlick Model No. BC48SG
Bottle Cooler, 4 ft., flat top, self-contained refrig system, deep well design,
2-sliding doors, 25 case cap., sls top, front & sides, galv. int’r, back &
bottom, includes door locks, cap openerlreceiver & condensate evaporator, 1/4
HP, 6.4 amps
2 ea 5 Yr. compressor warranty (nc)
2 ea 115v/60/1, standard (nc)
2 ea C31036 Set of four, 3” casters wlbrakes, for 4’ flat top bottle cooler &
froster
Extended Total for Item No. B.004

 

Model No.BC48SG

 

 

 

 

 

2

 

2 ea GLASS RACK, UNDERBAR
Eagle Group Model No. GR18-19 Spec-Bar 2000@ Glass Rack Storage Unit, 18” Lx 19”
D, drain board top,3 rack cap., rack glides, 20304 sls top, front, ends, galv.
back, sls legs, adj. feet.
EXCEPTION: CATALOG NUMBER SHOULD BE HSD18-19 NOT HSD12-19 THAT IS ON
SCHEDULE BASED ON DRAWING AND EAGLE DOES NOT HAVE A MODEL HSD12-19

 

Model No.GR18-19

 

 

 

 

 

1

 

1 ea BAR SINK
Eagle Group Model No. B3-3-19
Spec-Bar 2000@ Underbar Three Comp’t Sink Unit, 36”L x 19”D, (3)10” x 14” x 10”D
sink bowls, (1) splash mt. T&S faucet, standpipe drains, 20/304 sls top, front &
ends, sls legs, crossrails & back, adj. feet

 

Model No.B3-3-19

 

 

 

 

 

1

 

1 ea UNDERBAR ADD-ON UNIT
Eagle Group Model No. HSD18-19
Spec-Bar 2000@ Hand Sink, 18” Lx 19” D, 9-1/4” x 11-1/2” x 6” dp bowl, H&C water
faucet, 1-112” I.P.S. threaded drain wlnut & washer, C-towel & liquid soap
dispensers, 20/304 sls top, front & hinged door, sls legs, crossrails & back,
adj. feet.
EXCEPTION: catalog number is as quoted, we have no HSD12-19

 

Model No.HSD18-19

 

 

 

 

 

3

 

3 ea BACKBAR STORAGE CABINET, REFRIGERATED
Perlick Model No. BS3D
Backbar Storage Cabinet, three-section, self-contained refrigeration system,
NSF#7, Food Storage approved
3 ea 5 Yr. compressor warranty (nc)
3 ea 115v/60/1, std. (nc)
3 ea Painted cabinet (nc)
3 ea Condensing unit on left
3 ea No finish on top (nc)
3 ea Field Laminated door, LEFT door
3 ea Left door hinged left (nc)
3 ea Field Laminated door, CENTER door
3 ea Center door hinged left (nc)
3 ea Field Laminated door, RIGHT door
3 ea Right door hinged right (nc)
3 ea 57940SS Leg & Front Baseplate Kit, for 3-door self-contained back bar
refrigerator, galv. steel painted black baseplate with mounting brackets & set
of adjustable sls legs
Extended Total for Item No. B.010

 

Model No.BS3D

 

 

 

 

 

1

 

1 ea WATER STATION, DROP-IN T & S Brass Model No. B-1230 Water Station, Drop-In

 

 

 

--------------------------------------------------------------------------------


 

1

 

1 ea ICE CHEST
Eagle Group Model No. B241C-19
Spec-Bar 2000@ Underbar Ice Chest Unit, 24”L x 19”D, insulated ice bin 22” x 15”
x 10-1/2”dp., 67 lb. cap., sliding cover, 20/304 bin, top, front & ends, galv.
back, sls legs & crossrails, adj. feet

 

B241C-19

 

 

 

 

 

1

 

1 ea UNDER BAR WORKBOARD
Eagle Group Model No. WB18-19
Spec-Bar 2000@ Workboard, 18” Lx 19” D, perforated s/s insert, 1-1/2” I.P.S.
threaded drain w/nut and washer, 20/304 s/s top, front & ends, galv. back, s/s
legs & crossrails, adj. feet

 

Model No.WB18-19

 

 

 

 

 

1

 

1 ea UNDERBAR FILLER STRIP
Eagle Group Model No. 901CWB-19
Spec-Bar 2000@ Corner Workboard, 90° inner corner, fits 19” underbar equipment,
s/s construction, adjustable s/s bullet feet, perforated s/s insert, 1-1/2”
I.P.S. threaded drain w/nut and washer, mounting clips included

 

Model No.901CWB-19

 

 

 

 

 

1

 

1 ea BOTTLE COOLER
Perlick Model No. BC24SG
Bottle Cooler, 2 ft., flat top, self-contained refrig system, deep well design,
1-sliding door, 7 case cap., s/s top, front & sides, galv. steel interior,
back & bottom, includes door lock, cap opener/receiver & condensate evaporator,
1/5 HP, 4.2 amps
1 ea 5 Yr. compressor warranty (nc)
1 ea 115v/60/1, standard (nc)
1 ea C31036 Set of four, 3” casters w/brakes, for 4’ flat top bottle cooler &
froster
Extended Total for Item No. B.17

 

Model No. BC24SG

 

 

 

 

 

1

 

1 ea BAR SINK
Eagle Group Model No. B4-3-R-19
Spec-Bar 2000@ Underbar Three Comp’t Sink Unit, 48”L x 19”D, (3)10” x 14” x 10”D
sink bowls, (1) splash mt. T&S faucet, standpipe drains, 12” drainboard right,
20/304 s/s top, front & ends, s/s legs, crossrails & back, adj. feet

 

Model No. B4-3-R-19

 

 

 

 

 

1

 

1 ea UNDERBAR ADD-ON UNIT
Eagle Group Model No. HSD18-19
Spec-Bar 20000 Hand Sink, 18” Lx 19” D, 9-1/4” x 11-1/2” x 6” dp bowl, H&C water
faucet, 1-1/2” I.P.S. threaded drain w/nut & washer, C-towel & liquid soap
dispensers, 20/304 s/s top, front & hinged door, s/s legs, crossrails & back,
adj. feet.EXCEPTION: Catalog number should be HSD18-19 not HSD12-19 that is on
schedule. Eagle does not have this number.

 

Model No. SD18-19

 

 

 

 

 

1

 

1 ea ICE CHEST
Eagle Group Model No. B241C-19
Spec-Bar 2000@ Underbar Ice Chest Unit, 24”L x 19”D, insulated ice bin 22” x 15”
x 10-1/2”dp., 67 lb. cap., sliding cover, 20/304 bin, top, front & ends, galv.
back, s/s legs & crossrails, adj. feet

 

Model No. B241C-19

 

 

 

 

 

1

 

1 ea UNDERBAR WORKBOARD
Eagle Group Model No. WB30-19
Spec-Bar 2000@ Workboard, 30” Lx 19” D, perforated s/s insert, 1-1/2” I.P.S.
threaded drain w/nut and washer, 20/304 s/s top, front & ends, galv. back, s/s
legs & crossrails, adj. feet

 

Model No. WB30-19

 

--------------------------------------------------------------------------------


 

2

 

2 ea BACKBAR STORAGE CABINET, REFRIGERATED
Perlick Model No. BS2D
Backbar Storage Cabinet, two-section, self-contained refrigeration system,
NSF#7, Food Storage approved
2 ea 5 Yr. compressor warranty (nc)
2 ea 115v/60/1, std. (nc)
2 ea Painted cabinet (nc)
2 ea Condensing unit on left
2 ea No finish on top (nc)
2 ea Field laminated door, lEFT door
2 ea left door hinged left (nc)
2 ea Field laminated door, RIGHT door
2 ea Right door hinged right (nc)
2 ea 57939SS leg & Front Baseplate Kit, for 2-door self-contained back bar
refrigerator, galv. steel painted black baseplate with mounting brackets & set
of adjustable sls legs

 

Model No. BS2D

 

 

 

 

 

1

 

1 ea ICE CHEST
Eagle Group Model No. B241C-19
Spec-Bar 2000@ Underbar Ice Chest Unit, 24”l x 19”D, insulated ice bin 22” x 15”
x 10-1/2”dp., 67 lb. cap., sliding cover, 20/304 bin, top, front & ends, galv.
back, sls legs & crossrails, adj. feet

 

 

 

 

 

 

 

1

 

1 ea WATER STATION, DROP-IN T & S Brass Model No. B-1230 Water Station, Drop-In

 

Model No. IB-1230

 

 

 

 

 

1

 

1 ea FREIGHT
Wasserstrom Model No. FREIGHT
Inbound freight and delivery to jobsite. Jobsite delivery to consist of (2) 53’
padded semi tractor trailors. Installers to meet trucks and unload equipment
into building.

 

 

 

 

 

 

 

1

 

1 ea WALK-IN INSTALLATION
Wasserstrom Model No. INSTALLATION
Walk-in installation to consist of meeting truck unloading walk-ins, and erect
panels per manufacturer’s specifications, Provide any and all trim necessary to
complete project as required.

 

 

 

 

 

 

 

1

 

1 ea EQUIPMENT INSTAllATION
Wasserstrom Model No. INSTAllATION
Wasserstrom installers to meet trucks at time specified, unload, set in place,
caulk equipment as required, remove debris to contractors dumpster located on
site. Complete final walk thru with Acount Manager and customer to complete
project as required by Smith & Wollensky

 

 

 

 

 

 

 

1

 

1 ea WALK-IN DELIVERY
Wasserstrom Model No. DELIVERY Delivery of all walk-in coolers and freezers.

 

 

 

--------------------------------------------------------------------------------


 

 

 

1) Item number 7 was quoted at $754.00, actual is $75.00.) Item number 33 was
quoted at $675.00, actual cost is $225.00.
3) Item #104 was quoted at $952.00, actual cost should have been $4,952.00.
4) Item #B.6 was quoted at $334.00, this only reflected one unit, there are
actually two required bringing total to $668.00.
Obviously, Wasserstrom will stand by original quote, but would appreciate
consideration of the above.
Page 25 of 25
RA W041
Sell Each Sell Total cost.
Alternate items are not a part of this submittal and will be forth coming. Also,
taxes are not shown as a part of this quotation.
N. Wasserstrom & Sons

 

 

 

Equipment immediately listed above is located at:  4007 Westheimer, Houston,
Harris County, Texas 77027

 

--------------------------------------------------------------------------------


 

EQUIPMENT SCHEDULE

SCHEDULE NO. SBC-3

DATED THIS  DECEMBER 20, 2004

TO MASTER LEASE AGREEMENT

DATED AS OF  DECEMBER 20, 2004

 

Lessor & Mailing Address:

 

Lessee & Mailing Address:

 

 

 

AMERITECH CREDIT CORPORATION, DBA

 

DALLAS S & W, L.P.

SBC CAPITAL SERVICES

 

18438 N. DALLAS PARKWAY

2000 W. SBC CENTER DRIVE

 

DALLAS, TX 75287

HOFFMAN ESTATES, IL 60196

 

 

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”).  This Schedule, incorporating by reference the Agreement, constitutes
a separate instrument of lease.

 

A.                  Equipment:  Subject to the terms and conditions of the
Lease, Lessor agrees to Lease to Lessee the Equipment described below (the
“Equipment”).

 

Number
of Units

 

Capitalized
Lessor’s Cost

 

Manufacturer

 

Serial Number

 

Model and Type of Equipment

 

 

 

 

 

 

 

 

 

 

 

SEE ATTACHED ANNEX “A”

 

 

 

 

 

 

 

 

 

 

Equipment immediately listed above is located at: 18438 N. Dallas Parkway,
Dallas, Collin County, TX  75287

 

B.                  Financial Terms

 

1.

Advance Rent (if any):  $ 5,026.27

5.

Basic Term Commencement Date :  December 20, 2004

2.

Capitalized Lessor’s Cost:  $ 262,565.22

6.

Lessee Federal Tax ID No.:  75-3086522

3.

Basic Term (No. of Months):  60 Months.

7.

Last Delivery Date: November 24, 2004 

4.

Basic Term Lease Rate Factor: .0194292

8.

Daily Lease Rate Factor:  .00063810 

 

9.                     First Termination Date:  Thirty-seven (37) months after
the Basic Term Commencement Date.

 

10.                  Interim Rent:  For the period from and including the Lease
Commencement Date to but not including the Basic Term Commencement Date
(“Interim Period”), Lessee shall pay as rent (“Interim Rent”) for each unit of
Equipment, the product of the Daily Lease Rate Factor times the Capitalized
Lessor’s Cost of such unit times the number of days in the Interim Period. 
Interim Rent shall be due on NA.

 

11.                  Basic Term Rent.  Commencing on December 20, 2004 and on
the same day of each month thereafter (each, a “Rent Payment Date”) during the
Basic Term, Lessee shall pay as rent (“Basic Term Rent”) the product of the
Basic Term Lease Rate Factor times the Capitalized Lessor’s Cost of all
Equipment on this Schedule.

 

12.                  Secondary Term Rent.  Unless the Schedule has been earlier
terminated as provided therein, commencing on December 20, 2004 (the “Renewal
Term Commencement Date”) and on the same day of each month thereafter (each, a
“Rent Payment Date”) for the renewal period (as hereinafter defined), Lessee
shall pay as rent the Fair Market Rental Value (as defined hereafter).

 

C.                  Tax Benefits               Depreciation Deductions:

 

1.          Depreciation method is the 200 % declining balance method, switching
to straight line method for the 1st taxable year for which using the straight
line method with respect to the adjusted basis as of the beginning of such year
will yield a larger allowance., taking into account the 50% special depreciation
allowance and basis adjustment under Section 168(k)(1) of the Code, whichever is
applicable.

 

2.          Recovery Period:  Five (5) Years.

 

3.          Basis: 100 % of the Capitalized Lessor’s Cost.

 

--------------------------------------------------------------------------------


 

D.                  Property Tax

 

APPLICABLE TO EQUIPMENT LOCATED IN TEXAS:  Lessee agrees that it will not list
any of such Equipment for property tax purposes or report any property tax
assessed against such Equipment until otherwise directed in writing by Lessor. 
Upon receipt of any property tax bill pertaining to such Equipment from the
appropriate taxing authority, Lessor will pay such tax and will invoice Lessee
for the expense.  Upon receipt of such invoice, Lessee will promptly reimburse
Lessor for such expense.

 

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

E.                    Article 2A Notice

 

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS N. Wasserstrom and Sons, Inc. (THE “SUPPLIER(S)”),
(B) LESSEE IS ENTITLED TO THE PROMISES AND WARRANTIES, INCLUDING THOSE OF ANY
THIRD PARTY, PROVIDED TO THE LESSOR BY SUPPLIER(S), WHICH IS SUPPLYING THE
EQUIPMENT IN CONNECTION WITH OR AS PART OF THE CONTRACT BY WHICH LESSOR ACQUIRED
THE EQUIPMENT AND (C) WITH RESPECT TO SUCH EQUIPMENT, LESSEE MAY COMMUNICATE
WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND COMPLETE STATEMENT OF SUCH PROMISES
AND WARRANTIES, INCLUDING ANY DISCLAIMERS AND LIMITATIONS OF THEM OR OF
REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE HEREBY WAIVES ANY
AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE IN ARTICLE 2A AND ANY RIGHTS
NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE WHICH MAY LIMIT OR MODIFY ANY
OF LESSOR’S RIGHTS OR REMEDIES UNDER THE DEFAULT AND REMEDIES SECTION OF THE
AGREEMENT.

 

F.                    Stipulated Loss and Termination Value Table*

 

# OF BASE
PMTS

 

TERM
VAL/% OF
COST

 

STIP LOSS/% OF
COST

 

1

 

0

 

109.6543384

 

2

 

0

 

108.5219495

 

3

 

0

 

107.3798381

 

4

 

0

 

106.2279754

 

5

 

0

 

105.0637976

 

6

 

0

 

103.8872756

 

7

 

0

 

102.69838

 

8

 

0

 

101.4970811

 

9

 

0

 

100.2858839

 

10

 

0

 

99.06222402

 

11

 

0

 

97.82607137

 

12

 

0

 

96.57993036

 

13

 

0

 

95.32123614

 

14

 

0

 

94.04995825

 

15

 

0

 

92.76860058

 

16

 

0

 

91.47713235

 

17

 

0

 

90.17642893

 

18

 

0

 

88.86645923

 

19

 

0

 

87.54719196

 

20

 

0

 

86.21859572

 

21

 

0

 

84.87973258

 

22

 

0

 

83.53147712

 

23

 

0

 

82.17379743

 

24

 

0

 

80.80575509

 

25

 

0

 

79.4282242

 

26

 

0

 

78.04117232

 

27

 

0

 

76.64366057

 

28

 

0

 

75.2356562

 

29

 

0

 

73.82009711

 

30

 

0

 

72.39695022

 

31

 

0

 

70.9661823

 

32

 

0

 

69.5277598

 

33

 

0

 

68.0786785

 

34

 

0

 

66.6218753

 

35

 

0

 

65.1573162

 

36

 

0

 

63.6819964

 

37

 

50.334314

 

62.1988524

 

38

 

48.6293337

 

60.7078496

 

39

 

46.9134891

 

59.2059826

 

40

 

45.1867455

 

57.6932166

 

41

 

43.4520387

 

56.1724874

 

42

 

41.7093335

 

54.6437597

 

43

 

39.9585945

 

53.1069983

 

44

 

38.1997861

 

51.5621674

 

45

 

36.4299018

 

50.0062607

 

46

 

34.6518764

 

48.4422129

 

47

 

32.8656739

 

46.869988

 

48

 

31.0682871

 

45.2865787

 

49

 

29.2626504

 

43.6949196

 

50

 

27.4487271

 

42.0949738

 

51

 

25.6235094

 

40.4837338

 

52

 

23.7869604

 

38.8611623

 

53

 

21.9534174

 

37.2415968

 

54

 

20.1188561

 

35.6210131

 

55

 

18.2748235

 

33.9909581

 

56

 

16.4212706

 

32.3513828

 

57

 

14.5581483

 

30.702238

 

58

 

12.6854072

 

29.0434745

 

59

 

10.8029977

 

27.3750426

 

60

 

8.91086976

 

25.6968922

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor’s Cost of such unit multiplied by the appropriate
percentage derived from the above table.  In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

 

G.                  Modifications and Additions for This Schedule Only

 

For purposes of this Schedule only, the Agreement is amended as follows:

 

1. The LEASING Section subsection (b) of the Lease is hereby deleted in its
entirety and the following substituted in its stead:

 b)  The obligation of Lessor to purchase the Equipment from Lessee and to lease
the same to Lessee shall be subject to receipt by Lessor, on or prior to the
earlier of the Lease Commencement Date or Last Delivery Date therefor, of each
of the following documents in form and substance satisfactory to Lessor: (i) a
Schedule for the Equipment (ii) evidence of insurance which complies with the
requirements of the INSURANCE Section of the Lease, and (iii) such other
documents as Lessor may reasonably request.  Once the Schedule is signed, the
Lessee may not cancel the Lease.

 

2. The DELIVERY, USE AND OPERATION Section subsection (a) of the Lease shall be
deleted and the following substituted in its stead:

 The parties acknowledge that this is a sale/leaseback transaction and the
Equipment is in Lessee’s possession as of the Lease Commencement Date.

 

3.  RENT ADJUSTMENT:

 

(a)   If, solely as a result of Congressional enactment of any law (including,
without limitation, any modification of, or amendment or addition to, the
Internal Revenue Code of 1986, as amended, (“Code”)), the maximum effective
corporate income tax rate (exclusive of any minimum tax rate) for calendar-year
taxpayers (“Effective Rate”) is higher than thirty-five percent (35%) for any
year during the lease term, then Lessor shall have the right to increase such
rent payments by requiring payment of a single additional sum.  The additional
sum shall be equal to the product of (i) the Effective Rate (expressed as a
decimal) for such year less .35 (or, in the event that any adjustment has been
made hereunder for any previous year, the Effective Rate (expressed as a
decimal) used in calculating the next previous adjustment) times (ii) the
adjusted Termination Value (defined below), divided by (iii) the difference
between the new Effective Rate (expressed as a decimal) and one (1).  The
adjusted Termination Value shall be the Termination Value (calculated as of the
first rent due in the year for which the adjustment is being made) minus the Tax
Benefits that would be allowable under Section 168 of the Code (as of the first
day of the year for which such adjustment is being made and all future years of
the lease term).  The Termination Values and Tax Benefits are defined on the
Schedule.  Lessee shall pay to Lessor the full amount of the additional rent
payment on the later of (i) receipt of notice or (ii) the first day of the year
for which such adjustment is being made.

 

(b)   If, solely as a result of Congressional enactment of any law (including,
without limitation, any modification of, or amendment or addition to, the Code,
the Effective Rate is lower than thirty-five percent (35%) for any year during
the lease term, then Lessor shall upon request reduce such rent payments by a
single sum.  The reduction shall be equal to the product of (i) the Effective
Rate (expressed as a decimal) for such year less .35 (or, in the event that any
adjustment has been made hereunder for any previous year, the Effective Rate
(expressed as a decimal) used in calculating the next previous adjustment) times
(ii) the adjusted Termination Value (defined below), divided by (iii) the
difference between the new Effective Tax Rate (expressed as a decimal) and one
(1).  The adjusted Termination Value shall be the Termination Value (calculated
as of the first rent due in the year for which the adjustment is being made)
minus the Tax Benefits that would be allowable under Section 168 of the Code (as
of the first day of the year for which such adjustment is being made and all
future years of the lease term).  The Termination Values and Tax Benefits are
defined on the Schedule.  Lessor shall pay to Lessee the full amount of the rent
reduction on the later of (i) receipt of notice or (ii) the first day of the
year for which such adjustment is being made.

 

(c)   Lessee’s obligations under this Section 3 shall survive any expiration or
termination of this Agreement.

 

4.  BILL OF SALE

 

Lessee, in consideration of the Lessor’s payment of the amount set forth in B 2.
above, which includes any applicable sales taxes (which payment Lessee
acknowledges), hereby grants, sells, assigns, transfers and delivers to Lessor
the Equipment along with whatever claims and rights Seller may have against the
manufacturer and/or Supplier of the Equipment, including but not limited to all
warranties and representations.  At Lessors request Lessee will cause Supplier
to deliver to Lessor a written statement wherein the Supplier (i) consents to
the assignment to Lessor of whatever claims and rights Lessee may have against
the Supplier, (ii) agrees not to retain any security interest, lien or other
encumbrance in or upon the Equipment at any time, and to execute such documents
as Lessor may request to evidence the release of any such encumbrance, and
(iii) represents and warrants to Lessor (x) that Supplier has previously
conveyed full title to the Equipment to Lessee, (y) that the Equipment was
delivered to Lessee and installation completed, and (z) that the final purchase
price of the Equipment (or a specified portion of such purchase price) has been
paid by Lessee.

 

Lessor is purchasing the Equipment for leasing back to Lessee pursuant to the
Lease.  Lessee represents and warrants to Lessor that (i) Lessor will acquire by
the terms of this Bill of Sale good title to the Equipment free from all liens
and encumbrances whatsoever; (ii) Lessee has the right to sell the Equipment;
and (iii) the Equipment has been delivered to Lessee in good order and
condition, and conforms to the specifications, requirements and standards
applicable thereto; and (iv) the equipment has been accurately labeled,
consistent with the requirements of 40 CFR part 82 Subpart E, with respect to
products manufactured with a controlled (ozone-depleting) substance.

 

--------------------------------------------------------------------------------


 

Lessee agrees to save and hold harmless Lessor from and against any and all
federal, state, municipal and local license fees and taxes of any kind or
nature, including, without limiting the generality of the foregoing, any and all
excise, personal property, use and sales taxes, and from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions and suits
resulting therefrom and imposed upon, incurred by or asserted against Lessor as
a consequence of the sale of the Equipment to Lessor.

 

5.  ACCEPTANCE

 

Pursuant to the provisions of the Lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above has been
delivered and installed (if applicable); (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease, the purchase documents and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct on the date hereof and
(iii) Lessee has reviewed and approves of the purchase documents for the
Equipment, if any.

 

6.  EQUIPMENT SPECIFIC PROVISIONS

 

MAINTENANCE PROVISIONS:  In addition to the provisions provided for in the
MAINTENANCE Section of the Lease, Lessee shall, at its expense:

 

(a) maintain the Equipment in a manner and frequency suggested by the
manufacturer.

 

(b) maintain the Equipment in an operable state and shall not discontinue
operation of the Equipment throughout the Lease term.

 

(c) maintain the Equipment to industry standards.

 

(d) maintain the Equipment in a similar manner and fashion as if the Equipment
were owned by the Lessee.

 

(e) maintain the Equipment under a preventive maintenance program by qualified
professionals who possess a working knowledge of the mechanical operation of the
Equipment including electrical systems, motors, drives, controls, accessories,
lubricants and all other items necessary to make the machine operate to its
original manufacturer’s specifications.

 

(f) have the Equipment meet all local, state, and federal laws, regulations and
codes that regulate the use and operation of such Equipment and will not
contribute to or be used in any way as to directly or indirectly violate any
local, state or federal law including Food and Drug Administration and
Environmental Protection Agency.

 

(g) maintain a maintenance log on the Equipment showing all routine and
non-routine maintenance and repairs.  Said log shall list in summary form
maintenance, repairs or modifications performed on the Equipment, the date any
and all of such service and by whom the service was performed.  This log shall
be made available to the Lessor at its request during normal working hours or
the Lessee.

 

INSPECTION:  The REPORTS Section subsection (c) of the Lease is deleted and
replaced with the following:

 

(c) Lessor at its sole discretion, may from time to time, inspect the Equipment
at the Lessors sole expense.  If any discrepancies are found as they pertain to
the general condition of the Equipment as required hereunder, the Lessor will,
communicate these discrepancies to the Lessee in writing.  The Lessee shall have
thirty (30) days to rectify these discrepancies at his sole expense.  The Lessee
should pay all expenses for a re-inspection by a Lessor appointed expert if
corrective measures are required.

 

RETURN PROVISIONS :  In addition to the provisions provided for in the RETURN OF
EQUIPMENT Section of the Lease, and provided that Lessee has elected not to
exercise its option to purchase the Equipment, Lessee shall, at its expense:

 

(A)     At least one hundred eighty (180) days, but not more than two hundred
forty (240) days, prior to Lease termination, provide to Lessor written
notification of intent to return all, but not less than all, of the equipment
covered under this Lease schedule;

 

(B)     At least thirty (30) days, but not more than sixty (60) days, prior to
Lease termination:

 

(i)  Ensure all Equipment has been properly maintained in accordance with the
manufacturers’ recommended maintenance procedures and is operating within
manufacturers’ specifications;

 

(ii)  Cause manufacturers’ representatives or other qualified maintenance
providers, acceptable to Lessor, to perform a physical inspection and test of
all the components and capabilities of the Equipment and provide a full
inspection report to Lessor.  The Equipment must be free of all large scratches,
marks, gouges, dents, discoloration or stains; all drawers, runners, and locks
will be in good working condition and include keys; all seat cushions shall be
free of cuts, tears, rips, scratches, burns, stains or discoloration; there
shall be no evidence of extreme use or overloading, i.e. bowed or sagging
shelves or seats; there shall be no missing screws, bolts, fasteners, etc.  If
during such inspection the Equipment is found not to be in compliance with the
above, then Lessee shall remedy all items not in compliance and provide for a
follow-up inspection to verify the Equipment meets these return provisions;

 

--------------------------------------------------------------------------------


 

(C)     Upon Lease termination, Lessee shall have the manufacturers’
representatives, or other persons acceptable to Lessor, de-install all
Equipment, including all wire, cable, and mounting hardware and ensure:

 

(i)  All kitchen related equipment is clean and free of dirt, grease, rust,
corrosion and must be in such condition so as to be immediately capable of being
installed and used in a similar working environment.

(ii)  All fryers are drained of their cooking oil and properly cleaned;

(iii)  The Equipment shall be packed properly and in accordance to the
manufacturers’ recommendations;

(iv)  All necessary permits and labor are obtained to perform the required work;

 

(D)     At Lessor’s choice, either (1) allow Lessor, at Lessor’s expense, and
provided Lessor has provided reasonable notice to Lessee, to arrange for an
on-site auction of the Equipment which will be conducted in a manner that will
not interfere with the Lessee’s normal business operations, or (2) Lessee shall
provide free, safe storage and insurance for the Equipment for a period not to
exceed ninety (90) days from the Lease expiration at a location satisfactory and
accessible to Lessor;

 

(E)      Lessee shall provide for the transportation of the Equipment in a
manner consistent with the manufacturers’ recommendations and practices to any
location(s) within the continental United States as Lessor shall direct; and
shall have the Equipment unloaded at such location(s).  Lessee shall be
responsible for ensuring all necessary permits and labor are obtained to deliver
the Equipment to Lessor;

 

(F)      Lessee shall obtain and pay for a policy of transit insurance for the
redelivery period in an amount equal to the replacement value of the Equipment
and Lessor shall be named as the loss payee on all such policies of insurance.

 

7.  LEASE TERM OPTIONS

 

Early Lease Term Options

 

The Lease is hereby amended by adding the following to the end thereof:

 

CANCELLATION OPTION:

 

(a)   So long as no default exists hereunder and expressly provided that all of
the terms and conditions of this Provision are fulfilled, Lessee may cancel the
Agreement as to all (but not less than all) of the Equipment on this Schedule as
of  the Cancellation Date set forth below (the “Cancellation Date”) upon at
least 90 days prior written notice (the “Notice Date”) to Lessor (which notice
shall be irrevocable and shall be sent to the attention of Lessor’s Asset
Management Organization, 2000 W. SBC Center Drive Hoffman Estates, IL  60196). 
Such notice shall state the Cancellation Date which shall apply.  If all of the
terms and conditions of this Provision are not fulfilled, this Lease shall
continue in full force and effect and Lessee shall continue to be liable for all
obligations thereunder, including, without limitation, the obligation to
continue paying rent.

 

(b)   Prior to the Cancellation Date, Lessee shall

 

(i)   pay to Lessor, as additional rent, (A) the Cancellation Value (set forth
below for the Cancellation Date) for the Equipment, plus (B) all rent and all
other sums due and unpaid as of the Cancellation Date (including, but not
limited to, any Rent payment due and payable on the Cancellation Date and any
sales taxes and property taxes); and

 

(ii)   return the Equipment in full compliance with the RETURN OF EQUIPMENT
Section of the Lease, such compliance being independently verified by an
independent appraiser selected by Lessor (reasonably acceptable to Lessee) to
determine that the Equipment is in such compliance, which determination shall be
final, binding and conclusive.  Lessee shall bear all costs associated with such
appraiser’s determination and such costs, if any, to cause the Equipment to be
in full compliance with the RETURN OF EQUIPMENT Section of the Lease on or prior
to the Cancellation Date.

 

(c)   The Cancellation Date and the applicable Cancellation Value are as set
forth below:

 

January , 2008

 

$

92,501.73

 

 

(d)  Lessee shall, from the applicable Notice Date through the Cancellation
Date,

 

(i)   continue to comply with all of the terms and conditions of the Lease,
including, but not limited to, Lessee’s obligation to pay rent, and

 

(ii)   make the Equipment available to Lessor in such a manner as to allow
Lessor to market and demonstrate the Equipment to potential purchasers or
lessees from such premises at no cost to Lessor; provided, however, that,
subject to Lessor’s right to market and demonstrate the Equipment to potential
purchasers or lessees from time to time, Lessee may still use the Equipment
until the Cancellation Date.

 

(e)   Lessee shall, from the Cancellation Date through the earlier of the date
the Equipment is sold by Lessor to a third party or 30 days following the
Cancellation Date, comply with the following terms and conditions:

 

(i)   Continue to provide insurance for the Equipment, at Lessee’s own expense,
in compliance with the terms found in the INSURANCE Section of the Lease, and

 

(ii)   Make the Equipment available to Lessor and/or allow Lessor to store the
Equipment at Lessee’s premises, in such a manner as to allow Lessor to market
and demonstrate the Equipment to potential purchasers or lessees from such
premises at no cost to Lessor.

 

(f)   The proceeds of any sale or re-lease of the Equipment after Lessee has
exercised its Cancellation Option shall be for the sole benefit of Lessor and
Lessee shall have no interest in or any claim upon any of such proceeds.

 

--------------------------------------------------------------------------------


 

The Lease is amended by adding the following thereto:

 

EARLY PURCHASE OPTION:

 

(a)  Provided that the Lease has not been earlier terminated and provided
further that Lessee is not in default under the Lease or any other agreement
between Lessor and Lessee, Lessee may, UPON AT LEAST 30 DAYS BUT NO MORE THAN
270 DAYS PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S IRREVOCABLE ELECTION TO
EXERCISE SUCH OPTION, purchase on an AS IS BASIS all (but not less than all) of
the Equipment listed and described in this Schedule on the rent payment date
(the “Early Purchase Date”) which is 49 months from the Basic Term Commencement
Date for a price equal to twenty-seven percent (27%) of the Capitalized Lessor’s
Cost (the “FMV Early Option Price”), plus all applicable sales taxes.

 

Lessor and Lessee agree that the FMV Early Option Price is a reasonable
prediction of the Fair Market Value (as such term is defined in the PURCHASE
OPTION Section subsection (b) of the Lease hereof) of the Equipment at the time
the option is exercisable.  Lessor and Lessee agree that if Lessee makes any
non-severable improvement to the Equipment which increases the value of the
Equipment and is not required or permitted by the MAINTENANCE Section or the
RETURN OF EQUIPMENT Section of the Lease prior to lease expiration, then at the
time of such option being exercised, Lessor and Lessee shall adjust the purchase
price to reflect any addition to the price anticipated to result from such
improvement.  (The purchase option granted by this subsection shall be referred
to herein as the “Early Purchase Option”.)

 

(b)  If Lessee exercises its Early Purchase Option with respect to the Equipment
leased hereunder, then on the Early Purchase Option Date, Lessee shall pay to
Lessor any Rent and other sums due and unpaid on the Early Purchase Option Date
and Lessee shall pay the FMV Early Option Price, plus all applicable sales
taxes, to Lessor in cash.

 

End of Basic Term Options

 

At the expiration of the Basic Term (the “Basic Term Expiration Date”), so long
as no default has occurred and is continuing hereunder and this Agreement has
not been earlier terminated, Lessee shall exercise one of the following options:

 

(1)   RENEWAL OPTION.  (i)  So long as no default exists hereunder and the Lease
has not been earlier terminated, Lessee may at expiration of the Basic Term,
upon at least 120 days but not more than 270 days prior written notice to
Lessor, extend the term of the Lease with respect to all (but not less than all)
of the Equipment in this Lease for a term to be agreed upon by Lessee and Lessor
(the “Renewal Period”) for a scheduled monthly rental equal to the monthly Fair
Market Rental Value thereof determined as of the end of the Renewal Term.

 

(ii)  “Fair Market Rental Value” shall mean the price which a willing lessee
would pay for the rental of the Equipment in an arms-length transaction to a
willing lessor under no compulsion to lease for a time period similar to the
Renewal Period; provided, however, that in such determination:  (i) the
Equipment shall be assumed to be in the condition in which it is required to be
maintained and returned under this Lease (ii) in the case of any installed
additions to the Equipment, same shall be valued on an installed basis; and
(iii) costs of removal of the Equipment from the current location shall not be a
deduction from such valuation.  If Lessor and Lessee are unable to agree on the
Fair Market Rental Value at least 135 days before Lease expiration, Lessor shall
appoint an independent appraiser (reasonably acceptable to Lessee) to determine
Fair Market Rental Value, and that determination shall be final, binding and
conclusive.  Lessee shall bear all costs associated with any such appraisal.

 

(iii)  Lessee shall be deemed to have waived this option unless it provides
Lessor with written notice of its irrevocable election to exercise the same
within 15 days after Fair Market Rental Value is determined (by agreement or
appraisal).

 

(2)            PURCHASE OPTION.  Pursuant to the purchase option section of the
lease, upon at least one hundred eighty (180) but not more than two hundred
seventy (270) days written notice to Lessor prior to the Basic Term Expiration
Date, Lessee may purchase all (but not less than all) of the Equipment covered
by this Schedule on an AS IS BASIS for cash equal to the then Fair Market Value
of the Equipment (plus all applicable sales taxes).

 

(3)   CANCELLATION OPTION.  Upon at least one hundred eighty (180) but not more
than two hundred seventy (270) days written notice to Lessor prior to the Basic
Term Expiration Date (the “Notice Date”), Lessee may cancel the Agreement (the
“Cancellation Option”) with respect to all (but not less than all) of the
Equipment on this Schedule.  If all of the terms and conditions of this
Section are not fulfilled, this Lease shall continue in full force and effect
and Lessee shall continue to be liable for all obligations thereunder,
including, without limitation, the obligation to continue paying rent.  Lessee
shall be deemed to have waived this option if it fails to timely provide Lessor
with the required written notice of its election to exercise the same.

 

(a)   Prior to the Basic Term Expiration Date, Lessee shall

 

(i)   pay to Lessor, as additional rent, three percent (3%) of the Capitalized
Lessor’s Cost of the Equipment, plus all rent and all other sums due and unpaid
as of the Basic Term Expiration Date (including, but not limited to, any rent
payment due and payable on the Basic Term Expiration Date and any sales taxes
and property taxes); and

 

(ii)   return the Equipment in full compliance with the RETURN OF EQUIPMENT
Section of the Lease, such compliance being independently verified by an
independent appraiser selected by Lessor (reasonably acceptable to Lessee) to
determine that the Equipment is in such compliance, which determination shall be
final, binding and conclusive.  Lessee shall bear all costs associated with such
appraiser’s determination and such costs, if any, to cause the Equipment to be
in full compliance with the RETURN OF EQUIPMENT Section of the Lease on or prior
to such Basic Term Expiration Date.

 

(b)   From the applicable Notice Date through the Basic Term Expiration Date,
Lessee shall:

 

(i)   continue to comply with all of the terms and conditions of the Lease,
including, but not limited to, Lessee’s obligation to pay rent, and

 

--------------------------------------------------------------------------------


 

(ii)   make the Equipment available to Lessor in such a manner as to allow
Lessor to market and demonstrate the Equipment to potential purchasers or
lessees from such premises at no cost to Lessor; provided, however, that,
subject to Lessor’s right to market and demonstrate the Equipment to potential
purchasers or lessees from time to time, Lessee may still use the Equipment
until the Basic Term Expiration Date.

 

(c)   Lessee shall, from the Basic Term Expiration Date through the earlier of
the date the Equipment is sold by Lessor to a third party or thirty (30) days
following the Basic Term Expiration Date, comply with the following terms and
conditions:

 

(i)   continue to provide insurance for the Equipment, at Lessee’s own expense,
in compliance with the terms found in the INSURANCE Section of the Lease, and

 

(ii)   make the Equipment available to Lessor and/or allow Lessor to store the
Equipment at Lessee’s premises, in such a manner as to allow Lessor to market
and demonstrate the Equipment to potential purchasers or lessees from such
premises at no cost to Lessor.

 

(d)   The proceeds of any sale or re-lease of the Equipment after Lessee has
exercised its Cancellation Option shall be for the sole benefit of Lessor and
Lessee shall have no interest in nor any claim upon any of such proceeds.

 

End of Secondary Term Options

 

So long as no default exists hereunder and the Lease has not been earlier
terminated, Lessee may at the expiration of the Renewal Period upon at least one
hundred eighty (180) days but not more than two hundred seventy (270) days
written notice to Lessor prior to the end of the Renewal Period, purchase all
(but not less than all) of the Equipment in this Schedule on an AS IS, WHERE IS
BASIS, without recourse to or warranty from Lessor, express or implied (“AS IS
BASIS”) for cash equal to its then Fair Market Value (plus all applicable sales
taxes).

 

8.  Exercise of early termination, early purchase option, cancellation option
and end of term options

 

Lessee hereby acknowledges and agrees that (i) Lessor is requiring that each of
Lessee, Smith and Wollensky of Boston, LLC, a Delaware Limited Liability
Company, Houston S&W, L.P., a Texas Limited Partnership and Houston S&W, L.P., a
Texas Limited Partnership (collectively, the “S&W Lessees”) be bound by the
terms of this Section G.7. as set forth in this Schedule and in each such
Schedule executed by an S&W Lessee that is designated as a Series SBC
Schedule (the “S&W Schedules”) and (ii) without the S&W Lessees agreeing to be
bound by such Section G.7. Lessor would not enter into this Schedule or such
other S&W Schedules.  Now, therefore, in consideration of the foregoing and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Lessee hereby agrees that Lessee shall exercise the same
early Termination, Early Purchase Option, Cancellation Option or End of Term
Option (collectively, the “Options”) that is exercised by any of the other S&W
Lessees under the S&W Schedules and in the event one of the other S&W Lessees
exercises any of the Options under any of the other S&W Schedules Lessee shall
automatically be deemed to exercise the same Option with respect to this
Schedule.  Neither Lessee nor the S&W Lessees may exercise a different Option
under this Schedule or the S&W Schedules.

 

H.                  Payment Authorization

 

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

Company Name

 

Address

 

Amount

 

The Smith & Wollensky Restaurant Group, Inc.

 

1114 1st Ave.

 

 

 

 

 

New York, NY 10021

 

$

 262,565.22

 

 

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.

 

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all  Equipment listed above has been
delivered and installed (if applicable) as of the date and stated above, and
copies of the Bill(s) of Lading or other documentation acceptable to Lessor
which show the date delivery are attached hereto; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier, or the manufacturer; and (iii) Lessee accepts the Equipment
for all purposes of the Lease, the purchase documents and all attendant
documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the lease; (ii) the representation and warranties made by the
Lessee pursuant to or under the Lease are true and correct on the date hereof
and (iii) Lessee has reviewed and approves of the purchase documents for the
Equipment, if any.

 

Lessee hereby authorizes Lessor to file a financing statement and amendments
thereto describing the Equipment described in this Schedule and adding any other
collateral described herein and containing any other information required by the
applicable Uniform Commercial Code.  Further, Lessee is irrevocably grants to
Lessor the power to sign Lessee’s name and generally to act on behalf of Lessee
to execute and file financing statements and other documents pertaining to any
or all of the Equipment.

 

--------------------------------------------------------------------------------


 

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect.  This Schedule is not binding or
effective with respect to the Agreement or Equipment until executed on behalf of
Lessor and Lessee by authorized representatives of Lessor and Lessee,
respectively.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:

 

LESSEE:

 

 

 

AMERITECH CAPITAL CORPORATION, DBA

 

DALLAS S & W, l..P.

SBC CAPITAL SERVICES

 

 

 

 

 

By:

/s/ JEFFREY R. MASON

 

By: S & W OF Dallas LLC

 

 

 

Name:

JEFFREY R. MASON

 

Title: General Partner

 

 

 

Title:

V.P -  C.F.O.

 

By:

/s/ ALAN M. MANDEL

 

 

 

 

 

 

Name:

ALAN M. MANDEL

 

 

 

 

 

 

Title:

C.F.O.

 

 

--------------------------------------------------------------------------------


 

ANNEX A

TO

SCHEDULE NO. SBC-3

TO MASTER LEASE AGREEMENT


DATED AS OF DECEMBER 20, 2004

 


DESCRIPTION OF EQUIPMENT

 

Quantity

 

Description

 

 

 

 

 

S&W DALLAS, TX

 

 

INSTALLATION L/N:

 

 

INSTALLATION

 

 

OF EQUIPMENT DOES NOT INCLUDE

 

 

REFRIGERATION ERECTION OF WALK-IN

 

 

FINAL PLUMBING OR ELECTRICAL

 

 

CONNECTIONS TRASH REMOVAL OR

 

 

SEATING INSTALLATION

 

 

IF DUE TO JOB SITE CONDITIONS

 

 

OUR INSTALLATION CREW IS REQUIRED

 

 

TO LAYOVER THE FOLLOWING CHARGES

 

 

WILL BE INCURRED PER DAY $793.80

 

 

NOTE: NEED EXACT LOCATION AND FLOOR

 

 

PLAN TO QUOTE

 

 

FOR THE REMOVAL OF THE DISHROOM

 

 

AND DISH WASHER SO THE GC CAN

 

 

REPLACE THE LOWER PORTION OF THE

 

 

WALLS

 

 

 

1

 

 

 

 

P\N: D453450100N

 

 

P126313

 

 

DISHTABLE CLEAN L

 

 

WITH OVERSHELVES

 

 

90X84X30 DISH TABLE

 

 

OVERSHELF 18X60

 

 

OVERSHELF 18X51

1

 

 

 

 

P\N: B0231CC

 

 

P124416

 

 

FAUCET T&S BRASS SINK MIXING

 

 

12 INCH SWING NOZZLE

 

 

WALL MOUNTED

 

 

8 INCH CENTERS

2

 

 

 

 

P\N: D453440100N

 

 

P126313

 

 

SINK THREE COMP D453 01 44

 

 

30X96 THREE COMP SINK

 

 

W/DRAINS LA.

 

 

TO INCLUDE S/S BOWL

 

 

18X96”WALL SHELF

 

--------------------------------------------------------------------------------


 

 

 

6614 0001

 

 

P124408

 

 

SAW HOBART 6614-1MEAT SAW 200-230/60/1PH

 

 

VERTICAL BLADE PUSH-PULL SWITCH

 

 

STAINLESS STEEL OPEN FRAME DIRECT

 

 

GEAR TRANSMISSION STATIONARY CUTTING

 

 

TABLE ADJ LEGS HOSE DOWN CAPABILITES

 

 

2 YEARS WARRANTY

1

 

 

 

 

P\N: 1848GX

 

 

Tag#: P124410

 

 

SHELF METRO 1848GX OPEN GRID

 

 

18X48

50

 

 

 

 

P\N: 74PX

 

 

Tag#: P124410

56

 

POST METRO 74PX 74 METROMAX

 

 

 

 

 

P\N: 1860GX

 

 

Tag#: P124410

20

 

SHELF METRO 1860GX OPEN GRID

 

 

 

 

 

IN: 1842GX

 

 

Tag#: P124410

 

 

SHELF METRO 1842GX 18X42

 

 

MAX

5

 

 

 

 

P\N: 021610

 

 

Tag#: P124406 EVAPORATOR COLD ZONE

 

 

PER QUOTE 02-1610 REVISION 3

 

 

 

1

 

 

 

 

P\N: WIDAB 0001 L/N: 35

 

 

Tag#: P124427

 

 

BOX KOLPAK DRY AGING BOX

 

 

PER QUOTE 12/10/2002

 

 

18’3.5X12’6.5X7’6.25

 

 

WITH INSWING DOOR

 

 

VIEW PORT 14X14

 

 

INTERIOR RAMP 20 DEEP

 

 

KICKPLATE

 

 

LIGHT FIXTURE FLOURESCENT

 

 

DUPLEX OUTLET ASSEMBLY

 

 

GALVALUME ANGLE TRIM

1

 

 

 

 

P\N: GR302C L/N: 37

 

 

Tag#: P124504

 

 

LAMPS AMERICAN ULTRAVIOLET 120 VOLT

 

 

UTILITY FIXTURE WITH GUARD RAILS

 

 

AND (2) BML 010 GERMICIDAL LAMPS

 

 

60 HERTZ

5

 

 

 

 

P\N: 1848NK2 L/N: 3

 

 

Tag#: P124410

 

 

SHELF METRO 1848NK2 18X48 EPOXY

 

 

SUPER ERECTA WIRE SHELF METROSEAL II DARK GREEN

 

 

EPOXY PLASTIC SPILT SLEEVES ARE INCLUDED IN EACH

 

 

CARTON

12

 

 

 

 

P\N: 1836NK2

 

 

Tag#: P124410

 

 

SHELF METRO 1836NK2 WIRE 18X36 SUPER ERECTA SHELF

 

 

WIRE

 

 

METROSEAL II DARK GREEN EPOXY PLASTIC SPLIT

 

 

SLEEVES ARE INCLUDED IN EACH CARTON

8

 

 

 

 

P\N: 86PK2

 

 

Tag#: P124410 POST METRO 86PK2

 

 

L/N:5

 

 

86 EPOXY METROSEAL

20

 

 

 

--------------------------------------------------------------------------------


 

 

 

P\N: APRUE161851NC

 

 

Tag#: P124422

 

 

INSERT RACK KELMAX APRUE1618 51NC REFRIGERATOR

 

 

INSERT RACK FULL SIZE OPEN FRAME DESIGN UNIVERSAL

 

 

SLIDES FOR (16) 18X26 OR 12X20 PANS SLIDES ON 3 INCH

 

 

CENTERS ALL WELDED HEAVY DUTY ALUMINUM

 

 

CONSTRUCTION END LOADING 51 INCHES HIGH

1

 

 

 

 

P\N: 7PS70 0004 L/N:

 

 

Tag#: P124404

 

 

HANDS INK ADVANCE 7PS70 WALL MODEL

 

 

10X14X5 STAINLESS WITH NO FAUCET

 

 

 

2

 

 

 

 

P\N: 7PS36 L/N:

 

 

Tag#: P124404

2

 

BRACKET ADVANCE 7PS36 SIDE MOUNTED

 

 

P\N: 7PS14 L/N:

 

 

Tag#: P124404

2

 

P-TRAP ADVANCE 7PS14

 

 

P\N: 44020 0001SW L/N:

 

 

Tag#: P124412

 

 

REFRIGERATOR MCCALL 44020 110 VOLT

 

 

REACH IN REFRIGERATOR ONE SECTION

 

 

SELF CONTAINED REFRIGERATION SYSTEM

 

 

ALUMINUM EXTERIOR AND INTERIOR WITH

 

 

STAINLESS STEEL FLOOR

 

 

STAINLESS STEEL FRONT AND DOORS

 

 

STANDARD DEPTH CABINET

 

 

WIDE FULL HEIGHT DOORS

 

 

EXTERIOR DIGITAL THERMOMETER

 

 

TOP MOUNT ONE THIRD HORSEPOWER

 

 

COMPRESSOR P\N: 44020 0001SW L/N:

 

 

Tag#: P124412

 

 

REFRIGERATOR MCCALL 44020 110 VOLT

 

 

REACH IN REFRIGERATOR ONE SECTION

 

 

SELF CONTAINED REFRIGERATION SYSTEM

 

 

ALUMINUM EXTERIOR AND INTERIOR WITH

 

 

STAINLESS STEEL FLOOR

 

 

STAINLESS STEEL FRONT AND DOORS

 

 

STANDARD DEPTH CABINET

 

 

WIDE FULL HEIGHT DOORS

 

 

EXTERIOR DIGITAL THERMOMETER

 

 

TOP MOUNT ONE THIRD HORSEPOWER

 

 

COMPRESSOR

 

 

 

1

 

 

 

 

 

 

 

P/N: APRUE161851NC

 

 

Tag#: P124422

 

 

INSERT RACK KELMAX APRUE1618 51NC REFRIGERATOR

 

 

INSERT RACK FULL SIZE OPEN FRAME DESIGN UNIVERSAL

 

 

SLIDES FOR (16) 18X26 OR 12X20 PANS

 

 

SLIDES ON 3 INCH CENTERS ALL WELDED HEAVY DUTY

 

 

ALUMINUM CONSTRUCTION

 

 

END LOADING 51 INCHES HIGH

 

 

L/N:13

 

 

 

1

 

 

 

--------------------------------------------------------------------------------


 

 

 

/N: SGL30T1 0001

 

 

Tag#: P124405

 

 

SKILLET CLEVELAND RANGE TILT SGL30T1 POWER PAN

 

 

TILTING SKILLET

 

 

GAS 30 GALLON CAP BEAD BLASTED COOKING SURFACE 10

 

 

DEGREE TILT COOKING FEATURE w/ EASY MANUAL HAND

 

 

TILT SPRING ASSISTED COVER w/

 

 

VENT GAL & LITER MARKINGS s/s CONSTRUCTION w/ OPEN

 

 

LEG FRAME

 

 

1 YR LIMITED WARRANTY

 

 

NATURAL GAS

 

 

VOSl15 115V 60HZ 1 PHASE FOR CONT.

1

 

 

 

 

P\N: 1650BPCF2S36

 

 

Tag#: P124407

 

 

HOSE DORMONT GAS 1650BPCF2S36

 

 

36 INCH

 

 

GAS CONNECTOR HOSE 1/2 CONNECTION FOR CASTERED

 

 

EQUIPMENT 36 INCH LONG STAINLESS STEEL BRAID

 

 

PLASTIC COAT EXTERIOR DOUBLE SWIVEL COUPLING WITH

 

 

CIMFAST SAFETY FITTING

 

 

 

1

 

 

 

 

P\N: KGL40 0001

 

 

Tag#: P124405

 

 

KETTLE CLEVELAND KGL40 NATURAL GAS 40 GALLON

 

 

CAPACITY TWO THIRDS STEAM JACKET DESIGN FLOOR

 

 

MOUNTED CONTROL CONSOLE SUPPORTS s/s

 

 

CONSTRUCTION STD W/ELECTRONIC IGNITION FLANGED

 

 

FEET CORD & PLUG FOR 115V 50 PSI RATING, 2” TANGENT

 

 

DRAW OFF SPRING ASSIST COVER

 

 

1 YR LIMITED WARRANTY

 

 

NATURAL GAS

 

 

VOSl15 115V 60HZ 1 PHASE FOR CONT.

 

 

 

1

 

 

 

 

P\N: 16100KITCF2S36

 

 

Tag#: P124407

 

 

DIT DORMONT GAS 16100KITCF2S36

 

 

CONNECTOR

 

 

GAS CONNECTOR KIT 1 INCH INSIDE

 

 

DIAMETER 36 INCH LONG DBLE SUPR

 

 

SWIVEL COUPLING WITH CIMFAST SAFETY

 

 

FITTING WITH COILED RESTRAINING

 

 

DEVICE FULL PORT GAS VALVE

 

 

 

1

 

 

 

 

P\N: TD3A L/N:

 

 

P124405

 

 

VALVE CLEVELAND TANGENT TD3A

 

 

3” TANGENT DRAW-OFF VALVE W/

 

 

STRAINER

 

 

 

1

 

 

 

 

P\N: 316G40

 

 

P124405

 

 

LINER CLEVELAND STAINLESS

 

 

316 S/S LINER 40 GALLONS

1

 

 

 

--------------------------------------------------------------------------------


 

 

 

P\N: 44020 0001SW

 

 

P124412

 

 

REFRIGERATOR MCCALL 44020 110 VOLT

 

 

REACH IN REFRIGERATOR ONE SECTION

 

 

SELF CONTAINED REFRIGERATION SYSTEM ALUMINUM

 

 

EXTERIOR AND INTERIOR WITH STAINLESS STEEL FLOOR

 

 

STAINLESS STEEL FRONT AND DOORS STANDARD DEPTH

 

 

CABINET

 

 

WIDE FULL HEIGHT DOORS

 

 

EXTERIOR DIGITAL THERMOMETER

 

 

TOP MOUNT ONE THIRD HORSEPOWER COMPRESSOR

 

 

SWIVEL CASTERS 6 INCH SET OF 4

 

 

LEFT HAND HINGED

 

 

MUST BE HINGED ON THE RIGHT SIDE

 

 

 

1

 

 

 

 

P\N: D453470100N Tag#: P126313

 

 

WORKTABLE D4530147 WITH BACKS PLASH

 

 

30X108 WITH UNDERSHELF FREEZER ON RIGHT

 

 

CASTERS IN LIEU OF LEGS 6 IN HIGH

 

 

 

1

 

 

 

 

P\N: DT44045 0004 L/N: 17

 

 

Tag#: P124412

 

 

REFRIGERATOR MCCALL DT44045 115 VOLT AND FREEZER,

 

 

REACH IN, TWO SECTION ALUMINUM EXTERIOR & INTERIOR

 

 

WITH STAINLESS FLOOR, FRONT AND DOORS FULL HEIGHT

 

 

DOORS, EXTERIOR DIGITAL THERMOMETER

 

 

REFRIGERATOR ON LEFT

1

 

 

 

 

P\N: APRUE161B51NC L/N: 1B

 

 

P124422

 

 

INSERT RACK KELMAX APRUE161B 51NC

 

 

REFRIGERATOR INSERT RACK FULL SIZE

 

 

OPEN FRAME DESIGN UNIVERSAL SLIDES

 

 

(16) 1BX26 OR 12X20 PANS

 

 

SLIDES ON 3 INCH CENTERS ALL WELDED

 

 

HEAVY DUTY ALUMINUM CONSTRUCTION

 

 

END LOADING 51 INCHES HIGH

 

 

 

2

 

 

 

 

P\N: D453490100N

 

 

P126313

 

 

WORK TOP REFRIGERATOR D4530149

 

 

30X64 WITH DOUBLE WALL SHELVES

 

 

TO ACCOMIDATE A FULL MARBLE TOP

1

 

 

 

 

P\N: MISC MARBLE

 

 

Tag#: P124413

 

 

MARBLE MODLICH STONE WORKS TOP

 

 

3/4” WHITE ITALIAN MARBLE TOP

 

 

INCLUDES 3/4” PENCIL EDGES

 

 

30X64

1

 

 

 

 

P\N: D453460100N L/N:

 

 

P126313

 

 

WORKTABLE D4530146

 

 

WORKTABLE WITH MOUNTED OVERSHELF

 

 

BACKS PLASH. AND BOTTOM SHELF

 

 

TABLE 30X52

 

 

OVERSHELF 15X52

1

 

 

 

--------------------------------------------------------------------------------


 

 

 

P\N: 270 0002 L/N:

 

 

Tag#: P124414

 

 

BROILER SOUTHBEND 270 NATURAL GAS

 

 

DECK TYPE GAS TWO INFRA RED DECKS

 

 

ENCLOSED BASE STAINLESS STEEL TOP

 

 

FRONT AND SIDES FREE STANDING

 

 

CASTER IN LIEU OF LEGS

 

 

4450009 1 1/4 IN GAS PRESSURE

 

 

REGULATOR SHIPPED LOOSE

 

 

NATURAL GAS BRASS SWIVEL-TYPE COUPLING

 

 

 

2

 

 

 

 

P\N: 16125BPQS36 L/N: 32

 

 

Tag#: P124407

 

 

HOSE DORMONT GONNECTOR 16125BPQS36

 

 

36 INCH

 

 

GAS CONNECTOR HOSE 1 1/4 INCH

 

 

CONNECTION CASTERED EQUIPMENT

 

 

36 INCH LONG PLASTIC COATED EXTERIOR

2

 

 

 

 

P\N: SK2SB 0001

 

 

Tag#: P124415

 

 

CRISPER SILVER KING SK2SB 115 VOLT LETTUCE

 

 

DISPENSER REFRIGERATED HINGED FRONT DOOR WITH

 

 

SERVICE CHUTE CLEAR LIFT UP DOOR 50 HEAD CAPACITY

 

 

REMOVABLE BIN STAINLESS FRONT AND SIDES STAINLESS

 

 

INTERIOR ONE EIGHTH HORSEPOWER

 

 

ONE YEAR PARTS AND LABOR WARRANTY

 

 

4 YEAR COMPRESSOR WARRANTY

 

 

60 HERTZ SINGLE PHASE

 

 

STAINLESS BACK

 

 

 

1

 

 

 

 

P\N: C01364SW

 

 

Tag#: P124425

 

 

RANGE SOUTHBEND NATURAL GAS CO 1364 HEAVY DUTY

 

 

GAS 40,000 BTU GRATE TOP BURNERS, 32” W, MANUAL

 

 

CONTROLS, STANDARD DEPTH, 1 1/4” FRONT MANIFOLD,

 

 

CONVECTION OVEN BASE, S/S FRONT, 6” ADJ. LEGS, 185,000

 

 

BTU

 

 

L/N21

 

 

NATURAL GAS

 

 

115V/60/1-PH, 6.2 AMPS, 6’CORD/PLUG 1 EA. DD-32

 

 

BACKGUARD/FLUE RISERW/DOUBLE HIGH SHELVES,36”

 

 

HIGH, 32” WIDE STAINLESS STEEL FRONT, SIDES AND

 

 

SHELVES

 

 

32”WIDE STAINLESS STEEL ENCLOSURE UNDER SHELVES

 

 

PER SHELF

 

 

s/s BOTH SIDES ON RANGE

 

 

1” REAR GAS CONNECTION WITH PRESSURE

 

 

REGULATOR

 

 

CASTERS,2 LOCKING & 2 STANDARD

 

 

 

1

 

 

 

 

P\N: 16100BPCF36

 

 

Tag#: P124407

 

 

HOSE DORMONT GAS MODEL 16100BPCF36 36 INCH

 

 

1 INCH CONNECTION

 

 

FOR CASTERED EQUIPMENT 36 INCH LONG STAINLESS

 

 

STEEL BRAID WITH PLASTIC COAT EXTERIOR QUICK

 

 

DISCONNECT WITH CIMFAST SAFETY FITTING

2

 

 

 

--------------------------------------------------------------------------------


 

 

 

P\N: C01365SW

 

 

Tag#: P124425

 

 

RANGE SOUTHBEND NATURAL GAS CO 1365 HEAVY DUTY

 

 

GAS (16”) UNIFORM HEAT HOT TOP, (2) 40,000 BTU GRATE

 

 

TOP OPEN BURNERS,32”W, MANUAL CONTROLS, STANDARD

 

 

DEPTH, 1 1/4” REAR CONNECTION, CONVECTION OVEN

 

 

BASE, s/s FRONT, 6” ADJ. LEGS, 150,000BTU

 

 

NATURAL GAS

 

 

115V/60/1-PH, 6.2 AMPS. 6’CORD/PLUG DD-32 BACKGUARD

 

 

FLUE RISER, WITH DOUBLE HIGH SHELVES, 36” HIGH

 

 

32” WIDE STAINLESS STEEL FRONT,

 

 

SIDES AND SHELVES

 

 

32” WIDE STAINLESS STEEL ENCLOSURE UNDER SHELVES

 

 

PER SHELF

 

 

s/s BOTH SIDES ON RANGE

 

 

1” REAR GAS CONNECTION W/PRESSURE REGULATOR

 

 

1167782 1” GAS PRESSURE REGULATOR SHIPPED LOOSE

 

 

NAT. GAS

 

 

CASTERS, 2 LOCKING AND 2 STANDARD EXTRA PLATED

 

 

OVEN RACK FOR CONV. OVEN

 

 

 

1

 

 

 

 

P\N: 24CGA102 0001

 

 

Tag#: P124405

 

 

STEAMER CLEVELAND 24CGA10 2 STEAM CRAFT BEMINI 10

 

 

PRESSURELESS STEAMER GAS 2 COMPARTMENTS

 

 

W/INDIVIDUAL GENERATORS

 

 

(5)12X20X2 1/2 PANS PER COMplT CAP ELECTRO

 

 

MECHANICAL 60MIN TIMERS S/S CONSTN 6” S/S LEGS TWIN

 

 

72,000BTU TOTAL 144,000BTU

 

 

1 YR LIMITED WARRANTY

 

 

NATURAL GAS

 

 

VOSl15 115V 60HZ 1 PHASE FOR CONT.

 

 

 

1

 

 

 

 

P\N: 1650BPCF2S36 L/N:

 

 

Tag#: P124407

 

 

HOSE DORMONT GAS 1650BPCF2S36

 

 

36 INCH

 

 

GAS CONNECTOR HOSE 1/2 CONNECTION

 

 

FOR CASTERED EQUIPMENT 36 INCH

 

 

LONG STAINLESS STEEL BRAID

 

 

PLASTIC COAT EXTERIOR DOUBLE

 

 

SWIVEL COUPLING WITH

 

 

CIMFAST SAFETY FITTING

 

 

 

1

 

 

 

 

P\N: D453480100N L/N:

 

 

Tag#: P126428

 

 

STEAMER STAND D4530148

 

 

STEAMER STAND 18X30

 

 

WITH UNDER SHELF

1

 

 

 

 

P\N: D453600100N L/N:

 

 

Tag#: P126428

 

 

STAND D4530160 OVEN 41X40

 

 

STAND FOR THE COVECTION OVEN

1

 

 

 

 

P\N: D453610100N L/N: 17

 

 

Tag#: P126587

 

 

SINK D4530161 OYSTER 30X40

 

 

TO INCLUDE NIGHT COVER WITH BRACKETS

1

 

 

 

--------------------------------------------------------------------------------


 

 

 

P\N: D453320100N L/N: 6

 

 

Tag#: P126313

 

 

PORTION PAN D4530132

1

 

 

 

 

 

 

 

P\N: HBR3001 L/N:

 

 

Tag#: P124409

 

 

SCALE HOBART RECEIVING HBR300

 

 

SCALE RECEIVING DIGITAL PLATFORM

 

 

CLASS III 300LB X lLB

 

 

GRADUATION TOGGLE BETWEEN B/KG

 

 

S/S PLATTER LEVELING LEGS

 

 

BATTERY POWER SUPPLY LOW BATTERY

 

 

INDICATOR AC/DC ADAPTER

 

 

120V/60/1-PH USDA LEGAL FOR

 

 

TRADE

 

 

 

1

 

 

 

 

P\N: HBR300ST L/N:

 

 

Tag#: P124409

 

 

STAND HOBART ASSEMBLY HBR300

 

 

SCALE STAND MOBILE STAINLESS

 

 

STEEL FOUR SWIVEL CASTERS WITH REAR LOCKING AND

 

 

CART HANDLES

1

 

 

 

 

P\N: B1230 L/N:

 

 

Tag#: P124416

 

 

STATION T&S B1230 WATER FILL

 

 

WATER STAION WITH BASE PLATE

1

 

 

 

 

P\N: KR2336 L/N: 41

 

 

Tag#: P124411

 

 

ICE BIN KROWNE 2300 SERIOUS

 

 

36” ICE BIN 12” DIIP BOTTLE WELLS

 

 

 

1

 

 

 

 

P\N: KR23GS36 L/N:

 

 

Tag#: P124411

 

 

DRAINBOARD KROWNE DR23 GS 36

 

 

36” DRAIN BOARD

4

 

 

 

 

P\N: RD36

 

 

Tag#: P124411

 

 

SPEEDRAIL KROWNE DOUBLE RD36

 

 

36” SOUND DEADENED DOUBLE SPEED

 

 

RAIL

4

 

 

 

 

P\N: SKT003291

 

 

Tag#: P124442

 

 

CUTTING BOARD POLY HALF INCH

 

 

TO CONSIST OF 1 EACH 22X82

 

 

2 EACH 22X63.5

 

 

2 EACH 22X57.5

 

 

1 EACH 22X80

 

 

2 EACH 22X57

 

 

1 EACH 18.25X82

 

 

 

1

 

 

 

 

P\N: INSTALLATION1

 

 

INSTALLATION

 

 

External Text

1

 

 

 

--------------------------------------------------------------------------------


 

 

 

P\N: D453500100N L/N: 15

 

 

Tag#: P126428

 

 

DRAIN TROUGH D4530150

 

 

5X “yn

 

 

5X “Z”

 

 

WITH GRATE AND 1” DRAIN

 

 

ITEM PRICE INCLUDED IN LINE 114.0

1

 

 

 

 

P\N: D453580100N L/N:

 

 

Tag#: P126428

 

 

TRIM D4530158 FOR COUNTER

 

 

TRIM FOR CHEFS LINE COUNTER

 

 

ITEM PRICE INCLUDED IN LINE

1

 

 

 

 

P\N: D453570100N

 

 

Tag#: P126428 OVERSHELF D4530157 12X71.5

 

 

OVERSHELF FOR DRINK STATION

 

 

ITEM PRICE INCLUDED IN LINE

 

 

 

1

 

 

 

 

P\N: D453560100N L/N: 12

 

 

Tag#: P126428

 

 

OVERSHELF D4530156 18X46.25

 

 

OVERSHELF FOR DRINK STATION

 

 

ITEM PRICE INCLUDED IN LINE 114.0

2

 

 

 

 

P\N: D453550100N L/N:

 

 

Tag#: P126428

 

 

OVERSHELF D4530155 18X49

 

 

OVERSHELF FOR DRINK STATION

 

 

ITEM PRICE INCLUDED IN LINE

2

 

 

 

 

P\N: D453540100N L/N: 10

 

 

Tag#: P126428

 

 

COVER D4530154 FIELD 25.5X25.5

 

 

COVER FOR OLD DRINK STATION

 

 

ITEM PRICE INCLUDED IN LINE 114.0

1

 

 

 

 

P\N: D453590100N

 

 

P126428

 

 

RAIL D4530159 TOP FILLER

 

 

TOP RAL FILLER FOR CHEFS LINE

 

 

COUNTER ITEM PRICE INCLUDED IN LINE 114.0

1

 

 

 

 

P\N: D453620100N L/N: 16

 

 

Tag#: P126587

 

 

COVER D4530162 SINK 22.75X25

 

 

SINK BOWL COVERS WITH NIGHT BRACKETS

 

 

ITEM PRICE INCLUDED IN LINE 114.0

 

 

 

 

 

P\N: INSTALLATIONB

 

 

CONTRACTED INSTALLATION

 

 

 

 

 

P\N: IFRT&HANDLING L/N:

 

 

INBOUND FREIGHT AND HANDLING

 

 

 

 

 

P\N: OFRT&HANDLING L/N:

 

 

OUTBOUND FREIGHT AND HANDLING

 

--------------------------------------------------------------------------------


 

 

 

P\N: INSTALLATION L/N: 5

 

 

INSTALLATION

 

 

OF EQUIPMENT DOES NOT INCLUDE

 

 

REFRIGERATION ERECTION OF WALK-IN

 

 

FINAL PLUMBING OR ELECTRICAL

 

 

CONNECTIONS TRASH REMOVAL OR

 

 

SEATING INSTALLATION

 

 

NOTE: IF DUE TO JOB SITE CONDITIONS

 

 

OUR INSTALLATION CREW IS REQUIRED

 

 

TO LAYOVER THE FOLLOWING CHARGES WILL BE

 

 

INCURRED PER DAY $793.80

 

 

NOTE: NEED EXACT LOCATION AND FLOOR

 

 

 

 

 

Payme t Detail

 

 

 

 

 

Our Referen e Check t umber Date Actual Chk Amt Allocated Amt

 

 

UC/20l1.702 2437 12/27/02 137831. 80 137831.80

 

 

UC/2013373 10654 7/14/03 9049.66 996 . 75

 

 

ACTUAL OUT TANDING = 138828. 5 - 13 828.55 = .00

 

 

 

 

 

Total goods: 128248.06

 

 

Total Chgs: .00

 

 

Tax: 10580.49

 

 

Inv. Total: 138828.55

 

 

 

 

 

SMITH & WOLLENSKY DALLAS,TX

 

 

P\N: C36 0001 L/N:

 

 

Tag#: P126642 DD

 

 

HEATER HATCO C36 BOOSTER 208VOLT

 

 

3 PHASE

1

 

 

 

 

P\N: 2 OUTBOUND FREIGHT AND HANDLING

 

 

 

 

 

S&W DALLAS,TX.

 

 

TO SHIP WITH JLF075 SMITH AND

 

 

WOLLENSKY JOB

 

 

P\N: PTS1 0001 L/N:

 

 

Tag#: P126229

 

 

TABLE MCCALL PIZZA PREP PTS 1

 

 

PIZZA PREP TABLE, ONE SECTION WITH

 

 

DOOR s/s TOP WITH REFRIGERATED PAN

 

 

RAIL S/S EXTERIOR AND INTERIOR SIDES

 

 

AND BACK ALUMINUM DOOR LINER AND

 

 

BLOWER MULLION GALVANIZED BOTTOM

 

 

AND BACK WITH SIDE MOUNTED SELF

 

 

CONTAINED REFRIG SYSTEM 1/3 HP COMP

 

 

CUTTING BOARD FACTORY INSTALLED

 

 

WITH OVER SHELF S&W DALLAS, TX

 

 

TO SHIP WITH JOB JLF075 SMITH AND

 

 

WOLLENSKY JOB

 

 

 

1

 

 

 

 

P\N: B1230

 

 

P126230

 

 

STATION T&S B1230 WATER FILL

 

 

WATER STAION WITH BASE PLATE WENDY’S

 

 

BATESVILLE, MS

 

 

 

1

 

 

 

--------------------------------------------------------------------------------


 

 

 

P\N: Wl12B 0001 L/N: 1

 

 

TRANSITION NATIONAL Wl12B CARPET TILE KIT 144 BROWN

 

 

FOR USE WITH PAD INCLUDES 13 EACH ANCHOR BOLTS

 

 

ONE TUBE OF SEALANT 144 BROWN VINYL 144 METAL

 

 

STRIPPING WITH CHANNEL

 

 

AND 12 FEET METAL STRIPPING WITH CHANNEL

 

 

PFS 2310

 

 

 

1

 

 

 

 

P\N: W136B 0001 L/N:

 

 

TRANSITION NATIONAL W136B CARPET STRIPS 432 BROWN

 

 

VINYL

 

 

432 METAL STRIPS PIN TYPE FOR USE WITH PAD INCLUDES

 

 

40 ANCHOR BOLTS EACH

 

 

THREE TUBES OF SEALANT

 

 

432 METAL STRIPPING WITH CHANNEL SHIPPED IN THREE

 

 

144 LENGTHS PACKED IN ONE CARTON

 

 

PFS 2310

 

 

 

1

 

 

 

 

P\N:2

 

 

OUTBOUND FREIGHT AND HANDLINGM/F: SMITH &

 

 

WOLLENSKY DALLAS, TX.

 

 

 

 

 

P\N: 1675KIT L/N: 1

 

 

Tag#: P127861 DD

 

 

CONNECTOR KIT DORMONT 1675KIT 48

 

 

GAS CONNECTOR KIT .75 INSIDE

 

 

WITH COILED RESTRAINING DEVICE

 

 

FULL PORT GAS VALVE AND 90 DEGREE

 

 

M/F: SMITH & WOLLENSKY DALLAS, TX.

1

 

 

 

 

P\N: SKT003425 L/N: 1

 

 

Tag#: P128071

 

 

COVER SKT003425 PERFORATED SINK BOWL

1

 

 

 

 

P\N: SKT003426 L/N:

 

 

Tag#: P128071

 

 

FLANGE SKT003426 ADAPTOR ICE BIN

 

 

16 GAUGE

1

 

 

 

 

P\N: SKT003427 L/N:

 

 

P128071

 

 

SHELF SKT003427 22.5X39.75 16

 

 

TO INCLUDE

 

 

3 EACH SHELVES

1

 

 

 

 

P\N: SKT003428 L/N: 4

 

 

Tag#: P128071

 

 

RAMP SKT003428 WALKIN 14 GAUGE

 

 

P\N: SKT003429 L/N: 5

1

 

 

 

 

Tag#: P128071

 

 

TRIM SKT003429 FEATHERED 14 GAUGE

 

 

TO INCLUDE

 

 

2 EACH 3X12X86

 

 

1 EACH 3X12X52

1

 

 

 

--------------------------------------------------------------------------------


 

 

 

P\N: SKT003430 L/N: 6

 

 

Tag#: P12S071

 

 

TRIM SKT003430 ANGLE IS GAUGE

 

 

TO INCLUDE

 

 

2 EACH 1XIXS6

 

 

1 EACH 1X1X56

1

 

 

 

 

P\N: SKT003431 L/N:

 

 

Tag#: P12S071

 

 

CHANNEL SKT003431 HAT 14 GAUGE

 

 

TO INCLUDE 3 EACH 1X6X1S.5

1

 

 

 

 

P\N: SKT003432

 

 

Tag#: P12S071

 

 

TRIM SKT003432 U IS GAUGE

 

 

ISO DEGREE HEM

 

 

TO INCLUDE

 

 

4 EACH 1X52 U TRIM

1

 

 

 

 

P\N: SKT003433 L/N: 9

 

 

Tag#: P12S071

 

 

COVER SKT003433 SINK SLOTTED

 

 

 

1

 

 

 

 

P\N: 2 OUTBOUND FREIGHT AND HANDLING SMITH &

 

 

WOLLENSKY DALLAS,TX.

 

 

P\N: BR4D 0001

 

 

Tag#: P126640 DD

 

 

BACKBAR PERLICK BR4D 110 VOLT STORAGE CABINET

 

 

REFRIGERATED STAINLESS STEEL CABINET ALL WITH LEGS

 

 

AND BASEPLATE BLACK

1

 

 

 

 

P\N: BS4D 0001

 

 

Tag#: P126640 DD

 

 

BACKBAR PERLICK BS4D no VOLT STORAGE CABINET

 

 

REFRIGERATED STAINLESS STEEL ALL

 

 

WITH LEGS AND BASEPLATE BLACK WITH COMRESSOR

 

 

L/N:2

 

 

 

2

 

 

 

 

P\N:2

 

 

OUTBOUND FREIGHT AND HANDLING S&W DALLAS, TX.

 

 

 

 

 

P\N: 5124ND 0008 L/N: 1

 

 

Tag#: P126312

 

 

HOOD CAPTIVE AIRE 5124ND 12 FOOT 6IN

 

 

12 FOOT 6 INCH LONG EXHAUST ONLY

 

 

CANOPY HOOD W/1 FACTORY INSTALLED

 

 

10 X 24 EXHAUST RISER

 

 

1-430 SS WHERE EXPOSED

 

 

2-FILTER 16X16 KLEEN GARD S/S BAFFLE

 

 

6 FILTER 16X20 KLEEN GARD S/S BAFFLE

 

 

4 INCANDESCENT LIGHT

 

 

1 1.5 PINT GREASE CUP NEW STYLE

 

 

1 BACK STANDOFF 3IN WIDE

 

 

1 LEFT END STANDOFF 3IN WIDE

 

 

PRE PIPED HOOD FOR AN ANSUL 3.0

 

 

1 GAS VALVE 2IN MECHANICAL SHUTOFF

 

 

 

1

 

 

 

--------------------------------------------------------------------------------


 

 

 

P\N: NCA16FA 0004 L/N:

 

 

Tag#: P126312

 

 

FAN CAPTIVE AIRE NCA16FA EXHAUST

 

 

BELT DRIVE CENTRIFUGAL UPBLAST

 

 

EXHAUST FAN WITH 18.75 IN WHEEL

 

 

EXHAUST FAN HANDLES 2500 CFM

 

 

1 GREASE CUP

1

 

 

 

 

P\N: CRB265X20E 0001 L/N:

 

 

Tag#: P126312

 

 

CURB CAPTIVE AIRE CRB26.5X20E

 

 

1 HINGED BASE FOR CURB HINGE

 

 

ATTACHED TO CURB

 

 

1 VENTED BASE FOR CURB

1

 

 

 

 

P\N: 31011000 0002

 

 

Tag#: P126312

 

 

ELECTRICAL PACKAGE CAPTIVE AIRE

 

 

3 PHASE WITH 1 EXHASUST FAN

 

 

1 12X18 S/S BOX

1

 

 

 

 

P\N: OFRT&HANDLING

 

 

Tag#: P126312 P\N: OFRT&HANDLING

 

 

Tag#: P126312

 

 

S&W DALLAS, TX

1

 

 

 

 

P\N: 7PS14SNS

 

 

Tag#: P129008 DD

 

 

P-TRAP ADVANCE 7PS14

1

 

 

 

 

P\N: 2 OUTBOUND FREIGHT AND HANDLING S&W DALLAS, TX

 

 

SALES ERROR

 

 

 

 

 

P\N: SKT003468 L/N:

 

 

Tag#: P128892

 

 

TRIM SKT003468

 

 

TRIM FOR WALK THRU

 

 

S&W DALLAS, TX

1

 

 

 

 

P\N: SKT003473

 

 

Tag#: P129065

 

 

TEMPLATE SKT003473 15X37 TEMPLATE WITH CUTOUT FOR

 

 

A

 

 

L/N:1

 

 

FOOD WELL

1

 

 

 

 

P\N:

 

 

2

 

 

OUTBOUND FREIGHT AND HANDLING

 

 

 

 

 

P\N: Bl146SNS

 

 

Tag#: P128884 DD FAUCET T&S Bl146 BRASS W/BRASS

 

 

NIPPLE

 

 

PRICE INCLUDES:

 

 

MOD W/BWH4

 

 

B-19901

 

 

L/N:1

2

 

 

 

 

P\N:2 OUTBOUND FREIGHT AND HANDLING S&W DALLAS, TX

 

--------------------------------------------------------------------------------


 

 

 

P\N: 1675BPCF2S48

 

 

Tag#: P128950 DD

 

 

HOSE DORMONT GAS 1675 BPCF2S 48

 

 

GAS CONNECTOR HOSE .75 INCH

 

 

FOR CASTERED EQUIPMENT 48 INCHES LONG STAINLESS

 

 

STEEL BRAID WITH PLASTIC COAT EXTERIOR DOUBLE

 

 

SWIVEL COUPLING WITH CIMFAST SAFETY FITTING

1

 

 

 

 

P\N:2

 

 

OUTBOUND FREIGHT AND HANDLING

 

 

S&W DALLAS,TX

 

 

P\N: 1675BPCF2S48 Tag#: P128891 DD

 

 

HOSE DORMONT GAS 1675 BPCF2S 48

 

 

GAS CONNECTOR HOSE .75 INCH

 

 

FOR CASTERED EQUIPMENT 48 INCHES LONG STAINLESS

 

 

STEEL BRAID WITH PLASTIC COAT EXTERIOR DOUBLE

 

 

SWIVEL COUPLING WITH CIMFAST SAFETY FITTING

3

 

 

 

 

P/N: 2

 

 

OUTBOUND FREIGHT AND HANDLING

 

 

S&W DALLAS,TX

 

 

P\N: 7PS70SNS Tag#: P129009 DD SINK ADVANCE 7PS70

 

 

L/N:1

 

 

HAND WALL MOUNT

 

 

STYLE WITH BASKET

 

 

 

1

 

 

 

 

P\N: 7PS36SNS L/N: 2

 

 

Tag#: P129009 DD

1

 

BRACKET ADVANCE 7PS36 SIDE MOUNTED

 

 

P\N: 2

 

 

OUTBOUND FREIGHT AND HANDLING S&W DALLAS, TX

 

 

P\N: B1l46SNS

 

 

Tag#: P129010 DD FAUCET T&S Bl146 BRASS W/BRASS

 

 

NIPPLE

 

 

PRICE INCLUDES:

 

 

MOD W/BWH4

 

 

B-19901

1

 

 

 

 

P\N:2

 

 

OUTBOUND FREIGHT AND HANDLING

 

 

 

 

 

P\N: C44A 0006

 

 

Tag#: P129565 DD

 

 

HOOD HOBART C44A VENT

 

 

FOR HOBART DISHWASHER

2

 

 

 

 

P\N:2

 

 

OUTBOUND FREIGHT AND HANDLING

 

 

 

 

 

P\N: ES4X69 0001

 

 

Tag#: P127014 DD

 

 

FRYER HOOD VENTROGUARD ES4 69X31X47 WITH PRE

 

 

PIPING FOR FIRE SUPPRESSION INCLUDES FLAME GARD

 

 

TYPE 1 GREASE FILTERS

1

 

 

 

--------------------------------------------------------------------------------


 

 

 

* * MARK , THIS IS THE ORDER WE SPOKE ABOUT - END

 

 

PANEL NEEDS TO BE CUT BACK FOR FILTER ON FRYER -

 

 

ALSO THIS IS FOR AN OLDER STORE “NO BACK MAKE-UP

 

 

AIR PLENUM”

 

 

THIS ORDER MUST BE ON SITE 2/24/03 NO LATER - NO

 

 

EARLIER - COMPLETE. THANKS FOR ALL YOUR HELP.

 

 

 

 

 

P\N: ES4X51 0001

 

 

Tag#: P127014 DD

 

 

GRILL HOOD VENTROGUARD ES4 51X31X47 WITH PRE

 

 

PIPING FOR FIRE SUPPRESSION INCLUDES FLAME GARD

 

 

TYPE 1 GREASE FILTERS

 

 

L/N:2

 

 

************************************

 

 

**NO BACK MAKE UP AIR PLENUM**

 

 

************************************

2

 

 

 

 

P\N: ADAPTER 0001 L/N:

 

 

Tag#: P127014 DD

 

 

DUCT ADAPTER FOR GRILL AND FRYER FAN

2

 

 

 

 

P\N: ILGUBCA13 0001 L/N:

 

 

Tag#: P127014 DD

 

 

EXHAUST FAN ILG UBC A13 3/4HP

 

 

120/60/1 FOR GRILL AND FRYER HOOD

2

 

 

 

 

P\N: CURB 0009 L/N:

 

 

Tag#: P127014 DD

 

 

EXTENDED HINGED CURB FOR FAN

 

 

NUMBER 5 SIZE

2

 

 

 

 

P\N: STARTER L/N:

 

 

Tag#: P127014 DD

 

 

INTERLOCK ELECTRICAL STARTER 1

 

 

120/60/1

1

 

 

 

 

P\N: DM3300 0001 L/N:

 

 

Tag#: P127014 DD

1

 

FAN DM3300 SUPPLY .333 HP 120 VOLT

 

 

P\N: CURB 0010 L/N:

 

 

Tag#: P127014 DD

1

 

CURB FOR SUPPLY FAN DM3300

 

 

P\N: TRANSITIONS 001

 

 

Tag#: P127014 DD

 

 

MAKE UP AIR TRANSITIONS WITH VOLUME DAMPERS FOR

 

 

GRILL AND FRYER HOODS

4

 

 

 

 

P\N: COMPPARTS Tag#: P127014 DD EXHAUST COMPONENT

 

 

SYSTEM

 

 

L/N:10

 

 

PARTS FOR HOOD FAN

 

 

************************************

 

 

*EVERYTHING ON SITE 2/24/03** CONTACT: BOB CARTER:

 

 

918-740-4053 SALESPERSON: JO - EXT. 720

 

 

************************************

 

 

 

1

 

 

 

 

P\N: 2

 

 

OUTBOUND FREIGHT AND HANDLING M/F: SMITH &

 

 

WOLLENSKY DALLAS, TX.

 

 

 

 

 

P\N: D453630100N L/N: 1

 

 

Tag#: P128722

 

 

STATION D4536301 CMW95 BREAD

 

 

 

1

 

 

 

--------------------------------------------------------------------------------


 

 

 

P\N: D453640100N L/N: 2

 

 

Tag#: P128722

 

 

BIN D4536401 ICE

1

 

 

 

 

P\N:2

 

 

OUTBOUND FREIGHT AND HANDLING S&W DALLAS, TX

 

 

P\N: TM90D 0003

 

 

Tag#: P129025 DD

 

 

WELL APW TM90D HOT FOOD 120 VOLT WITH DRAIN 1200

 

 

WATTS 10 AMPS UL LISTED

1

 

 

 

 

P\N:2 OUTBOUND FREIGHT AND HANDLING

 

 

 

 

 

P\N: FR6 0003

 

 

Tag#: P129562 DD

 

 

HEATER HATCO FR6 208 VOLT BAIN MARIE WITH LOW

 

 

WATER

 

 

L/N:1

 

 

CUT OFF 3 PHASE

1

 

 

 

 

P\N:2 OUTBOUND FREIGHT AND HANDLING

 

 

 

 

 

S&W DALLAS, TX

 

 

P\N: D453650J.00N

 

 

Tag#: P129365

 

 

RACKS D4530J.65 SHEET PAN

 

 

J. LOT OF SHEET PAN RACKS

 

 

 

1

 

 

 

 

P\N: OFRT&HANDLING OUTBOUND FREIGHT AND HANDLING

1

 

 

 

 

P\N: SG130048 Tag#: P129696 DD

 

 

BIN FOLLETT SG130048 ICE WITH TOP HINGED FRONT

 

 

OPENING DOOR FOR TOP MOUNTED ICE MAKER STAINLESS

 

 

STEEL EXTERIOR POLY LINER

 

 

STAINLESS STEEL EXTERIOR

 

 

TO GO WITH AN EXCISTING ICE MAKER ICE2106HR1 ICE 0

 

 

MATIC K026-00171-Z SERIAL NUMBER 2100LB ICE MAKER

2

 

 

 

 

P\N:2

 

 

OUTBOUND FREIGHT AND HANDLING

 

 

 

 

 

P\N: XTSD30 0001

 

 

Tag#: P129511 DD

 

 

DRAINBOARD PERLICK X TSD30 30 INCH DECK STYLE WITH

 

 

8 INCH BACK SPLASH INCLUDES 7054DL LEFT END SPLASH

 

 

L/N:1

1

 

 

 

 

P\N:

 

 

2

 

 

OUTBOUND FREIGHT AND HANDL

 

 

S&W DALLAS, TX

 

--------------------------------------------------------------------------------


 

 

 

P\N: TS24IC8 0007 L/N:

 

 

P130490 DD

 

 

ICE BIN PERLICK TS24IC8 STATION

 

 

ICE CHEST 24 INCHES

 

 

8 CIRCUIT COLD PLATE

 

 

ABS TOP LEDGE MODULAR 18.625 DEEP

 

 

6 INCH SPLASH

 

 

APROXIAMATELY 50 POUND ICE CAPACITY

 

 

STAINLESS STEEL CONSTRUCTION

 

 

TS SERIES

 

 

7054R RIGHT END SPLASH 8 INCH FOR

 

 

TS SERIES

 

 

 

1

 

 

 

 

SINK PERLICK TS12HS BAR

 

 

SINK UNIT 12 IN ONE SINK COMPARMENT

 

 

NO DRAINBOARDS 18.625 DEEP

 

 

6 IN SPLASH STAINLESS STEEL

 

 

TS SERIES

2

 

 

 

 

P\N: 2 OUTBOUND FREIGHT AND HANDLING S&W DALLAS,TX.

 

 

 

 

 

P\N: INSTALLATIONB L/N: 1CONTRACTED INSTALLATION

1

 

 

 

 

P\N: OFRT&HANDLING L/N: 1

 

 

OUTBOUND FREIGHT AND HANDLING

 

 

NOTE: FREIGHT THAT WAS LEFT OFF OF

 

 

THE ORiGINAL ORDER

1

 

 

 

 

P\N: SG14S 0001SW Tag#: P132179 DD

 

 

FRYER PITCO SG14S NATURAL GAS SOLSTICE FRYER GAS

 

 

HEAVY DUTY FLOOR MODEL 40 TO 50 POUND

 

 

MILLIVOLT THERMOSTAT STAINLESS STEEL TANK DOOR

 

 

FRONT AND SIDES 110000 BTU

 

 

TO INCLUDE THE FOLLOWING

 

 

1 SET OF 6 INCH CASTERS

 

 

1 EA B8003103 .75 GAS CONNECTOR HOSE QUICK

 

 

DISCONNECT

 

 

 

1

 

 

 

 

P\N: 2 OUTBOUND FREIGHT AND HANDLING

 

Equipment immediately listed above is located at:  18438 n. Dallas Parkway, 
Collin County, Texas 75001

 

--------------------------------------------------------------------------------